Exhibit 10.1


AMENDED AND RESTATED CREDIT AGREEMENT
DATED AS OF DECEMBER 21, 2017
by and among
WHEELER REIT, L.P.,
AS BORROWER,
KEYBANK NATIONAL ASSOCIATION,
THE OTHER LENDERS WHICH ARE PARTIES TO THIS AGREEMENT
AND
OTHER LENDERS THAT MAY BECOME
PARTIES TO THIS AGREEMENT,
KEYBANK NATIONAL ASSOCIATION,
AS AGENT,
KEYBANC CAPITAL MARKETS,
AS SOLE LEAD ARRANGER AND SOLE BOOK RUNNER









--------------------------------------------------------------------------------






TABLE OF CONTENTS
§1.
DEFINITIONS AND RULES OF INTERPRETATION
1


 
§1.1
Definitions
 
 
1


 
§1.2
Rules of Interpretation
 
30


§2.
THE CREDIT FACILITY
31


 
§2.1
Revolving Credit Loans
31


 
§2.2
Notes
 
 
32


 
§2.3
Facility Unused Fee
32


 
§2.4
Reduction and Termination of the Revolving Credit Commitments
32


 
§2.5
Swing Loan Commitment
33


 
§2.6
Interest on Loans
 
 
35


 
§2.7
Requests for Revolving Credit Loans
36


 
§2.8
Funds for Loans        
 
 
36


 
§2.9
Use of Proceeds
 
 
37


 
§2.10
Letters of Credit    
 
 
37


 
§2.11
Increase in Total Commitment
41


§3.
REPAYMENT OF THE LOANS
43


 
§3.1    
Stated Maturity
 
 
43


 
§3.2
Mandatory Prepayments
 
 
43


 
§3.3
Optional Prepayments
 
 
44


 
§3.4
Partial Prepayments
 
 
44


 
§3.5
Effect of Prepayments
 
 
44


 
§3.6
Extension
 
 
44


§4.
CERTAIN GENERAL PROVISIONS
45


 
§4.1
Conversion Options
 
 
45


 
§4.2
Fees
 
 
46


 
§4.3
[Intentionally Omitted.]
 
 
46


 
§4.4
Funds for Payments
 
 
46


 
§4.5
Computations
 
 
51


 
§4.6
Suspension of LIBOR Rate Loans
51


 
§4.7
Illegality
 
 
52


 
§4.8
Additional Interest
 
 
52


 
§4.9
Additional Costs, Etc.
 
 
52


 
§4.10
Capital Adequacy
 
 
53


 
§4.11
Breakage Costs
 
 
53


 
§4.12
Default Interest; Late Charge
53


 
§4.13
Certificate
 
 
54


 
§4.14
Limitation on Interest
 
 
54


 
§4.15
Certain Provisions Relating to Increased Costs and Non-Funding Lenders
54


§5.
COLLATERAL SECURITY
55


 
§5.1
Collateral
 
 
55


 
§5.2
Appraisals; Adjusted Value
55








--------------------------------------------------------------------------------





 
§5.3
Addition of Collateral Properties
56


 
§5.4
Release of Collateral Property
57


 
§5.5
Additional Guarantors
 
 
58


 
§5.6
Release of Certain Subsidiary Guarantors
58


§6.
REPRESENTATIONS AND WARRANTIES
58


 
§6.1
Corporate Authority, Etc
 
 
58


 
§6.2
Governmental Approvals
 
 
59


 
§6.3
Title to Collateral Properties
59


 
§6.4
Financial Statements
 
 
60


 
§6.5
No Material Changes
 
 
60


 
§6.6
Franchises, Patents, Copyrights, Etc
60


 
§6.7
Litigation
 
 
60


 
§6.8
No Material Adverse Contracts, Etc
61


 
§6.9
Compliance with Other Instruments, Laws, Etc.
61


 
§6.10
Tax Status
 
 
61


 
§6.11
No Event of Default
 
 
61


 
§6.12
Investment Company Act
 
 
61


 
§6.13
Absence of UCC Financing Statements, Etc
61


 
§6.14
Setoff, Etc
 
 
62


 
§6.15
Certain Transactions
 
 
62


 
§6.16
Employee Benefit Plans
 
 
62


 
§6.17
Disclosure
 
 
62


 
§6.18
Trade Name; Place of Business
63


 
§6.19
Regulations T, U and X
 
 
63


 
§6.20
Environmental Compliance
63


 
§6.21
Subsidiaries; Organizational Structure
65


 
§6.22
Leases
 
 
65


 
§6.23
Property
 
 
65


 
§6.24
Brokers
 
 
66


 
§6.25
Other Debt
 
 
66


 
§6.26
Solvency
 
 
67


 
§6.27
No Bankruptcy Filing
 
 
67


 
§6.28
No Fraudulent Intent
 
 
67


 
§6.29
Transaction in Best Interests of Loan Parties; Consideration
67


 
§6.30
OFAC
 
 
67


 
§6.31
REIT STATUS
 
 
68


§7.
AFFIRMATIVE COVENANTS
68


 
§7.1
Punctual Payment
 
 
68


 
§7.2
Maintenance of Office
 
 
68


 
§7.3
Records and Accounts
 
 
68


 
§7.4
Financial Statements, Certificates and Information
68


 
§7.5
Notices.
 
 
71


 
§7.6
Existence; Maintenance of Properties
72


 
§7.7
Insurance; Condemnation
 
 
72


 
§7.8
Taxes; Liens
 
 
77





ii

--------------------------------------------------------------------------------





 
§7.9
Inspection of Collateral Properties and Books
77


 
§7.10
Compliance with Laws, Contracts, Licenses, and Permits
78


 
§7.11
Further Assurances
78


 
§7.12
Management
78


 
§7.13
Leases of the Property
78


 
§7.14
Business Operations
79


 
§7.15
Registered Servicemark
79


 
§7.16
Ownership of Real Estate
80


 
§7.17
Plan Assets
80


 
§7.18
REIT Covenants
80


 
§7.19
Collateral Properties
80


§8.
NEGATIVE COVENANTS
81


 
§8.1
Restrictions on Indebtedness
81


 
§8.2
Restrictions on Liens, Etc
82


 
§8.3
Restrictions on Investments
83


 
§8.4
Merger, Consolidation
83


 
§8.5
Sanctions; Anti Corruption Laws
84


 
§8.6
Compliance with Environmental Laws
84


 
§8.7
Distributions
85


 
§8.8
Asset Sales
86


 
§8.9
Collateral Properties
86


 
§8.10
Derivatives Contracts
87


 
§8.11
Transactions with Affiliates
87


 
§8.12
Management Fees
87


§9.
FINANCIAL COVENANTS
87


 
§9.1
Maximum Consolidated Leverage Ratio
87


 
§9.2
Minimum Consolidated Fixed Charge Coverage Ratio
87


 
§9.3
Minimum Debt Service Coverage Ratio
87


 
§9.4
Minimum Consolidated Tangible Net Worth
87


 
§9.5
Liquidity
88


 
§9.6
Maximum Recourse Indebtedness
88


 
§9.7
Collateral Properties
88


§10.
CLOSING CONDITIONS
88


 
§10.1
Loan Documents
88


 
§10.2
Certified Copies of Organizational Documents
88


 
§10.3
Resolutions
88


 
§10.4
Incumbency Certificate; Authorized Signers
88


 
§10.5
Opinion of Counsel
89


 
§10.6
Payment of Fees
89


 
§10.7
Insurance
89


 
§10.8
Performance; No Default
89


 
§10.9
Representations and Warranties
89


 
§10.10
Proceedings and Documents
89


 
§10.11
Eligible Real Estate Qualification Documents
89


 
§10.12
Compliance Certificate
89





iii

--------------------------------------------------------------------------------





 
§10.13
Appraisals
89


 
§10.14
Consents
90


 
§10.15
Other
90


§11.
CONDITIONS TO ALL BORROWINGS
90


 
§11.1
Prior Conditions Satisfied
90


 
§11.2
Representations True; No Default
90


 
§11.3
Borrowing Documents
90


 
§11.4
Future Advances Tax Payment
90


§12.
EVENTS OF DEFAULT; ACCELERATION; ETC
91


 
§12.1
Events of Default and Acceleration
91


 
§12.2
Certain Cure Periods
94


 
§12.3
Termination of Commitments
94


 
§12.4
Remedies
94


 
§12.5
Distribution of Collateral Proceeds
95


 
§12.6
Remedies in Respect of Hedge Obligations
96


§13.
SETOFF
96


§14.
THE AGENT.
97


 
§14.1
Authorization
97


 
§14.2
Employees and Agents
97


 
§14.3
No Liability
97


 
§14.4
No Representations
98


 
§14.5
Payments.
98


 
§14.6
Holders of Notes
99


 
§14.7
Indemnity
99


 
§14.8
Agent as Lender
99


 
§14.9
Resignation
99


 
§14.10
Duties in the Case of Enforcement
100


 
§14.11
Bankruptcy
101


 
§14.12
Request for Agent Action
101


 
§14.13
Reliance by Agent
101


 
§14.14
Approvals
101


 
§14.15
Borrower Not Beneficiary
102


 
§14.16
Defaulting Lenders
102


 
§14.17
Reliance on Hedge Provider
105


§15.
EXPENSES
105


§16.
INDEMNIFICATION
106


§17.
SURVIVAL OF COVENANTS, ETC
107


§18.
ASSIGNMENT AND PARTICIPATION
107


 
§18.1
Conditions to Assignment by Lenders
107


 
§18.2
Register
108


 
§18.3
New Notes
108


 
§18.4
Participations
108





iv

--------------------------------------------------------------------------------





 
§18.5
Pledge by Lender
109


 
§18.6
No Assignment by Loan Parties
109


 
§18.7
Disclosure
109


 
§18.8
Titled Agents
110


 
§18.9
Amendments to Loan Documents
110


§19.
NOTICES
110


§20.
RELATIONSHIP
111


§21.
GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE
111


§22.
HEADINGS
112


§23.
COUNTERPARTS
112


§24.
ENTIRE AGREEMENT, ETC
112


§25.
WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS
112


§26.
DEALINGS WITH THE LOAN PARTIES
113


§27.
CONSENTS, AMENDMENTS, WAIVERS, ETC
113


§28.
SEVERABILITY
114


§29.
TIME OF THE ESSENCE
114


§30.
NO UNWRITTEN AGREEMENTS
114


§31.
REPLACEMENT NOTES
114


§32.
NO THIRD PARTIES BENEFITED
115


§33.
PATRIOT ACT
115


§34.
[Intentionally Omitted.]
115


§35.
JOINT AND SEVERAL LIABILITY
116


§36.
ADDITIONAL AGREEMENTS
116


 
§36.1
Waiver of Automatic or Supplemental Stay
116


 
§36.2
Waiver of Defenses
116


 
§36.3
Waiver
119


 
§36.4
Subordination
119


 
§36.5
Waiver of Rights Under Anti-Deficiency Rules
119


 
§36.6
Further Waivers
120


§37.
ACKNOWLEDGMENT OF BENEFITS; EFFECT OF AVOIDANCE PROVISIONS
120


 
 
 
 





v

--------------------------------------------------------------------------------





EXHIBITS AND SCHEDULES
Exhibit A
FORM OF REVOLVING CREDIT NOTE

Exhibit B
FORM OF SWING LOAN NOTE

Exhibit C
FORM OF JOINDER AGREEMENT

Exhibit D
FORM OF REQUEST FOR REVOLVING CREDIT LOAN

Exhibit E
FORM OF LETTER OF CREDIT REQUEST

Exhibit F
FORM OF BORROWING BASE AVAILABILITY CERTIFICATE

Exhibit G
FORM OF COMPLIANCE CERTIFICATE

Exhibit H
FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

Exhibit I
FORM OF LETTER OF CREDIT APPLICATION

Exhibit J-1 to J-4
FORMS OF TAX CERTIFICATE

Schedule 1.1
LENDERS AND COMMITMENTS

Schedule 1.2
ELIGIBLE REAL ESTATE QUALIFICATION DOCUMENTS

Schedule 6.3
LIST OF ALL ENCUMBRANCES ON ASSETS

Schedule 6.5
NO MATERIAL CHANGES

Schedule 6.7
PENDING LITIGATION

Schedule 6.15
CERTAIN TRANSACTIONS

Schedule 6.20
ENVIRONMENTAL MATTERS

Schedule 6.21(a)
BORROWER SUBSIDIARIES

Schedule 6.22
EXCEPTIONS TO RENT ROLL

Schedule 6.23
PROPERTY CONDITION

Schedule 6.25
MATERIAL LOAN AGREEMENTS

Schedule 8.14
MANAGEMENT FEES

Schedule 19
NOTICE ADDRESSES

Schedule CP
COLLATERAL PROPERTIES



vi

--------------------------------------------------------------------------------





 
Schedule PRP
PENDING REFINANCE PROPERTIES







vii

--------------------------------------------------------------------------------






THIS AMENDED AND RESTATED CREDIT AGREEMENT AMENDS AND RESTATES THAT CERTAIN
CREDIT AGREEMENT DATED AS OF MAY 29, 2015 ENTERED INTO BUY AND AMONG, AMONG
OTHER PARTIES, WHEELER REIT, L. P. AND KEYBANK NATIONAL ASSOCIATION AS AGENT AND
LENDER.
AMENDED AND RESTATED CREDIT AGREEMENT
THIS AMENDED AND RESTATED CREDIT AGREEMENT is made as of the 21st day of
December, 2017, by and among WHEELER REIT, L.P., a Virginia limited partnership
(“Borrower”), the Guarantors party hereto from time to time, KEYBANK NATIONAL
ASSOCIATION (“KeyBank”), the other lending institutions which are parties to
this Agreement as “Lenders”, and the other lending institutions that may become
parties hereto pursuant to §18, KEYBANK NATIONAL ASSOCIATION, as administrative
agent for the Lenders (the “Agent”), and KEYBANC CAPITAL MARKETS, as Sole Lead
Arranger and Sole Book Runner.
R E C I T A L S
WHEREAS, Borrower has requested that the Lenders provide a revolving loan
facility to Borrower; and
WHEREAS, the Agent and the Lenders are willing to provide such revolving loan
facility to Borrower on and subject to the terms and conditions set forth
herein;
NOW, THEREFORE, in consideration of the recitals herein and mutual covenants and
agreements contained herein, the parties hereto hereby covenant and agree, as
follows:







--------------------------------------------------------------------------------






§1.DEFINITIONS AND RULES OF INTERPRETATION.

§1.1    Definitions. The following terms shall have the meanings set forth in
this §1 or elsewhere in the provisions of this Agreement referred to below:
Acquisition Closing Costs. The actual deal costs incurred by REIT and its
Subsidiaries in connection with acquisitions of Real Estate determined in
accordance with GAAP. Acquisition Closing Costs shall only include those deal
costs that are associated with Real Estate that is being actively negotiated for
purchase, or have been consummated.
Additional Commitment Request Notice. See §2.11(a)
Additional Subsidiary Guarantor. Each additional Subsidiary of Borrower which
becomes a Subsidiary Guarantor pursuant to §5.5.
Adjusted Net Operating Income. The annualized Net Operating Income from the
Collateral Properties for the prior two quarters, less Capital Reserves as
applicable for each property type. For any Collateral Property acquired by
Borrower or a Subsidiary Guarantor that has not been owned for two (2) fiscal
quarters, Net Operating Income for such Collateral Property shall be the pro
forma Net Operating Income for such asset for the first two (2) fiscal quarters
of ownership (with the income based upon pro forma rents to be received by
Borrower or a Subsidiary Guarantor during the first two fiscal quarters of
ownership), as reasonably approved by Agent; provided that for the second (2nd)
quarter of such two (2) fiscal quarter period, the actual Net Operating Income
for the first (1st) fiscal quarter shall be used instead of the pro forma Net
Operating Income for such first (1st) quarter.
Affiliate. An Affiliate, as applied to any Person, shall mean any other Person
directly or indirectly controlling, controlled by, or under common control with,
that Person. For purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means (a) the possession, directly or
indirectly, of the power to vote more than fifty percent (50%) of the stock,
shares, voting trust certificates, beneficial interest, partnership interests,
member interests or other interests having voting power for the election of
directors of such Person or otherwise to direct or cause the direction of the
management and policies of that Person, whether through the ownership of voting
securities or by contract or otherwise, or (b) the ownership of (i) a general
partnership interest, (ii) a managing member’s or manager’s interest in a
limited liability company or (iii) a limited partnership interest or preferred
stock (or other ownership interest) representing more than fifty percent (50%)
of the outstanding limited partnership interests, preferred stock or other
ownership interests of such Person.
Agent. KeyBank National Association, acting as administrative agent for the
Lenders, and its successors and assigns.
Agent’s Head Office. The Agent’s head office located at 127 Public Square,
Cleveland, Ohio 44114-1306, or at such other location as the Agent may designate
from time to time by notice to the Borrower and the Lenders.


2

--------------------------------------------------------------------------------





Agent’s Special Counsel. Riemer & Braunstein LLP or such other counsel as
selected by Agent.
Agreement. This Credit Agreement, as the same may be amended, modified,
supplemented and/or extended from time to time, including the Schedules and
Exhibits hereto.
Agreement Regarding Fees. See §4.2.
Anti-Corruption Laws. All Legal Requirements of any jurisdiction concerning or
relating to bribery or corruption, including without limitation, the Foreign
Corrupt Practices Act of 1977.
Anti-Money Laundering Laws. All Legal Requirements related to the financing of
terrorism or money laundering, including without limitation, any applicable
provision of the Patriot Act and The Currency and Foreign Transactions Reporting
Act (also known as the “Bank Secrecy Act,” 31 U.S.C. §§ 5311-5330 and 12U.S.C.
§§ 1818(s), 1820(b) and 1951-1959).
Applicable Margin. The Applicable Margin for LIBOR Rate Loans and Base Rate
Loans shall be as set forth below based on the Consolidated Leverage Ratio as
set forth in the most recent Compliance Certificate pursuant to §7.4(c):


Pricing Level
Consolidated Leverage Ratio
LIBOR Rate Loans
Base Rate Loans
Pricing Level 1
Less than 45%
1.75%
0.75%
Pricing Level 2
Greater than or equal to 45% but less than 55%
2.00%
1.00%
Pricing Level 3
Greater than or equal to 55% but less than 60%
2.25%
1.25%
Pricing Level 4
Greater than or equal to 60%
2.50%
1.50%



The Applicable Margin shall not be adjusted based upon such Consolidated
Leverage Ratio, if at all, until the third (3rd) Business Day following receipt
of any updated Compliance Certificate. In the event that Borrower shall fail to
deliver to the Agent a quarterly Compliance Certificate on or before the date
required by §7.4(c), then without limiting any other rights of the Agent and the
Lenders under this Agreement, the Applicable Margin for Revolving Credit Loans
shall be at Pricing Level 4 commencing on the first (1st) Business Day following
the date on which such Compliance Certificate was required to have been
delivered and shall remain in effect until such failure is cured, in which event
the Applicable Margin shall adjust, if necessary, on the first (1st) day of the
first (1st) month following receipt of such Compliance Certificate. The
Applicable Rate in effect from the Effective Date through the date of the next
change in the Applicable Rate pursuant to the provisions hereof shall be
determined based upon Pricing Level 2. The provisions of this definition shall
be subject to §2.6(e).


3

--------------------------------------------------------------------------------





Appraisal. An MAI appraisal of the value of a parcel of Real Estate, performed
by an independent appraiser with experience appraising retail properties
selected by the Agent who is not an employee of the REIT or any of its
Subsidiaries, the Agent or a Lender, the form and substance of such appraisal
and the identity of the appraiser to be in compliance with the Financial
Institutions Reform, Recovery and Enforcement Act of 1989, as amended, the rules
and regulations adopted pursuant thereto and all other regulatory laws and
policies (both regulatory and internal) applicable to the Lenders and otherwise
acceptable to the Agent, as approved by the Agent, such approval not to be
unreasonably withheld.
Appraised Value. Any property’s value as determined by an Appraisal on an
“as-is” basis performed by an appraisal firm reasonably acceptable to the Agent.
Approved Fund. Any Fund that is administered or managed by (a) a Lender, or (b)
an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
Arranger. KeyBanc Capital Markets or any successors thereto.
Assignment and Acceptance Agreement. See §18.1.
Assignment of Leases and Rents. Each of the assignments of leases and rents from
the Borrower or a Subsidiary Guarantor to the Agent now or hereafter delivered
to secure the Obligations, as may be modified or amended.
Authorized Officer. Any of the following Persons: Jon S. Wheeler and such other
Persons as Borrower shall designate in a written notice to Agent.
Bail-In Action. The exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
Bail-In Legislation. With respect to any EEA Member Country implementing Article
55 of Directive 2014/59/EU of the European Parliament and of the Council of the
European Union, the implementing law for such EEA Member Country from time to
time which is described in the EU Bail-In Legislation Schedule.
Balance Sheet Date. September 30, 2017.
Bankruptcy Code. Title 11, U.S.C.A., as amended from time to time or any
successor statute thereto.
Base Rate. On any date, the greatest of (a) the fluctuating annual rate of
interest announced from time to time by the Agent at the Agent’s Head Office as
its “prime rate”, (b) LIBOR for an Interest Period of one (1) month plus one
percent (1%) per annum, or (c) one half of one percent (0.5%) above the Federal
Funds Effective Rate. The Base Rate is a reference rate and does not necessarily
represent the lowest or best rate being charged to any customer. Any change in
the rate of interest payable hereunder resulting from a change in the Base Rate
shall become effective as of the opening of business on the day on which such
change in the Base Rate becomes effective, without notice or demand of any kind.


4

--------------------------------------------------------------------------------





Base Rate Loans. Collectively, the Revolving Credit Base Rate Loans and the
Swing Loans.
Borrowing Base Availability. At any time of determination, the lesser of (i) the
Borrowing Base Value, or (ii) the Implied Debt Service Amount.
Borrowing Base Value. At any time of determination, the lesser of (i) sixty five
percent (65%) of the aggregate Appraised Value of each Collateral Property, or
(ii) sixty five percent (65%) of the aggregate cost basis (determined in
accordance with GAAP) for each Collateral Property.
Breakage Costs. The commercially reasonable out of pocket cost to any Lender of
re-employing funds bearing interest at LIBOR incurred (or reasonably expected to
be incurred) in connection with (i) any payment of any portion of the Loans
bearing interest at LIBOR prior to the termination of any applicable Interest
Period, (ii) the conversion of a LIBOR Rate Loan to any other applicable
interest rate on a date other than the last day of the relevant Interest Period,
or (iii) the failure of the Borrower to draw down, on the first day of the
applicable Interest Period, any amount as to which the Borrower has elected a
LIBOR Rate Loan.
Building. With respect to each Collateral Property or parcel of Real Estate, all
of the buildings, structures and improvements now or hereafter located thereon.
Business Day. Any day on which banking institutions located in the same city and
State as the Agent’s Head Office are located are open for the transaction of
banking business and, in the case of LIBOR Rate Loans, which also is a LIBOR
Business Day.
Capital Lease Obligations. With respect to the REIT and its Subsidiaries for any
period, the obligations of the REIT or any Subsidiary to pay rent or other
amounts under any lease of (or other arrangement conveying the right to use)
real or personal property, or a combination thereof, which obligations are
required to be classified and accounted for as liabilities on a balance sheet of
the REIT and its Subsidiaries under GAAP and the amount of which obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
Capital Reserves. An amount equal to $0.20 per square foot per annum for retail
assets and $0.25 per square foot per annum for office assets, calculated based
on the total square footage owned at the end of each reporting period.
Capitalized Lease. A lease under which the discounted future rental payment
obligations of the lessee or the obligor are required to be capitalized on the
balance sheet of such Person in accordance with GAAP.
Cash Equivalents. As of any date, (i) securities issued or directly and fully
guaranteed or insured by the United States government or any agency or
instrumentality thereof having maturities of not more than one year from such
date, (ii) time deposits and certificates of deposits having maturities of not
more than one year from such date and issued by any domestic commercial bank
having, (A) senior long term unsecured debt rated at least A- or the equivalent
thereof by S&P or A3 or the equivalent thereof by Moody’s and (B) capital and
surplus in excess of $100,000,000; (iii) repurchase agreements for securities of
the type described in clause (a) above and entered into


5

--------------------------------------------------------------------------------





only with commercial banks having the qualifications described in clause (b)
above, and (iv) shares of any money market mutual fund rated at least AAA or the
equivalent thereof by S&P or at least AAA or the equivalent thereof by Moody’s.
CERCLA. The Comprehensive Environmental Response, Compensation and Liability Act
of 1980, 42 U.S.C. 9601 et seq.
Change in Law. The occurrence, after the date of this Agreement, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority in each
case generally applicable to lenders and not applicable primarily or exclusively
to any Lender or Agent; provided, that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.
Change of Control. The occurrence of any one of the following events:
(a)    during any twelve (12) month period on or after the Effective Date,
individuals who at the beginning of such period constituted the Board of
Directors or Trustees of the REIT (the “Board”) (together with any new directors
whose election by the Board or whose nomination for election by the shareholders
of the REIT was approved by a vote of at least a majority of the members of the
Board then in office who either were members of the Board at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason (other than death or disability) to constitute a
majority of the members of the Board then in office;
(b)    any Person or group (as that term is used in Section 13(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), but excluding
any employee benefit plan of such person or its subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan and the rules and regulations thereunder) shall
have acquired beneficial ownership (within the meaning of Rule 13d-3 under the
Exchange Act) of a percentage (based on voting power, in the event different
classes of stock shall have different voting powers) of the voting stock of the
REIT equal to at least thirty percent (30%);
(c)    the REIT consolidates with, is acquired by, or merges into or with any
Person (other than a consolidation or merger in which the REIT is the continuing
or surviving entity); or
(d)    the REIT fails to own, directly or indirectly, at least seventy five
percent (75%) of the Equity Interests of the Borrower and be the sole general
partner of the Borrower.


6

--------------------------------------------------------------------------------





Code. The Internal Revenue Code of 1986, as amended, and all regulations and
formal guidance issued thereunder.
Collateral. All of the property, rights and interests of the Loan Parties which
are subject to the security interests, security title, liens and mortgages
created by the Security Documents, including, without limitation, the Collateral
Properties.
Collateral Property or Collateral Properties. The Eligible Real Estate which is
security for the Obligations and any Hedge Obligations pursuant to the
Mortgages; as of the Effective Date the Collateral Properties are listed on
Schedule CP annexed hereto.
Commitment. As to each Lender, the amount equal to such Lender’s Commitment
Percentage of the aggregate principal amount of the Loans from time to time
outstanding to Borrower.
Commitment Increase. An increase in the Total Commitment to not more than
$150,000,000 pursuant to §2.11.
Commitment Increase Date. See §2.11(a).
Commitment Percentage. With respect to each Lender, the percentage set forth on
Schedule 1.1 hereto as such Lender’s percentage of the aggregate Commitments of
all of the Lenders, as the same may be changed from time to time in accordance
with the terms of this Agreement.
Commodity Exchange Act. The Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.
Compliance Certificate. See §7.4(c).
Condemnation Proceeds. All compensation, awards, damages, judgments and proceeds
awarded to the Borrower or a Subsidiary Guarantor by reason of any Taking, net
of all reasonable and customary amounts actually expended to collect the same
and/or to maximize the total amount of the same.
Connection Income Taxes. Other Connection Taxes that are imposed on or measured
by net income (however denominated) or that are franchise Taxes or branch
profits Taxes.
Consolidated. With reference to any term defined herein, that term as applied to
the accounts of a Person and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP.
Consolidated Adjusted EBITDA. Consolidated EBITDA less Capital Reserves as
applicable for each property type.
Consolidated Debt Service. For any period (without duplication), the sum of (a)
Consolidated Interest Expense for such period, plus (b) all of the principal due
and payable and principal paid with respect to Indebtedness of REIT, the
Borrower and their respective Subsidiaries during such period, other than any
balloon, bullet or similar principal payment which repays such


7

--------------------------------------------------------------------------------





Indebtedness in full and any voluntary full or partial prepayments prior to
stated maturity thereof, plus (c) the principal payment on any Capital Lease
Obligations. Such Person’s Equity Percentage in the debt service referred to
above of its Unconsolidated Affiliates and Subsidiaries of Borrower that are not
Wholly Owned Subsidiaries shall be included (without duplication) in the
determination of Consolidated Debt Service.
Consolidated Debt Service Ratio. The ratio of Consolidated Adjusted EBITDA to
Consolidated Debt Service.
Consolidated EBITDA. With respect to REIT, the Borrower and their respective
Subsidiaries for any period (without duplication): an amount equal to the sum of
(a) Net Income (or Loss) on a Consolidated basis, in accordance with GAAP,
exclusive of the following (but only to the extent included in determination of
such Net Income (Loss)): (i) depreciation and amortization expense; (ii)
Consolidated Interest Expense; (iii) income tax expense; (iv) Acquisition
Closing Costs and extraordinary or non-recurring gains and losses (including,
without limitation, gains and losses on the sale of assets) and income and
expense allocated to minority owners); and (v) other non-cash items to the
extent not actually paid as a cash expense; plus (b) such Person’s Equity
Percentage of EBITDA of its Unconsolidated Affiliates as provided below. With
respect to Unconsolidated Affiliates and Subsidiaries of Borrower that are not
Wholly Owned Subsidiaries, EBITDA attributable to such entities shall be
excluded but EBITDA shall include a Person’s Equity Percentage of Net Income (or
Loss) from such Unconsolidated Affiliates or such Subsidiary of Borrower that is
not a Wholly Owned Subsidiary plus its Equity Percentage of (i) depreciation and
amortization expense; (ii) interest expense; (iii) income tax expense; (iv)
Acquisition Closing Costs and extraordinary or non-recurring gains and losses
(including, without limitation, gains and losses on the sale of assets) and
income and expense allocated to minority owners; and (v) other non-cash items to
the extent not actually paid as a cash expense.
Consolidated Fixed Charge Coverage Ratio. As of any date of determination, the
ratio of Consolidated Adjusted EBITDA to Consolidated Fixed Charges.
Consolidated Fixed Charges. For any period (without duplication), the sum of (a)
Consolidated Interest Expense for such period plus (b) all of the principal due
and payable and principal paid with respect to Indebtedness of REIT, the
Borrower and their respective Subsidiaries during such period, other than any
balloon, bullet or similar principal payment which repays such Indebtedness in
full and any voluntary full or partial prepayments prior to stated maturity
thereof, plus (c) all Preferred Dividends paid during such period, plus (d) the
principal payment on any Capital Lease Obligations. Such Person’s Equity
Percentage in the fixed charges referred to above of its Unconsolidated
Affiliates and Subsidiaries of Borrower that are not Wholly Owned Subsidiaries
shall be included (without duplication) in the determination of Consolidated
Fixed Charges.
Consolidated Group. The REIT, the Borrower and all Subsidiaries which are
required to be consolidated with them for financial reporting purposes under
GAAP.
Consolidated Interest Expense. An amount equal to interest (whether accrued or
paid) actually payable (without duplication) excluding non-cash interest expense
but including capitalized


8

--------------------------------------------------------------------------------





interest (less capitalized interest not paid to third parties) not funded under
a construction loan by the REIT or any Subsidiary, together with the interest
portion of payments on Capitalized Lease Obligations and the REIT’s Equity
Percentage (without duplication) of interest expense actually payable by
Unconsolidated Affiliates and Subsidiaries, on their Indebtedness.
Consolidated Leverage Ratio. As of any date of determination, Indebtedness
divided by Gross Asset Value, expressed as a percentage.
Conversion/Continuation Request. A notice given by the Borrower to the Agent of
its election to convert or continue a Loan in accordance with §4.1.
Core FFO. The REIT’s (a) Net Income, plus (b) depreciation and amortization less
(c) gain on any sale of assets and preferred dividends, plus (d) loss on any
sale of assets, plus (e) acquisition costs and costs of capital raises, plus (f)
stock based compensation and loan costs amortized, plus or minus (g)
straight-line rent adjustments and above and below market leases plus (h)
severance charges and other one-time charges (including losses resulting from
litigation).
Debt Investment. Debt Investment means any real estate related loan to a third
party, including but not limited to (a) loans secured by a mortgage or deed of
trust or similar security instrument, (b) mezzanine loans, and (c) B-Notes.
Default. See §12.1.
Default Rate. See §4.12.
Defaulting Lender. Subject to §14.16, any Lender that (a) has failed to (i) fund
all or any portion of its Loans within two Business Days of the date such Loans
were required to be funded hereunder unless such Lender notifies the Agent and
the Borrower in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Agent, the Issuing Lender, the Swing Loan Lender or any other Lender any
other amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit or Swing Loans) within two Business Days of
the date when due, (b) has notified the Borrower, the Agent, the Issuing Lender
or the Swing Loan Lender in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Agent or the Borrower, to confirm in
writing to the Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Agent and the Borrower), or (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any Debtor Relief Law, (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or


9

--------------------------------------------------------------------------------





liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity, or (iii) become the subject of a Bail-In Action; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Agent that a
Lender is a Defaulting Lender under any one or more of clauses (a) through (d)
above, and of the effective date of such status, shall be conclusive and binding
absent manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to §14.16) as of the date established therefor by the Agent in a
written notice of such determination, which shall be delivered by the Agent to
the Borrower, the Issuing Lender, the Swing Loan Lender and each other Lender
promptly following such determination.
Derivatives Contract. Any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement. Not in limitation of the foregoing, the term “Derivatives
Contract” includes any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement, including any such obligations or
liabilities under any such master agreement.
Derivatives Termination Value. In respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement applicable to such Derivatives Contract(s), (a) for any date
on or after the date such Derivatives Contracts have been closed out or
terminated and termination value(s) determined in accordance therewith, such
termination value(s), and (b) for any date prior to the date referenced in
clause (a) the amount(s) determined as the mark-to-market value(s) for such
Derivatives Contracts, as determined based upon one or more mid-market
quotations or other valuations provided by any recognized dealer in, or the
counterparty to, such Derivatives Contract(s) (which, in either case, may
include the Agent or any Lender).
Designated Jurisdiction. Any country, territory or region to the extent that
such country, territory, or region itself, or its government, is the subject or
target of any Sanctions.


10

--------------------------------------------------------------------------------





Development Property. Any Property that is currently under construction or is a
recently completed construction project that is not yet 85% leased;
notwithstanding the foregoing, a completed construction project may not be
included as a Development Property for more than 12 months. After 12 months, the
Property will be valued on the basis of current “as-is” appraised value if
included in the Borrowing Base.
Distribution. Any (a) dividend or other distribution, direct or indirect, on
account of any Equity Interest of Borrower or a Guarantor, now or hereafter
outstanding, except a dividend or other distribution payable solely in Equity
Interest to the holders of that class; (b) redemption, conversion, exchange,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any Equity Interest of Borrower or a Guarantor now
or hereafter outstanding; and (c) payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire any
Equity Interests of Borrower or a Guarantor now or hereafter outstanding.
Dollars or $. Dollars in lawful currency of the United States of America.
Domestic Lending Office. Initially, the office of each Lender designated as such
on Schedule 1.1 hereto; thereafter, such other office of such Lender, if any,
located within the United States that will be making or maintaining Base Rate
Loans.
Drawdown Date. The date on which any Loan is made or is to be made, and the date
on which any Loan which is made prior to the Revolving Credit Maturity Date, is
converted in accordance with §4.1.
EEA Financial Institution. (a) Any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
EEA Member Country. Any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.
EEA Resolution Authority. Any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
Effective Date. The date of execution and closing of this Credit Agreement.
Eligible Assignee. (a) A Lender; (b) an Affiliate of a Lender; (c) an Approved
Fund, and (d) any other Person (other than a natural person) approved by (i) the
Agent, and (ii) unless an Event of Default has occurred and is continuing, the
Borrower (each such approval not to be unreasonably withheld or delayed);
provided that notwithstanding the foregoing, “Eligible Assignee” shall not
include the Borrower or any of the Borrower’s or the REIT’s Affiliates or
Subsidiaries.


11

--------------------------------------------------------------------------------





Eligible Ground Lease. A ground lease with respect to Eligible Real Estate
executed or assumed by Borrower or a Subsidiary Guarantor as lessee, that has a
remaining lease term (including extension or renewal rights) of at least thirty
(30) years, calculated as of the date such Eligible Real Estate is accepted as a
Pool Property, and that Agent determines, in its sole discretion, is a
financeable ground lease and is otherwise acceptable.
Eligible Real Estate. Real Estate:
(a)    which is wholly-owned in fee (or leased under an Eligible Ground Lease),
with such easements, rights-of-way, and other similar appurtenances required for
the operation of the fee or leasehold property, by Borrower or a Subsidiary
Guarantor;
(b)    which is an existing income producing multi-tenant retail center similar
to the REIT’s existing property holdings located in geographic markets of a
nature consistent with the REIT’s existing portfolio or otherwise approved by
Agent within the continental United States, provided no additional Real Estate
anchored by a BI-LO grocery store shall be deemed Eligible Real Estate;
(c)    as to which all of the representations set forth in §6 of this Agreement
concerning Collateral Property are true and correct in all material respects;
(d)    which has a Major Tenant lease term of at least 5 years remaining at the
time of admission as a Collateral Property;
(e)    If such Real Estate is located in a special or high hazard flood zone, as
to which the flood determination, flood insurance, and all other special or high
hazard flood requirements of any Lender for any Collateral Property located in a
special or high hazard flood zone have been approved by each Lender;
(f)    has occupancy of at least 85% at the time of admission as a Collateral
Property and retains such occupancy at all times thereafter; and
(g)    as to which the Agent has received and approved all Eligible Real Estate
Qualification Documents, or will receive and approve them prior to inclusion of
such Real Estate as a Collateral Property.
Eligible Real Estate Qualification Documents. See Schedule 1.2 attached hereto.
Employee Benefit Plan. Any employee benefit plan within the meaning of §3(3) of
ERISA maintained or contributed to by the Borrower or any ERISA Affiliate, other
than a Multiemployer Plan.
Environmental Engineer. Such firm or firms of independent professional engineers
or other scientists generally recognized as expert in the detection, analysis
and remediation of Hazardous Substances and related environmental matters and
acceptable to the Agent in its reasonable discretion.


12

--------------------------------------------------------------------------------





Environmental Laws. As defined in the Indemnity Agreements.
Equity Interests. With respect to any Person, any share of capital stock of (or
other ownership or profit interests in) such Person, any warrant, option or
other right for the purchase or other acquisition from such Person of any share
of capital stock of (or other ownership or profit interests in) such Person, any
security convertible into or exchangeable for any share of capital stock of (or
other ownership or profit interests in) such Person or warrant, right or option
for the purchase or other acquisition from such Person of such shares (or such
other interests), and any other ownership or profit interest in such Person
(including, without limitation, partnership, member or trust interests therein),
whether voting or nonvoting, and whether or not such share, warrant, option,
right or other interest is authorized or otherwise existing on any date of
determination.
Equity Percentage. With respect to any Unconsolidated Affiliate, the pro rata
share of the ownership interests held by the Consolidated Group, in the
aggregate, in such Unconsolidated Affiliate, without duplication.
ERISA. The Employee Retirement Income Security Act of 1974, as amended and in
effect from time to time.
ERISA Affiliate. Any Person that is subject to ERISA and is treated as a single
employer with Borrower or its Subsidiaries under §414 of the Code.
ERISA Reportable Event. A reportable event with respect to a Guaranteed Pension
Plan within the meaning of §4043 of ERISA and the regulations promulgated
thereunder as to which the requirement of notice has not been waived.
EU Bail-In Legislation Schedule. The EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time.
Event of Default. See §12.1.
Excluded Subsidiary. Any Subsidiary of the Borrower which is prohibited by any
debt instrument executed by such Subsidiary from executing a guaranty of the
Obligations of the Borrower under the Loan Documents.
Excluded Swap Obligation. With respect to any Loan Party, any Swap Obligation
if, and to the extent that, all or a portion of the guarantee of such Loan Party
of, or the grant by such Loan Party of a security interest to secure, such Swap
Obligation (or any guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Loan Party’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of such Loan Party or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guarantee or security
interest is or becomes illegal.


13

--------------------------------------------------------------------------------





Excluded Taxes. Any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or its Commitment
pursuant to Legal Requirements in effect on the date on which (i) such Lender
acquires such interest in the Loan or its Commitment (other than pursuant to an
assignment request by the Borrower under §4.15 as a result of costs sought to be
reimbursed pursuant to §4.4 or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to §4.4, amounts with respect
to such Taxes were payable either to such Lender’s assignor immediately before
such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with §4.4 and (d) any U.S. federal withholding Taxes imposed under
FATCA.
FATCA. Sections 1471 through 1474 of the Code, as of the date of this Agreement
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.
Federal Funds Effective Rate. For any day, the rate per annum (rounded upward to
the nearest one-hundredth of one percent (1/100 of 1%)) announced by the Federal
Reserve Bank of Cleveland on such day as being the weighted average of the rates
on overnight federal funds transactions arranged by federal funds brokers on the
previous trading day, as computed and announced by such Federal Reserve Bank in
substantially the same manner as such Federal Reserve Bank computes and
announces the weighted average it refers to as the “Federal Funds Effective
Rate.” Notwithstanding the foregoing, if the Federal Funds Effective Rate shall
be less than zero, such rate shall be deemed zero for the purposes of this
Agreement.
Fronting Exposure. At any time there is a Defaulting Lender, (a) with respect to
the Issuing Lender, such Defaulting Lender’s Commitment Percentage of the
outstanding Letter of Credit Liabilities other than Letter of Credit Liabilities
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or cash collateralized in accordance with the terms
hereof, and (b) with respect to the Swing Loan Lender, such Defaulting Lender’s
Commitment Percentage of Swing Loans other than Swing Loans as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or cash collateralized in accordance with the terms hereof.
Funds From Operations. Has the meaning promulgated by the National Association
of Real Estate Investment Trusts as of the Effective Date which is the basis of
the REIT’s publicly filed financial statements.
GAAP. Generally accepted accounting principles consistently applied.


14

--------------------------------------------------------------------------------





Governmental Authority. The government of the United States or any other nation,
or of any political subdivision thereof, whether state or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
Gross Asset Value. On a consolidated basis for REIT and its Subsidiaries, the
sum of (without duplication with respect to any Real Estate):
(i)    the lesser of (A) the total cost of the Real Estate as determined in
accordance with GAAP, or (B) the Appraised Value of the Real Estate, plus
(ii)    the book value determined in accordance with GAAP of all Development
Properties owned by Borrower or any of its Subsidiaries, plus
(iii)    the book value determined in accordance with GAAP of all undeveloped
Real Estate of Borrower and its Subsidiaries, plus
(iv)    the book value determined in accordance with GAAP of all Debt
Investments which are not in default, plus
(v)    the aggregate amount of all unrestricted cash and Cash Equivalents of
Borrower and its Subsidiaries as of the date of determination.
Gross Asset Value will be adjusted, as appropriate, for acquisitions,
dispositions and other changes to the portfolio during the calendar quarter most
recently ended prior to a date of determination. All income, expense and value
associated with assets included in Gross Asset Value disposed of during the
calendar quarter period most recently ended prior to a date of determination
will be eliminated from calculations. Gross Asset Value will be adjusted to
include an amount equal to the Borrower’s or any of its Subsidiaries’ pro rata
share (based upon the greater of such Person’s Equity Percentage in such
Unconsolidated Affiliate or Subsidiary of Borrower that is not a Wholly Owned
Subsidiary or such Person’s pro rata liability for the Indebtedness of such
Unconsolidated Affiliate or Subsidiary of Borrower that is not a Wholly Owned
Subsidiary) of the Gross Asset Value attributable to any of the items listed
above in this definition owned by such Unconsolidated Affiliate or Subsidiary of
Borrower that is not a Wholly Owned Subsidiary. Notwithstanding anything herein
to the contrary, Real Estate that has transitioned from a Development Property
to a Stabilized Property and all Real Estate recently acquired by or any of its
Subsidiaries may be included at the book value determined in accordance with
GAAP for a period of ninety (90) calendar days from the date of such transition
or acquisition, as applicable.
Notwithstanding the foregoing, in the event that an adverse change occurs with
respect to a Major Tenant(s) (individually or in the aggregate) at a Collateral
Property (e.g., amendment to a lease without Agent's prior written consent,
lease termination, default of base rent or other material payment obligations
under its respective Lease for more than seventy-five (75) days beyond the date
upon which such payment obligations were due, assignment or sublease of a
material portion of the space without Agent’s prior written consent), then for
the purposes of the covenant


15

--------------------------------------------------------------------------------





calculations, at the Borrower’s election, the Collateral Property will
immediately after the end of such 75 day period be valued at either (i) zero
(0), or (ii) the current Appraised Value as determined by an updated Appraisal
acceptable to the Agent. Additionally, if performance of the Collateral Property
improves or the adverse change is otherwise cured to Agent’s reasonable
satisfaction, then the Borrower will have the right to obtain a new Appraisal
acceptable to the Agent. Once the new Appraisal is accepted by Agent, then the
value of the Collateral Property shall be updated for purposes of this
Agreement.
Guarantor(s). REIT, each Subsidiary Guarantor and each Material Subsidiary.
Guaranteed Pension Plan. Any employee pension benefit plan within the meaning of
§3(2) of ERISA maintained or contributed to by the Borrower or any ERISA
Affiliate the benefits of which are guaranteed on termination in full or in part
by the PBGC pursuant to Title IV of ERISA, other than a Multiemployer Plan.
Guaranty. The guaranty of each Guarantor in favor of the Agent and the Lenders
of the Obligations of the Borrower hereunder.
Hazardous Substances. As defined in the Indemnity Agreements.
Hedge Obligations. As may be applicable at any time, all obligations of the
Borrower to any Lender Hedge Provider to make any termination payments under any
Derivatives Contract with respect to an interest rate swap, collar, or floor or
a forward rate agreement or other agreement regarding the hedging of interest
rate risk exposure (other than any interest rate “cap”), and any confirming
letter executed pursuant to such hedging agreement, all as amended, restated or
otherwise modified. Under no circumstances shall any of the Hedge Obligations
secured or guaranteed by any Loan Document as to a surety or guarantor thereof
include any obligation that constitutes an Excluded Swap Obligation of such
Person.
Implied Debt Service. An annual hypothetical calculation of the aggregate
principal and interest payments based on the outstanding Obligations and
calculated using an interest rate set to the greater of (1) 6.5% or (2) the then
10-year U.S. Treasury rate plus 300 basis points, both being amortized over a
30-year period.
Implied Debt Service Amount. At any time of determination, a Loan Exposure such
that the Implied Debt Service Coverage would be 1.35 to 1.0.
Implied Debt Service Coverage. At any time of determination, the ratio of (a)
Adjusted Net Operating Income to (b) Implied Debt Service
Increase Notice. See §2.11(a).
Indebtedness. All of the following (without duplication): (a) all obligations of
such Person in respect of money borrowed (other than trade debt incurred in the
ordinary course of business which is not more than one hundred eighty (180) days
past due); (b) all obligations of such Person, whether or not for money borrowed
(i) represented by notes payable, or drafts accepted, in each


16

--------------------------------------------------------------------------------





case representing extensions of credit, (ii) evidenced by bonds, debentures,
notes or similar instruments, or (iii) constituting purchase money indebtedness,
conditional sales contracts, title retention debt instruments or other similar
instruments, upon which interest charges are customarily paid or that are issued
or assumed as full or partial payment for property or services rendered; (c)
obligation of such Person as a lessee or obligor under a Capitalized Lease; (d)
all reimbursement obligations of such Person under any letters of credit or
acceptances (whether or not the same have been presented for payment); (e) all
Off-Balance Sheet Obligations of such Person; (f) all obligations of such Person
in respect of any purchase obligation, repurchase obligation, takeout commitment
or forward equity commitment, in each case evidenced by a binding agreement
(excluding any such obligation to the extent the obligation can be satisfied by
the issuance of Equity Interests), (g) net obligations under any Derivatives
Contract not entered into as a hedge against existing Indebtedness, in an amount
equal to the Derivatives Termination Value thereof; (h) all Indebtedness of
other Persons which such Person has guaranteed or is otherwise recourse to such
Person (except for guaranties of customary exceptions for fraud, misapplication
of funds, environmental indemnities, violation of “special purpose entity”
covenants, and other similar exceptions to recourse liability until a claim is
made with respect thereto, and then shall be included only to the extent of the
amount of such claim), including liability of a general partner in respect of
liabilities of a partnership in which it is a general partner which would
constitute “Indebtedness” hereunder, any obligation to supply funds to or in any
manner to invest directly or indirectly in a Person, to maintain working capital
or equity capital of a Person or otherwise to maintain net worth, solvency or
other financial condition of a Person, to purchase indebtedness, or to assure
the owner of indebtedness against loss, including, without limitation, through
an agreement to purchase property, securities, goods, supplies or services for
the purpose of enabling the debtor to make payment of the indebtedness held by
such owner or otherwise; (i) all Indebtedness of another Person secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property or assets owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Indebtedness or other payment obligation; (j) all obligations of such
Person to purchase, redeem, retire, defease or otherwise make any payment in
respect of any Mandatorily Redeemable Stock issued by such Person or any other
Person that matures or is due or redeemable on a date that is less than five (5)
years after the Maturity Date, valued at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends, including,
solely as to (1) shares of the REIT’s Series D Preferred Stock, no par value
share (“Series D Stock”) outstanding on the date hereof, and (ii) additional
shares of Series D Stock or similar equity issued after the date hereto, if any,
approved by the Required Lenders, such amounts as are required to be redeemed as
a result of the failure of the REIT and the Borrower to meet the required asset
coverage ratio, but excluding any such obligations that may be satisfied by the
issuance of common stock; and (k) such Person’s Equity Percentage of the
Indebtedness (based upon its Equity Percentage in such Unconsolidated
Affiliates) of any Unconsolidated Affiliate of such Person. “Indebtedness” shall
be adjusted to remove any impact of intangibles pursuant to FAS 141, as issued
by the Financial Accounting Standards Board in June of 2001.
Indemnified Taxes. (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of the Borrower
or any Guarantor under any Loan Document and (b) to the extent not otherwise
described in the immediately preceding clause (a), Other Taxes.


17

--------------------------------------------------------------------------------





Indemnity Agreements. The Environmental Indemnity regarding Hazardous Substances
made by the Borrower, and each Guarantor in favor of the Agent and the Lenders,
as the same may be modified or amended.
Insurance Proceeds. All insurance proceeds, damages and claims and the right
thereto under any insurance policies relating to any portion of any Collateral,
net of all reasonable and customary amounts actually expended to collect the
same and/or to maximize the total amount of the same.
Interest Payment Date. As to each Loan, the sixth day of each calendar month.
Interest Period. With respect to each LIBOR Rate Loan (a) initially, the period
commencing on the Drawdown Date of such LIBOR Rate Loan and ending one, two, or
three months thereafter and (b) thereafter, each period commencing on the day
following the last day of the next preceding Interest Period applicable to such
Loan and ending on the last day of one of the periods set forth above, as
selected by the Borrower in a Loan Request or Conversion/Continuation Request;
provided that all of the foregoing provisions relating to Interest Periods are
subject to the following:
(i)    if any Interest Period with respect to a LIBOR Rate Loan would otherwise
end on a day that is not a LIBOR Business Day, such Interest Period shall end on
the next succeeding LIBOR Business Day, unless such next succeeding LIBOR
Business Day occurs in the next calendar month, in which case such Interest
Period shall end on the next preceding LIBOR Business Day, as determined
conclusively by the Agent in accordance with the then current bank practice in
the London Interbank Market;
(ii)    if the Borrower shall fail to give notice as provided in §4.1, the
Borrower shall be deemed to have requested a continuation of the affected LIBOR
Rate Loan as a LIBOR Rate Loan for an interest period of one month on the last
day of the then current Interest Period with respect thereto as provided in and
subject to the terms of §4.1(c);
(iii)    any Interest Period pertaining to a LIBOR Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the applicable calendar month; and
(iv)    no Interest Period relating to any LIBOR Rate Loan shall extend beyond
the Revolving Credit Maturity Date, as applicable.
Interpolated Rate. At any time, for any Interest Period, the rate per annum
determined by the Agent (which determination shall be conclusive and binding
absent manifest error) to be equal to the rate that results from interpolating
on a linear basis between: (a) the LIBOR Rate for the longest period for which
the LIBOR Rate is available that is shorter than the Impacted Interest Period;
and (b) the LIBOR Rate for the shortest period for which that LIBOR Rate is
available that exceeds the Impacted Interest Period, in each case, at such time.
Investments. With respect to any Person, all shares of capital stock, evidences
of Indebtedness and other securities issued by any other Person and owned by
such Person, all loans,


18

--------------------------------------------------------------------------------





advances, or extensions of credit to, or contributions to the capital of, any
other Person, all purchases of the securities or business or integral part of
the business of any other Person and commitments and options to make such
purchases, all interests in real property, and all other investments; provided,
however, that the term “Investment” shall not include (i) equipment, inventory
and other tangible personal property acquired in the ordinary course of
business, or (ii) current trade and customer accounts receivable for services
rendered in the ordinary course of business and payable in accordance with
customary trade terms. In determining the aggregate amount of Investments
outstanding at any particular time: (a) there shall be included as an Investment
all interest accrued with respect to Indebtedness constituting an Investment
unless and until such interest is paid; (b) there shall be deducted in respect
of each Investment any amount received as a return of capital; (c) there shall
not be deducted in respect of any Investment any amounts received as earnings on
such Investment, whether as dividends, interest or otherwise, except that
accrued interest included as provided in the foregoing clause (a) may be
deducted when paid; and (d) there shall not be deducted in respect of any
Investment any decrease in the value thereof.
Issuing Lender. KeyBank, in its capacity as the Lender issuing the Letters of
Credit and any successor thereto.
Joinder Agreement. The Joinder Agreement with respect to this Agreement, the
Notes and Indemnity Agreement to be executed and delivered pursuant to §5.5 by
any Additional Subsidiary Guarantor, such Joinder Agreement to be substantially
in the form of Exhibit C hereto.
Key Man Event. The failure of less than (2) of the following individuals to
continue to be employed by the REIT in senior management positions: Jon Wheeler,
Dave Kelly, and Wilkes Graham, unless individuals reasonably acceptable to the
Agent have been appointed to replace such parties within sixty (60) days of such
occurrence.
KeyBank. As defined in the preamble hereto.
Leases. Leases, licenses and agreements, whether written or oral, relating to
the use or occupation of space in any Building or of any Real Estate.
Legal Requirements. All applicable federal, state, county and local laws, rules,
regulations, codes and ordinances, and the requirements in each case of any
governmental agency or authority having or claiming jurisdiction with respect
thereto, including, but not limited to, those applicable to zoning, subdivision,
building, health, fire, safety, sanitation, the protection of the handicapped,
and environmental matters and shall also include all orders and directives of
any court, governmental agency or authority having or claiming jurisdiction with
respect thereto.
Lenders. KeyBank, the other lending institutions which are party hereto and any
other Person which becomes an assignee of any rights of a Lender pursuant to §18
(but not including any participant as described in §18); and collectively, the
Revolving Credit Lenders and the Swing Loan Lender. The Issuing Lender shall be
a Revolving Credit Lender, as applicable.


19

--------------------------------------------------------------------------------





Lender Hedge Provider. As may be applicable at any time with respect to any
Hedge Obligations, any counterparty thereto that, at the time the applicable
hedge agreement was entered into, was the Agent or an Affiliate of the Agent.
Letter of Credit. Any standby letter of credit issued at the request of the
Borrower and for the account of the Borrower in accordance with §2.10.
Letter of Credit Liabilities. At any time and in respect of any Letter of
Credit, the sum of (a) the maximum undrawn face amount of such Letter of Credit
plus (b) the aggregate unpaid principal amount of all drawings made under such
Letter of Credit which have not been repaid (including repayment by a Revolving
Credit Loan). For purposes of this Agreement, a Revolving Credit Lender (other
than the Revolving Credit Lender acting as the Issuing Lender) shall be deemed
to hold a Letter of Credit Liability in an amount equal to its participation
interest in the related Letter of Credit under §2.10, and the Revolving Credit
Lender acting as the Issuing Lender shall be deemed to hold a Letter of Credit
Liability in an amount equal to its retained interest in the related Letter of
Credit after giving effect to the acquisition by the Revolving Credit Lenders
other than the Revolving Credit Lender acting as the Issuing Lender of their
participation interests under such Section.
Letter of Credit Request. See §2.10(a).
LIBOR. For any LIBOR Rate Loan for any Interest Period, the London interbank
offered rate as administered by ICE Benchmark Administration (or any other
Person that takes over the administration of such rate for U.S. Dollars) for a
period equal in length to such Interest Period as displayed on pages LIBOR01 or
LIBOR02 of the Reuters screen that displays such rate (or, in the event such
rate does not appear on a Reuters page or screen, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate from time to time as selected
by the Agent in its reasonable discretion; in each case the “LIBOR Screen Rate”)
at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period; provided that (i) if the LIBOR Screen Rate
shall be less than zero, such rate shall be deemed to be zero for the purposes
of this Agreement; provided further that if the LIBOR Screen Rate shall not be
available at such time for such Interest Period (an “Impacted Interest Period”)
then the LIBOR shall be the Interpolated Rate; provided that if any Interpolated
Rate shall be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement, and (ii) if no such rate administered by ICE Benchmark
Administration (or by such other Person that has taken over the administration
of such rate for U.S. Dollars) is available to the Agent, the applicable LIBOR
for the relevant Interest Period shall instead be the rate determined by the
Agent to be the rate at which KeyBank or one of its Affiliate banks offers to
place deposits in U.S. dollars with first class banks in the London interbank
market at approximately 11:00 a.m. (London time) two Business Days prior to the
first day of such Interest Period, in the approximate amount of the relevant
LIBOR Rate Loan and having a maturity equal to such Interest Period. If Reuters
or such other Person selected by Agent described above no longer reports such
rate or Agent determines in good faith that the rate so reported no longer
accurately reflects the rate available to Agent in the London Interbank Market
and ceases to make the LIBOR Rate available, Loans shall accrue interest at the
Base Rate plus the Applicable Margin for such Loan. For any period during


20

--------------------------------------------------------------------------------





which a Reserve Percentage shall apply, LIBOR with respect to LIBOR Rate Loans
shall be equal to the amount determined above divided by an amount equal to 1
minus the Reserve Percentage.
LIBOR Business Day. Any day on which commercial banks are open for international
business (including dealings in Dollar deposits) in London, England.
LIBOR Lending Office. Initially, the office of each Lender designated as such on
Schedule 1.1 hereto; thereafter, such other office of such Lender, if any, that
shall be making or maintaining LIBOR Rate Loans.
LIBOR Rate Loans. Loans bearing interest calculated by reference to LIBOR.
Lien. See §8.2.
Loan Documents. This Agreement, the Notes, the Guaranty, the Security Documents
and all other documents, instruments or agreements now or hereafter executed or
delivered by or on behalf of the Loan Parties in connection with the Loans and
intended to constitute a Loan Document. For the avoidance of doubt, “Loan
Documents” shall exclude any Derivatives Contracts.
Loan Exposure. At any time, the aggregate of the Revolving Credit Loans, Swing
Loans and Letter of Credit Liabilities then Outstanding
Loan Party. The Borrower and each Guarantor individually, and Loan Parties means
those parties collectively.
Loan Request. See §2.7.
Loan and Loans. An individual loan or the aggregate loans (including a Revolving
Credit Loan (or Loans), and a Swing Loan (or Loans)), as the case may be, to be
made by the Lenders hereunder. All Loans shall be made in Dollars. Amounts drawn
under a Letter of Credit shall also be considered Revolving Credit Loans as
provided in §2.10(f).
Major Lease. For any Collateral Property, a Lease with a Major Tenant.
Major Tenant. A tenant of the Borrower or any Subsidiary Guarantor which leases
space in a Collateral Property pursuant to a Lease which entitles it to occupy
forty percent (40%) or more of the Net Rentable Area of such Collateral
Property. Agent may in its reasonable discretion aggregate any and all Leases to
Affiliates to determine whether any tenant should be deemed to be a Major
Tenant.
Management Agreements. Written property management agreements providing for the
management of the Collateral Properties or any of them.
Mandatorily Redeemable Stock.  With respect to any Person, any Equity Interest
of such Person which by the terms of such Equity Interest (or by the terms of
any security into which it is convertible or for which it is exchangeable or
exercisable), upon the happening of any event or otherwise (a) matures or is
mandatorily redeemable, pursuant to a sinking fund obligation or


21

--------------------------------------------------------------------------------





otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests), (b) is
convertible into or exchangeable or exercisable for Indebtedness or Mandatorily
Redeemable Stock, or (c) is redeemable at the option of the holder thereof, in
whole or in part (other than an Equity Interest which is redeemable solely in
exchange for common stock or other equivalent common Equity Interests).
Material Adverse Effect. A material adverse effect on (a) the business,
properties, assets, financial condition or results of operations of the
Consolidated Group considered as a whole; (b) the ability of Borrower and each
Guarantor (taken as a whole) to perform its material obligations under the Loan
Documents; or (c) the validity or enforceability of any of the material Loan
Documents or the material rights or remedies of Agent or the Lenders thereunder.
Material Subsidiary. Any existing or future Wholly Owned Subsidiary of the
Borrower, other than an Excluded Subsidiary, which at any time has assets that
constitute five percent (5%) or more of the Gross Asset Value.
Moody’s. Moody’s Investor Service, Inc.
Mortgages. The Mortgages, Deeds to Secure Debt and/or Deeds of Trust from
Borrower or a Subsidiary Guarantor to the Agent for the benefit of the Lenders
(or to trustees named therein acting on behalf of the Agent for the benefit of
the Lenders), respecting the Collateral Properties, now or hereafter delivered
to secure the Obligations, as the same may be modified or amended.
Multiemployer Plan. Any multiemployer plan within the meaning of §3(37) of ERISA
maintained or contributed to by the Borrower or any ERISA Affiliate.
Net Income. For any period, the sum, without duplication, of (i) net earnings
(or loss) after taxes of the Consolidated Group (adjusted by eliminating any
such earnings or loss attributable to Unconsolidated Affiliates) plus (ii) the
applicable Equity Percentage of net earnings (or loss) of all Unconsolidated
Affiliates for such period, in each case determined in accordance with GAAP.
Net Operating Income (“NOI”). The sum of: (a) (i) actual rental income from
tenants in occupancy and paying rent, (ii) actual common area reimbursements,
(iii) actual other income, less (b)(i) actual operating expenses, including,
without duplication, a management fee equal to the greater of (A) actual
management fees and (B) 3% of total revenues, and (iii) rental income from
tenants in default and/or bankruptcy.
Net Rentable Area. With respect to any Real Estate, the net rentable square
footage as determined in accordance with the Appraisal.
Non-Recourse Exclusions. With respect to any Non-Recourse Indebtedness of any
Person, any industry standard exclusions from the non-recourse limitations
governing such Indebtedness, including, without limitation, exclusions for
claims that (i) are based on fraud, intentional misrepresentation,
misapplication or misappropriation of funds, gross negligence or willful
misconduct (ii) result from intentional mismanagement of or waste at the Real
Property securing such Non-Recourse Indebtedness, or (iii) arise from the
presence of Hazardous Substances on the


22

--------------------------------------------------------------------------------





Real Property securing such Non-Recourse Indebtedness (whether contained in a
loan agreement, promissory note, indemnity agreement or other document), or (iv)
are the result of any unpaid real estate taxes and assessments (whether
contained in a loan agreement, promissory note, indemnity agreement or other
document).
Non-Recourse Indebtedness. Indebtedness of REIT, Borrower, their Subsidiaries or
an Unconsolidated Affiliate which is secured by one or more parcels of Real
Estate (other than a Collateral Property) or interests therein or equipment and
which is not a general obligation of Borrower or such Subsidiary or
Unconsolidated Affiliate, the holder of such Indebtedness having recourse solely
to the parcels of Real Estate, or interests therein, securing such Indebtedness
or the direct owner of such real estate, the leases thereon and the rents,
profits and equity thereof or equipment, as applicable (except for recourse
against the general credit of the Borrower or its Subsidiaries or an
Unconsolidated Affiliate for any Non-Recourse Exclusions), provided that in
calculating the amount of Non-Recourse Indebtedness at any time, the Borrower’s
reasonable estimate of the amount of any Non-Recourse Exclusions which are the
subject of a claim and action shall not be included in the Non-Recourse
Indebtedness but shall constitute Recourse Indebtedness. Non-Recourse
Indebtedness shall also include Indebtedness of a Subsidiary of Borrower that is
not a Subsidiary Guarantor or of an Unconsolidated Affiliate which is a special
purpose entity that is recourse solely to such Subsidiary or Unconsolidated
Affiliate, which is not cross-defaulted to other Indebtedness of the Borrower
and which does not constitute Indebtedness of any other Person (other than such
Subsidiary or Unconsolidated Affiliate which is the borrower thereunder).
Notes. Collectively, the Revolving Credit Notes and the Swing Loan Note.
Notice. See §19.
Obligations. The term "Obligations" shall mean and include:
A.    The payment of the principal sum, interest at variable rates, charges and
indebtedness evidenced by the Notes including any extensions, renewals,
replacements, increases, modifications and amendments thereof, given by Borrower
to the order of the respective Lenders;
B.    The payment, performance, discharge and satisfaction of each covenant,
warranty, representation, undertaking and condition to be paid, performed,
satisfied and complied with by Borrower under and pursuant to this Credit
Agreement or the other Loan Documents;
C.    The payment of all costs, expenses, reasonable legal fees and liabilities
incurred by Agent and the Lenders in connection with the enforcement of any of
Agent's or any Lender's rights or remedies under this Credit Agreement or the
other Loan Documents, or any other instrument, agreement or document which
evidences or secures any other obligations or collateral therefor, whether now
in effect or hereafter executed; and
D.    The payment, performance, discharge and satisfaction of all other
liabilities and obligations (including any Letter of Credit Liabilities) of the
Borrower to Agent, Issuing Lender, Swing Loan Lender or any Lender, whether now
existing or hereafter arising, direct or indirect, absolute or contingent, in
each instance, without limitation express or implied upon the generality


23

--------------------------------------------------------------------------------





of the foregoing, under any one or more of the Loan Documents and any amendment,
extension, modification, replacement or recasting of any one or more of the
instruments, agreements and documents referred to in this Credit Agreement or
any other Loan Document or executed in connection with the transactions
contemplated by this Credit Agreement or any other Loan Document; provided
however that notwithstanding anything to the contrary set forth in the
definition of Obligations, with respect to any indemnification, contingent or
other similar obligations, such matters shall be considered “Obligations” only
to the extent a reasonable good faith claim has been made on such
indemnification, contingent or similar obligation on or before the date that all
other Obligations are satisfied in full. For the avoidance of doubt, the
“Obligations” shall not include any Hedge Obligations.
OFAC. Office of Foreign Asset Control of the Department of the Treasury of the
United States of America, or any successor thereto carrying out similar
functions.
Off-Balance Sheet Obligations. Liabilities and obligations of the REIT, the
Borrower, any Subsidiary or any other Person in respect of “off-balance sheet
arrangements” (as defined in the SEC Off-Balance Sheet Rules) which REIT would
be required to disclose in the “Management’s Discussion and Analysis of
Financial Condition and Results of Operations” section of REIT’s report on Form
10 Q or Form 10 K (or their equivalents) which REIT is required to file with the
Securities and Exchange Commission or would be required to file if it were
subject to the jurisdiction of the SEC (or any Governmental Authority
substituted therefore). As used in this definition, the term “SEC Off-Balance
Sheet Rules” means the Disclosure in Management’s Discussion and Analysis about
Off Balance Sheet Arrangements, Securities Act Release No. 33-8182, 68 Fed. Reg.
5982 (Feb. 5, 2003) (codified at 17 CFR pts. 228, 229 and 249).
Other Charges. All ground rents, maintenance charges, impositions (other than
Taxes) and similar charges (including, without limitation, vault charges and
license fees for the use of vaults, chutes and similar areas adjoining the
Collateral Property), now or hereafter assessed or imposed against the
Collateral Property, or any part thereof, together with any penalties thereon.
Other Connection Taxes. With respect to any Recipient, Taxes imposed as a result
of a present or former connection between such Recipient and the jurisdiction
imposing such Tax (other than connections arising solely from such Recipient
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).
Other Taxes. All present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
§4.15 as a result of costs sought to be reimbursed pursuant to §4.4).


24

--------------------------------------------------------------------------------





Outstanding. With respect to the Loans, the aggregate unpaid principal thereof
as of any date of determination. With respect to Letters of Credit, the
aggregate undrawn face amount of issued Letters of Credit.
Patriot Act. The Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, as the same may
be amended from time to time, and corresponding provisions of future laws.
PBGC. The Pension Benefit Guaranty Corporation created by §4002 of ERISA and any
successor entity or entities having similar responsibilities.
Pending Refinance Properties. The Collateral Properties described on Schedule
PRP.
Permitted Liens. Liens, security interests and other encumbrances permitted by
§8.2.
Person. Any individual, corporation, limited liability company, partnership,
trust, unincorporated association, or other legal entity, and any government or
any governmental agency or political subdivision thereof.
Plan Assets. Assets of any employee benefit plan subject to Part 4, Subtitle B,
Title I of ERISA.
Post Closing Letter. That certain letter agreement of even date herewith entered
into by and among the Agent and the Borrower, if applicable.
Potential Collateral. Any property of Borrower or a Subsidiary Guarantor which
is not at the time included in the Collateral and which consists of (i) Eligible
Real Estate, or (ii) Real Estate which is capable of becoming Eligible Real
Estate through the completion and delivery of Eligible Real Estate Qualification
Documents.
Preferred Dividends. For any period and without duplication, all Restricted
Payments paid, declared but not yet paid or otherwise due and payable during
such period on Preferred Securities issued by any Loan Party. Preferred
Dividends shall not include dividends or distributions (a) paid or payable
solely in Equity Interests payable to holders of such class of Equity Interests;
(b) payable to any Loan Party; or (c) constituting or resulting in the
redemption of Preferred Securities, other than scheduled redemptions not
constituting balloon, bullet or similar redemptions in full.
Preferred Securities. With respect to any Person, Equity Interests in such
Person, which are entitled to preference or priority over any other Equity
Interest in such Person in respect of the payment of dividends or distribution
of assets upon liquidation or both.
Pricing Level. Such term shall have the meaning established within the
definition of Applicable Margin.
Property. Any Real Estate.


25

--------------------------------------------------------------------------------





Real Estate. All real property at any time owned or leased (as lessee or
sublessee) by a Loan Party or any of their respective Subsidiaries, including,
without limitation, the Collateral Properties.
Recipient. The Agent, the Issuing Lender and any Lender.
Recourse Indebtedness. As of any date of determination, any Indebtedness
(whether secured or unsecured) with respect to which the liability of the
obligor is not limited to the obligor’s interest in specified assets securing
such Indebtedness, subject to Non-Recourse Exclusions. Recourse Indebtedness
shall not include Non-Recourse Indebtedness.
Register. See §18.2.
REIT. Wheeler Real Estate Investment Trust, Inc., a Maryland corporation
Release. See §6.20(c)(iii).
Rent Roll. A report prepared by the Borrower showing for each Collateral
Property owned or leased by Borrower or a Subsidiary Guarantor, its occupancy,
tenants, lease expiration dates, lease rent and other information in
substantially the form presented to Agent on or prior to the date hereof.
Required Lenders. As of any date, the Lender or Lenders whose aggregate
Commitment Percentage is equal to or greater than 66 and 2/3 (66.67%) of the
Total Commitment; provided, that (i) at all times when two (2) or more Lenders
are party to this Agreement, the term “Required Lenders” shall in no event mean
less than two (2) Lenders, and (ii) in determining said percentage at any given
time, all then existing Defaulting Lenders will be disregarded and excluded and
the Commitment Percentages of the Lenders shall be redetermined for voting
purposes only to exclude the Commitment Percentages of such Defaulting Lenders.
Reserve Percentage. For any Interest Period, that percentage which is specified
three (3) Business Days before the first day of such Interest Period by the
Board of Governors of the Federal Reserve System (or any successor) or any other
governmental or quasi-governmental authority with jurisdiction over Agent or any
Lender for determining the maximum reserve requirement (including, but not
limited to, any marginal reserve requirement) for Agent or any Lender with
respect to liabilities constituting of or including (among other liabilities)
Eurocurrency liabilities in an amount equal to that portion of the Loan affected
by such Interest Period and with a maturity equal to such Interest Period.
Revolving Credit Base Rate Loans. Revolving Credit Loans bearing interest
calculated by reference to the Base Rate.
Revolving Credit Commitment. With respect to each Revolving Credit Lender, the
amount set forth on Schedule 1.1 hereto as the amount of such Revolving Credit
Lender’s Revolving Credit Commitment to make or maintain Revolving Credit Loans
(other than Swing Loans) to the Borrower, to participate in Letters of Credit
for the account of the Borrower and to participate in Swing Loans


26

--------------------------------------------------------------------------------





to the Borrower, as the same may be changed from time to time in accordance with
the terms of this Agreement.
Revolving Credit Commitment Percentage. With respect to each Revolving Credit
Lender, the percentage set forth on Schedule 1.1 hereto as such Revolving Credit
Lender’s percentage of the Total Commitment, as the same may be changed from
time to time in accordance with the terms of this Agreement; provided that if
the Revolving Credit Commitments of the Revolving Credit Lenders have been
terminated as provided in this Agreement, then the Revolving Credit Commitment
of each Revolving Credit Lender shall be determined based on the Revolving
Credit Commitment Percentage of such Revolving Credit Lender immediately prior
to such termination and after giving effect to any subsequent assignments made
pursuant to the terms hereof.
Revolving Credit Lender. Collectively, the Lenders which have a Revolving Credit
Commitment, the initial Revolving Credit Lenders being identified on Schedule
1.1 hereto.
Revolving Credit LIBOR Rate Loans. Revolving Credit Loans bearing interest
calculated by reference to LIBOR.
Revolving Credit Loan or Loans. An individual Revolving Credit Loan or the
aggregate Revolving Credit Loans, as the case may be, in the maximum principal
amount of $45,000,000 (subject to increase as provided in §2.11) to be made by
the Revolving Credit Lenders hereunder as more particularly described in §2.
Without limiting the foregoing, Revolving Credit Loans shall also include
Revolving Credit Loans made pursuant to §2.10(f).
Revolving Credit Maturity Date. December 21, 2019, subject to extension as
provided in §3.6, or such earlier date on which the Revolving Credit Loans shall
become due and payable pursuant to the terms hereof.
Revolving Credit Notes. See §2.2.
Revolving Extension Option. See §3.6.
Revolving Extension Request. See §3.6(a).
Sanctioned Person. Any Person that is (i) any Person listed in any
Sanctions-related list of designated Persons maintained by any Governmental
Authority of the United States of America, including without limitation, OFAC or
the U.S. Department of State, or by the United Nations Security Council, Her
Majesty’s Treasury, the European Union or any other Governmental Authority, (ii)
any Person located, operating, organized or resident in a Designated
Jurisdiction, (iii) an agency of the government of a Designated Jurisdiction, or
(iv) any Person owned or controlled by any Person or agency described in any of
the preceding clauses (i) through (iii).


Sanction(s). Any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority.


27

--------------------------------------------------------------------------------





SEC. The federal Securities and Exchange Commission.
Security Documents. Collectively, the Joinder Agreements, the Mortgages, the
Assignments of Leases and Rents, the Indemnity Agreements, UCC-1 financing
statements and any further collateral security agreements or assignments to the
Agent for the benefit of the Lenders.
S&P. Standard & Poor’s Ratings Group.
Stabilized Property. Any Property that is (a) 85% leased or (b) has been a
completed construction property for more than 12 months.
State. A state of the United States of America and the District of Columbia.
Subordination, Attornment and Non-Disturbance Agreement. An agreement among the
Agent, a Subsidiary Guarantor and a tenant under a Lease pursuant to which such
tenant agrees to subordinate its rights under the Lease to the lien or security
title of the applicable Mortgage and agrees to recognize the Agent or its
successor in interest as landlord under the Lease in the event of a foreclosure
under such Mortgage, and the Agent agrees to not disturb the possession of such
tenant, such agreement to be in form and substance reasonably satisfactory to
Agent.
Subsidiary. For any Person, any corporation, partnership, limited liability
company or other entity of which at least a majority of the securities or other
ownership interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
of such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP.
Subsidiary Guarantors. Any Subsidiary Guarantor party hereto as of the Effective
Date and any Additional Subsidiary Guarantor that is the direct or indirect
owner of a Collateral Property.
Survey. An ALTA instrument survey of each parcel of Collateral Property prepared
by a registered land surveyor which shall show the location of all buildings,
structures, easements and utility lines on such property, shall be sufficient to
remove the standard survey exception from the Title Policy, shall show that all
buildings and structures are within the lot lines of the Collateral Property and
shall not show any encroachments by others (or to the extent any encroachments
are shown, such encroachments shall be acceptable to the Agent in its reasonable
discretion), shall show rights of way, adjoining sites, establish building lines
and street lines, the distance to and names of the nearest intersecting streets
and such other details as the Agent may reasonably require; and shall show
whether or not the Collateral Property is located in a flood hazard district as
established by the Federal Emergency Management Agency or any successor agency
or is located in any flood plain, flood hazard or wetland protection district
established under federal, state or local law and shall otherwise be in form and
substance reasonably satisfactory to the Agent.


28

--------------------------------------------------------------------------------





Surveyor Certification. With respect to each parcel of Collateral Property, a
certificate executed by the surveyor who prepared the Survey with respect
thereto, dated as of a recent date and containing such information relating to
such parcel as the Agent may reasonably require, such certificate to be
reasonably satisfactory to the Agent in form and substance.
Swap Obligation. With respect to any Loan Party, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
Swing Loan. See §2.5(a).
Swing Loan Lender. KeyBank, in its capacity as Swing Loan Lender and any
successor thereof.
Swing Loan Commitment. The sum of $5,000,000.00, as the same may be changed from
time to time in accordance with the terms of this Agreement.
Swing Loan Note. See §2.5(b).
Taking. The taking or appropriation (including by deed in lieu of condemnation)
of any Collateral Property, or any part thereof or interest therein, whether
permanently or temporarily, for public or quasi-public use under the power of
eminent domain, by reason of any public improvement or condemnation proceeding,
or in any other manner or any customarily recognized and compensated damage or
injury or diminution in value through condemnation, inverse condemnation or
other exercise of the power of eminent domain.
Tangible Net Worth. Gross Asset Value minus all Indebtedness.
Taxes. All present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
(other than the Other Charges) imposed by any Governmental Authority, including
any interest, additions to tax or penalties applicable thereto.
Titled Agents. The Arranger, and any co-syndication agents or documentation
agent.
Title Insurance Company. Any title insurance company or companies approved by
the Agent and the Borrower.
Title Policy. With respect to each parcel of Collateral Property, an ALTA
standard form title insurance policy (or, if such form is not available, an
equivalent, legally promulgated form of mortgagee title insurance policy
reasonably acceptable to the Agent) issued by a Title Insurance Company (with
such reinsurance as the Agent may reasonably require, any such reinsurance to be
with direct access endorsements to the extent available under applicable law) in
an amount as the Agent may reasonably require based upon the fair market value
of the applicable Collateral Property insuring the priority of the Mortgage
thereon and that a Subsidiary Guarantor holds marketable fee simple title or a
valid and subsisting leasehold interest to such parcel, subject only to the
encumbrances acceptable to Agent in its reasonable discretion and which shall
not contain standard


29

--------------------------------------------------------------------------------





exceptions for mechanics liens, persons in occupancy (other than tenants as
tenants only under Leases and liens for taxes not yet due and payable) or
matters which would be shown by a survey, shall not insure over any matter
except to the extent that any such affirmative insurance is acceptable to the
Agent in its reasonable discretion, and shall contain if available and
customarily obtained by other commercial lenders in the State in which the Real
Estate is located, (a) a future advance endorsement and (b) such other
endorsements and affirmative insurance as the Agent may reasonably require,
including but not limited to (i) a comprehensive endorsement, (ii) a variable
rate of interest endorsement, (iii) a usury endorsement, (iv) a doing business
endorsement, (v) an ALTA form 3.1 zoning endorsement, (vi) a “tie-in”
endorsement relating to all Title Policies issued by such Title Insurance
Company in respect of other Collateral Property, (vii) a “first loss”
endorsement, and (viii) a utility location endorsement.
Total Commitment. As of the date of this Agreement, the Total Commitment is
$68,032,250, such Total Commitment to reduce on a pro rata basis to $52,500,000
upon the earlier of: (i) the refinance of the Pending Refinance Properties or
(ii) July 1, 2018. The Total Commitment may increase in accordance with §2.11 or
decreased in accordance with §2.4.
Type. As to any Loan, its nature as a Base Rate Loan or a LIBOR Rate Loan.
U.S. Person. Any Person that is a “United States Person” as defined in Section
7701(a)(30) of the Code.
U.S. Tax Compliance Certificate. See §4.4(g)(ii)(B)(III).
Unconsolidated Affiliate. In respect of any Person, any other Person in whom
such Person holds an Investment, (a) whose financial results would not be
consolidated under GAAP with the financial results of such first Person on the
consolidated financial statements of such first Person, or (b) which is not a
Subsidiary of such first Person.
Unconsolidated Subsidiary. In respect of any Person, any other Person in whom
such Person holds an Investment, whose financial results would not be
consolidated under GAAP with the financial results of such first Person on the
consolidated financial statements of such first Person.
Wholly Owned Subsidiary. As to Borrower, any Subsidiary of Borrower that is
directly or indirectly owned 100% by Borrower, without regard to Equity
Interests issued so as to achieve up to 125 equity holders so as to qualify as a
REIT.
Withholding Agent. Any Loan Party and the Agent.
Write-Down and Conversion Powers. With respect to any EEA Resolution Authority,
the write-down and conversion powers of such EEA Resolution Authority from time
to time under the Bail-In Legislation for the applicable EEA Member Country,
which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

§1.2    Rules of Interpretation.


30

--------------------------------------------------------------------------------





(a)    A reference to any document or agreement shall include such document or
agreement as amended, modified or supplemented from time to time in accordance
with its terms and the terms of this Agreement.
(b)    The singular includes the plural and the plural includes the singular.
(c)    A reference to any law includes any amendment or modification of such
law.
(d)    A reference to any Person includes its permitted successors and permitted
assigns.
(e)    Accounting terms not otherwise defined herein have the meanings assigned
to them by GAAP applied on a consistent basis by the accounting entity to which
they refer.
(f)    The words “include”, “includes” and “including” are not limiting.
(g)    The words “approval” and “approved”, as the context requires, means an
approval in writing given to the party seeking approval.
(h)    All terms not specifically defined herein or by GAAP, which terms are
defined in the Uniform Commercial Code as in effect in the State of New York,
have the meanings assigned to them therein.
(i)    Reference to a particular “§”, refers to that section of this Agreement
unless otherwise indicated.
(j)    The words “herein”, “hereof”, “hereunder” and words of like import shall
refer to this Agreement as a whole and not to any particular section or
subdivision of this Agreement.
(k)    The words “the date hereof” or words of like import shall mean the date
that this Agreement is fully executed by all parties.
(l)    In the event of any change in generally accepted accounting principles
after the date hereof or any other change in accounting procedures pursuant to
§7.3 which would affect the computation of any financial covenant, ratio or
other requirement set forth in any Loan Document, then upon the request of
Borrower or Agent, the Borrower and the Agent shall negotiate promptly,
diligently and in good faith in order to amend the provisions of the Loan
Documents such that such financial covenant, ratio or other requirement shall
continue to provide substantially the same financial tests or restrictions of
the Borrower as in effect prior to such accounting change, as determined by the
Agent in its good faith judgment. Until such time as such amendment shall have
been executed and delivered by the Borrower and the Agent, such financial
covenants, ratio and other requirements, and all financial statements and other
documents required to be delivered under the Loan Documents, shall be calculated
and reported as if such change had not occurred.

§2.    THE CREDIT FACILITY.


31

--------------------------------------------------------------------------------






§2.1    Revolving Credit Loans. Subject to the terms and conditions set forth in
this Agreement, each of the Revolving Credit Lenders severally agrees to lend to
the Borrower, and the Borrower may borrow (and repay and reborrow) from time to
time between the Effective Date and the Revolving Credit Maturity Date upon
notice by the Borrower to the Agent given in accordance with §2.7, such sums as
are requested by the Borrower for the purposes set forth in §2.9 up to a maximum
aggregate principal amount outstanding (after giving effect to all amounts
requested) at any one time equal to the lesser of (i) such Revolving Credit
Lender’s Revolving Credit Commitment and (ii) such Revolving Credit Lender’s
Revolving Credit Commitment Percentage of (A) the Borrowing Base Availability
minus (B) the sum of (1) the amount of all outstanding Revolving Credit Loans
and Swing Loans, and (2) the aggregate amount of Letter of Credit Liabilities;
provided, that, in all events no Default or Event of Default shall have occurred
and be continuing; and provided, further, that the outstanding principal amount
of the Revolving Credit Loans (after giving effect to all amounts requested),
Swing Loans and Letter of Credit Liabilities shall not at any time exceed the
Total Commitment. The Revolving Credit Loans shall be made pro rata in
accordance with each Revolving Credit Lender’s Revolving Credit Commitment
Percentage. Each request for a Revolving Credit Loan hereunder shall constitute
a representation and warranty by the Borrower that all of the conditions
required of Borrower set forth in §10 and §11 have been satisfied on the date of
such request (or if such condition is required to have been satisfied only as of
the Effective Date, that such condition was satisfied as of the Effective Date).
The Agent may assume that the conditions in §10 and §11 have been satisfied
unless it receives prior written notice from a Revolving Credit Lender that such
conditions have not been satisfied. No Revolving Credit Lender shall have any
obligation to make Revolving Credit Loans to Borrower in the maximum aggregate
principal outstanding balance of more than the principal face amount of its
Revolving Credit Note or its Commitment, as applicable.

§2.2    Notes. The Revolving Credit Loans shall, if requested by each Lender, be
evidenced by separate promissory notes of the Borrower in substantially the form
of Exhibit A hereto (collectively, the “Revolving Credit Notes”), dated of even
date with this Agreement (except as otherwise provided in §18.3) and completed
with appropriate insertions. One Revolving Credit Note shall be payable to the
order of each Revolving Credit Lender which so requests the issuance of a
Revolving Credit Note in the principal amount equal to such Revolving Credit
Lender’s Revolving Credit Commitment or, if less, the outstanding amount of all
Revolving Credit Loans made by such Revolving Credit Lender, plus interest
accrued thereon, as set forth below.

§2.3    Facility Unused Fee. The Borrower agrees to pay to the Agent for the
account of the Revolving Credit Lenders (other than any Defaulting Lender) in
accordance with their respective Revolving Credit Commitment Percentages a
facility unused fee calculated at the rate per annum as set forth below on the
actual daily amount by which the Total Commitment exceeds the outstanding
principal amount of Revolving Credit Loans, Swing Loans and the face amount of
Letters of Credit Outstanding during each calendar quarter or portion thereof
commencing on the date hereof and ending on the Revolving Credit Maturity Date.
The facility unused fee shall be calculated for each quarter based on the ratio
(expressed as a percentage) of (a) the actual daily amount of the outstanding
principal amount of the Revolving Credit Loans and Swing Loans and the face
amount of Letters of Credit Outstanding during such quarter to (b) the Total
Commitment, and if such ratio is equal to or less than fifty percent (50%), the
facility unused fee shall be payable


32

--------------------------------------------------------------------------------





at the rate of 0.30% per annum, and if such ratio is greater than fifty percent
(50%), the facility unused fee shall be payable at the rate of 0.20% per annum.
The facility unused fee shall be payable quarterly in arrears on the fifth (5th)
day of each calendar quarter for the immediately preceding calendar quarter or
portion thereof, and on any earlier date on which the Revolving Credit
Commitments shall be reduced or shall terminate as provided in §2.4, with a
final payment on the Revolving Credit Maturity Date.

§2.4    Reduction and Termination of the Revolving Credit Commitments. The
Borrower shall have the right at any time and from time to time upon five (5)
Business Days’ prior written notice to the Agent to reduce by $5,000,000 or an
integral multiple of $1,000,000 in excess thereof (provided that in no event
shall the Total Commitment be reduced in such manner to an amount less than
$25,000,000) or to terminate entirely the Revolving Credit Commitments,
whereupon the Revolving Credit Commitments of the Revolving Credit Lenders shall
be reduced pro rata in accordance with their respective Revolving Credit
Commitment Percentages of the amount specified in such notice or, as the case
may be, terminated, any such termination or reduction to be without penalty
except as otherwise set forth in §4.8; provided, however, that no such
termination or reduction shall be permitted if, after giving effect thereto, the
sum of Outstanding Revolving Credit Loans, the Outstanding Swing Loans and the
Letter of Credit Liabilities would exceed the Revolving Credit Commitments of
the Revolving Credit Lenders as so terminated or reduced. Promptly after
receiving any notice from the Borrower delivered pursuant to this §2.4, the
Agent will notify the Revolving Credit Lenders of the substance thereof. Any
reduction of the Revolving Credit Commitments shall also result in a
proportionate reduction (rounded to the next lowest integral multiple of
$100,000) in the maximum amount of Swing Loans and Letters of Credit. Upon the
effective date of any such reduction or termination, the Borrower shall pay to
the Agent for the respective accounts of the Revolving Credit Lenders the full
amount of any unused facility unused fee under §2.3 then accrued on the amount
of the reduction. No reduction or termination of the Revolving Credit
Commitments may be reinstated.

§2.5    Swing Loan Commitment.
(a)    Subject to the terms and conditions set forth in this Agreement, Swing
Loan Lender agrees to lend to the Borrower (the “Swing Loans”), and the Borrower
may borrow (and repay and reborrow) from time to time between the Effective Date
and the date which is ten (10) Business Days prior to the Revolving Credit
Maturity Date upon notice by the Borrower to the Swing Loan Lender given in
accordance with this §2.5, such sums as are requested by the Borrower for the
purposes set forth in §2.9 in an aggregate principal amount at any one time
outstanding not exceeding the Swing Loan Commitment; provided that in all events
(i) no Default or Event of Default shall have occurred and be continuing; (ii)
if a Revolving Credit Lender shall be a Defaulting Lender, the requested amount
of the Swing Line Advance shall be reduced by the amount of such Defaulting
Lender’s participation interest in the Swing Line Advance; (iii) the outstanding
principal amount of the Revolving Credit Loans and Swing Loans (after giving
effect to all amounts requested) plus Letter of Credit Liabilities shall not at
any time exceed the Total Commitment; and (iv) the outstanding principal amount
of the Revolving Credit Loans and Swing Loans (after giving effect to all
amounts requested), plus Letter of Credit Liabilities shall not at any time
exceed the lesser of (A) the Total Commitment or (B) the Borrowing Base
Availability. Swing Loans shall constitute


33

--------------------------------------------------------------------------------





“Revolving Credit Loans” for all purposes hereunder. The funding of a Swing Loan
hereunder shall constitute a representation and warranty by the Borrower that
all of the conditions set forth in §10 and §11 have been satisfied on the date
of such funding (or if such condition is required to have been satisfied only as
of the Effective Date, that such condition was satisfied as of the Effective
Date). The Swing Loan Lender may assume that the conditions in §10 and §11 have
been satisfied unless Swing Loan Lender has received written notice from a
Revolving Credit Lender that such conditions have not been satisfied. Each Swing
Loan shall be due and payable upon the earlier of demand by the Agent or within
three (3) Business Days of the date such Swing Loan was provided and Borrower
hereby agrees to the extent not repaid as contemplated by §2.5(d) below) to
repay each Swing Loan on or before the earlier of the date that is three (3)
Business Days from the date such Swing Loan was provided or demand for such
repayment by the Agent.
(b)    The Swing Loans shall be evidenced by a separate promissory note of the
Borrower in substantially the form of Exhibit B hereto (the “Swing Note”), dated
the date of this Agreement and completed with appropriate insertions. The Swing
Loan Note shall be payable to the order of the Swing Loan Lender in the
principal face amount equal to the Swing Loan Commitment and shall be payable as
set forth below.
(c)    Borrower shall request a Swing Loan by delivering to the Swing Loan
Lender a Loan Request executed by an Authorized Officer no later than 1:00 p.m.
(Eastern time) on the requested Drawdown Date specifying the amount of the
requested Swing Loan (which shall be in the minimum amount of $1,000,000) and
providing the wire instructions for the delivery of the Swing Loan proceeds.
Each such Loan Request shall be irrevocable and binding on the Borrower and
shall obligate the Borrower to accept such Swing Loan on the Drawdown Date.
Notwithstanding anything herein to the contrary, a Swing Loan shall be a Base
Rate Loan and shall bear interest at the Base Rate plus the Applicable Margin
for Revolving Credit Base Rate Loans. The proceeds of the Swing Loan will be
disbursed by wire by the Swing Loan Lender to the Borrower no later than 3:00
p.m. (Eastern time) on the requested Drawdown Date.
(d)    The Swing Loan Lender shall, within two (2) Business Days after the
Drawdown Date with respect to such Swing Loan, request each Revolving Credit
Lender, including the Swing Loan Lender, to make a Revolving Credit Loan
pursuant to §2.1 in an amount equal to such Revolving Credit Lender’s Revolving
Credit Commitment Percentage of the amount of the Swing Loan outstanding on the
date such notice is given. In the event that the Borrower does not notify the
Agent in writing otherwise on or before noon (Eastern time) of the Drawdown Date
with respect to such Swing Loan, Agent shall notify the Revolving Credit Lenders
that such Revolving Credit Loan shall be a Revolving Credit LIBOR Rate Loan with
an Interest Period of one (1) month, provided that the making of such Revolving
Credit LIBOR Rate Loan will not be in contravention of any other provision of
this Agreement, or if the making of a Revolving Credit LIBOR Rate Loan would be
in contravention of this Agreement, then such notice shall indicate that such
loan shall be a Revolving Credit Base Rate Loan. Borrower hereby irrevocably
authorizes and directs the Swing Loan Lender to so act on its behalf, and agrees
that any amount advanced to the Agent for the benefit of the Swing Loan Lender
pursuant to this §2.5(d) shall be considered a Revolving Credit Loan pursuant to
§2.1. Unless any of the events described in paragraph (h), (i) or (j) of §12.1
shall have occurred (in which event the procedures of §2.5(e) shall apply), each
Revolving Credit Lender shall


34

--------------------------------------------------------------------------------





make the proceeds of its Revolving Credit Loan available to the Swing Loan
Lender for the account of the Swing Loan Lender at the Agent’s Head Office prior
to 12:00 noon (Eastern time) in funds immediately available no later than the
third (3rd) Business Day after the date such notice is given just as if the
Revolving Credit Lenders were funding directly to the Borrower, so that
thereafter such Obligations shall be evidenced by the Revolving Credit Notes.
The proceeds of such Revolving Credit Loan shall be immediately applied to repay
the Swing Loans.
(e)    If for any reason a Swing Loan cannot be refinanced by a Revolving Credit
Loan pursuant to §2.5(d) (including due to a Defaulting Lender’s failure to
fund), each Revolving Credit Lender will, on the date such Revolving Credit Loan
pursuant to §2.5(d) was to have been made, purchase an undivided participation
interest in the Swing Loan in an amount equal to its Revolving Credit Commitment
Percentage of such Swing Loan (or portion thereof). Each Revolving Credit Lender
will immediately transfer to the Swing Loan Lender in immediately available
funds the amount of its participation and upon receipt thereof the Swing Loan
Lender will deliver to such Revolving Credit Lender a Swing Loan participation
certificate dated the date of receipt of such funds and in such amount.
(f)    Whenever at any time after the Swing Loan Lender has received from any
Revolving Credit Lender such Revolving Credit Lender’s participation interest in
a Swing Loan, or the Swing Loan Lender receives any payment on account thereof,
the Swing Loan Lender will distribute to such Revolving Credit Lender its
participation interest in such amount (appropriately adjusted in the case of
interest payments to reflect the period of time during which such Revolving
Credit Lender’s participating interest was outstanding and funded); provided,
however, that in the event that such payment received by the Swing Loan Lender
is required to be returned, such Revolving Credit Lender will return to the
Swing Loan Lender any portion thereof previously distributed by the Swing Loan
Lender to it.
(g)    Each Revolving Credit Lender’s obligation to fund a Revolving Credit Loan
as provided in §2.5(d) or to purchase participation interests pursuant to
§2.5(e) shall be absolute and unconditional and shall not be affected by any
circumstance, including, without limitation, (i) any setoff, counterclaim,
recoupment, defense or other right which such Revolving Credit Lender or the
Borrower may have against the Swing Loan Lender, the Borrower or anyone else for
any reason whatsoever; (ii) the occurrence or continuance of a Default or an
Event of Default; (iii) any adverse change in the condition (financial or
otherwise) of the Borrower or any of their respective Subsidiaries; (iv) any
breach of this Agreement or any of the other Loan Documents by the Borrower or
any Lender; or (v) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing. Any portions of a Swing Loan not
so purchased or converted may be treated by the Agent and Swing Loan Lender as
against such Revolving Credit Lender as a Revolving Credit Loan which was not
funded by the non-purchasing Revolving Credit Lender as contemplated by §2.8 and
§12.5, and shall have such rights and remedies against such Revolving Credit
Lender as are set forth in §§2.8, 12.5 and 14.5. Each Swing Loan, once so sold
or converted, shall cease to be a Swing Loan for the purposes of this Agreement,
but shall be a Revolving Credit Loan made by each Revolving Credit Lender under
its Revolving Credit Commitment.


35

--------------------------------------------------------------------------------






§2.6    Interest on Loans.
(a)    Each Revolving Credit Base Rate Loan shall bear interest for the period
commencing with the Drawdown Date thereof and ending on the date on which such
Revolving Credit Base Rate Loan is repaid or converted to a Revolving Credit
LIBOR Rate Loan at the rate per annum equal to the sum of the Base Rate plus the
Applicable Margin for Revolving Credit Base Rate Loans.
(b)    Each Revolving Credit LIBOR Rate Loan shall bear interest for the period
commencing with the Drawdown Date thereof and ending on the last day of each
Interest Period with respect thereto at the rate per annum equal to the sum of
LIBOR determined for such Interest Period plus the Applicable Margin for
Revolving Credit LIBOR Rate Loans.
(c)    The Borrower promises to pay interest on each Loan in arrears on each
Interest Payment Date with respect thereto.
(d)    Base Rate Loans and LIBOR Rate Loans may be converted to Loans of the
other Type as provided in §4.1.
(e)    The parties understand that the applicable interest rate for the Loans
and certain fees set forth herein may be determined and/or adjusted from time to
time based upon certain financial ratios and/or other information to be provided
or certified to the Lenders by Borrower (the “Borrower Information”). If it is
subsequently determined that any such Borrower Information was incorrect (for
whatever reason, including without limitation because of a subsequent
restatement of earnings by the Borrower) at the time it was delivered to the
Agent, and if the applicable interest rate or fees calculated for any period
were different than they should have been had the correct information been
timely provided, then, such interest rate and such fees for such period shall be
automatically recalculated using correct Borrower Information. The Agent shall
promptly notify Borrower in writing of any additional interest and fees due
because of such recalculation, and the Borrower shall pay such additional
interest or fees due to the Agent, for the account of each Lender, within five
(5) Business Days of receipt of such written notice. Borrower shall receive a
credit or refund of any overpayment promptly after such determination. Any
recalculation of interest or fees required by this provision shall survive the
termination of this Agreement for a period of 180 days, and this provision shall
not in any way limit any of the Agent’s, the Issuing Lender’s, or any Lender’s
other rights under this Agreement.

§2.7    Requests for Revolving Credit Loans. The Borrower shall give to the
Agent written notice executed by an Authorized Officer in the form of Exhibit D
hereto (or telephonic notice confirmed in writing in the form of Exhibit D
hereto) of each Revolving Credit Loan requested hereunder (a “Loan Request”) by
1:00 p.m. (Eastern time) one (1) Business Day prior to the proposed Drawdown
Date with respect to Revolving Credit Base Rate Loans and two (2) Business Days
prior to the proposed Drawdown Date with respect to Revolving Credit LIBOR Rate
Loans, together with an executed Borrowing Base Availability Certificate in the
form of Exhibit F. Each such notice shall specify with respect to the requested
Revolving Credit Loan the proposed principal amount of such Revolving Credit
Loan, the Type of Revolving Credit Loan, the initial Interest Period (if
applicable) for such Revolving Credit Loan and the Drawdown Date. Promptly upon


36

--------------------------------------------------------------------------------





receipt of any such notice, the Agent shall notify each of the Revolving Credit
Lenders thereof. Each such Loan Request shall be irrevocable and binding on the
Borrower and shall obligate the Borrower to accept the Revolving Credit Loan
requested from the Revolving Credit Lenders on the proposed Drawdown Date.
Nothing herein shall prevent the Borrower from seeking recourse against any
Revolving Credit Lender that fails to advance its proportionate share of a
requested Revolving Credit Loan as required by this Agreement. Each Loan Request
shall be (a) for a Revolving Credit Base Rate Loan in a minimum aggregate amount
of $100,000; or (b) for a Revolving Credit LIBOR Rate Loan in a minimum
aggregate amount of $500,000; provided, however, that there shall be no more
than six (6) Revolving Credit LIBOR Rate Loans outstanding at any one time.

§2.8    Funds for Loans.
(a)    Not later than noon (Eastern time) on the proposed Drawdown Date of any
Revolving Credit Loans, each of the Revolving Credit Lenders will make available
to the Agent, at the Agent’s Head Office, in immediately available funds, the
amount of such Lender’s Commitment Percentage of the amount of the requested
Loans which may be disbursed pursuant to §2.1 or §2.2. Upon receipt from each
such Revolving Credit Lender of such amount, and upon receipt of the documents
required by §10 and §11 and the satisfaction of the other conditions set forth
therein to the extent applicable, the Agent will make available to the Borrower
the aggregate amount of such Revolving Credit Loans made available to the Agent
by the Revolving Credit Lenders by crediting such amount to the account of the
Borrower maintained at the Agent’s Head Office or wiring such funds in
accordance with Borrower’s written instructions. The failure or refusal of any
Revolving Credit Lender to make available to the Agent at the aforesaid time and
place on any Drawdown Date the amount of its Commitment Percentage of the
requested Loans shall not relieve any other Revolving Credit Lender from its
several obligation hereunder to make available to the Agent the amount of such
other Lender’s Commitment Percentage of any requested Loans, including any
additional Revolving Credit Loans that may be requested subject to the terms and
conditions hereof to provide funds to replace those not advanced by the Lender
so failing or refusing. In the event of any such failure or refusal, the Lenders
not so failing or refusing shall be entitled to a priority secured position as
against the Lender or Lenders so failing or refusing to make available to the
Borrower the amount of its or their Commitment Percentage for such Loans as
provided in §12.5.
(b)    Unless the Agent shall have been notified by any Lender prior to the
applicable Drawdown Date that such Lender will not make available to Agent such
Lender’s Commitment Percentage of a proposed Loan, Agent may in its discretion
assume that such Lender has made such Loan available to Agent in accordance with
the provisions of this Agreement and the Agent may, if it chooses, in reliance
upon such assumption make such Loan available to the Borrower, and such Lender
shall be liable to the Agent for the amount of such advance. If such Lender does
not pay such corresponding amount upon the Agent’s demand therefor, the Agent
will promptly notify the Borrower, and the Borrower shall promptly pay such
corresponding amount to the Agent. The Agent shall also be entitled to recover
from the Lender or the Borrower (without duplication), as the case may be,
interest on such corresponding amount in respect of each day from the date such
corresponding amount was made available by the Agent to the Borrower to the date


37

--------------------------------------------------------------------------------





such corresponding amount is recovered by the Agent at a per annum rate equal to
(i) from the Borrower at the applicable rate for such Loan or (ii) from a Lender
at the Federal Funds Effective Rate.

§2.9    Use of Proceeds. The Borrower will use the proceeds of the Loans and the
Letters of Credit solely to (a) pay closing costs in connection with this
Agreement; (b) repay then existing loans, (c) fund redevelopment and/or
development projects, (d) fund capital and construction expenditures, tenant
improvements, leasing commissions and property and equipment acquisitions; and
(e) for general working capital purposes (including without limitation to
finance direct and indirect acquisitions (including deposits made in connection
with acquisitions) and other investments in real estate, interest shortfalls,
general operating expenses, including without limitation taxes, insurance and
other expenses); notwithstanding the foregoing, the proceeds of the Loans and
the Letters of Credit may not be used to refinance any commercial paper issued
by the REIT or any of its Subsidiaries.

§2.10    Letters of Credit.
(a)    Subject to the terms and conditions set forth in this Agreement, at any
time and from time to time from the Effective Date through the day that is
thirty (30) days prior to the Revolving Credit Maturity Date, the Issuing Lender
shall issue such Letters of Credit as the Borrower may request upon the delivery
of a written request in the form of Exhibit E hereto (a “Letter of Credit
Request”) to the Issuing Lender, provided that (i) no Default or Event of
Default shall have occurred and be continuing, (ii) upon issuance of such Letter
of Credit, the Letter of Credit Liabilities shall not exceed Five Million
Dollars ($5,000,000) but shall be automatically increased on a pro rata basis
with increases in the Total Commitment, (iii) in no event shall the sum of (A)
the Revolving Credit Loans Outstanding, (B) the Swing Loans Outstanding and (C)
the amount of Letter of Credit Liabilities (after giving effect to all Letters
of Credit requested) exceed the Total Commitment, (iv) in no event shall the
outstanding principal amount of the Revolving Credit Loans, Swing Loans and
Letters of Credit Liabilities (after giving effect to any requested Letters of
Credit) exceed the Total Commitment or the Borrowing Base Availability or cause
a violation of the covenant set forth in §9.1, (v) the conditions set forth in
§10 and §11 shall have been satisfied (or if such condition is required to have
been satisfied only as of the Effective Date, that such condition was satisfied
as of the Effective Date), (vi) no Revolving Credit Lender is a Defaulting
Lender (provided Issuing Lender may, in its sole discretion, be entitled to
waive this condition), unless the Issuing Lender has entered into arrangements,
including the delivery of cash collateral, satisfactory to the Issuing Lender
(in its sole discretion) with the Borrower or such Defaulting Lender to
eliminate the Issuing Lender’s actual or potential Fronting Exposure with
respect to the Defaulting Lender arising from either the Letter of Credit then
proposed to be issued or that Letter of Credit and all other Letter of Credit
Liabilities as to which the Issuing Lender has actual or potential Fronting
Exposure, as it may elect in its sole discretion, and (vii) in no event shall
any amount drawn under a Letter of Credit be available for reinstatement or a
subsequent drawing under such Letter of Credit. The Issuing Lender may assume
that the conditions in §10 and §11 have been satisfied unless it receives
written notice from a Revolving Credit Lender that such conditions have not been
satisfied. Each Letter of Credit Request shall be executed by an Authorized
Officer of Borrower. The Issuing Lender shall be entitled to conclusively rely
on such Person’s authority to request a Letter of Credit on


38

--------------------------------------------------------------------------------





behalf of Borrower. The Issuing Lender shall have no duty to verify the
authenticity of any signature appearing on a Letter of Credit Request. The
Borrower assumes all risks with respect to the use of the Letters of Credit.
Unless the Issuing Lender and the Required Lenders otherwise consent, the term
of any Letter of Credit shall not exceed a period of time commencing on the
issuance of the Letter of Credit and ending one year after the date of issuance
thereof, subject to extension pursuant to an “evergreen” clause reasonably
acceptable to Agent and Issuing Lender (but in any event the term shall not
extend beyond thirty (30) days prior to the Revolving Credit Maturity Date)
unless the Borrower has provided to Agent cash collateral reasonably acceptable
to the Agent in an amount equal to the Letter of Credit Liability with respect
to any Letter of Credit which extends beyond thirty (30) days prior to the
Revolving Credit Maturity Date). The amount available to be drawn under any
Letter of Credit shall reduce on a dollar-for-dollar basis the amount available
to be drawn under the Total Commitment as a Revolving Credit Loan.
(b)    Each Letter of Credit Request shall be submitted to the Issuing Lender at
least five (5) Business Days (or such shorter period as the Issuing Lender may
approve) prior to the date upon which the requested Letter of Credit is to be
issued. Each such Letter of Credit Request shall contain (i) a statement as to
the purpose for which such Letter of Credit shall be used (which purpose shall
be in accordance with the terms of this Agreement), and (ii) a certification by
an Authorized Officer or the chief financial or chief accounting officer of
Borrower that the Borrower is and will be in compliance with all covenants under
the Loan Documents after giving effect to the issuance of such Letter of Credit.
The Borrower shall further deliver to the Issuing Lender such additional
applications (which application as of the date hereof is in the form of Exhibit
I attached hereto) and documents as the Issuing Lender may reasonably require,
in conformity with the then standard practices of its letter of credit
department in connection with the issuance of such Letter of Credit; provided
that in the event of any conflict, the terms of this Agreement shall control.
(c)    The Issuing Lender shall, subject to the conditions set forth in this
Agreement, issue the Letter of Credit on or before five (5) Business Days
following receipt of the documents last due pursuant to §2.10(b). Each Letter of
Credit shall be in form and substance reasonably satisfactory to the Issuing
Lender in its reasonable discretion.
(d)    Upon the issuance of a Letter of Credit, each Revolving Credit Lender
shall be deemed to have purchased a participation therein from Issuing Lender in
an amount equal to its respective Commitment Percentage of the amount of such
Letter of Credit. No Revolving Credit Lender’s obligation to participate in a
Letter of Credit shall be affected by any other Revolving Credit Lender’s
failure to perform as required herein with respect to such Letter of Credit or
any other Letter of Credit.
(e)    Upon the issuance of each Letter of Credit, the Borrower shall pay to the
Issuing Lender (i) for its own account, a Letter of Credit fronting fee with
respect to each Letter of Credit, at a rate equal to the greater of (a) a one
time fee of 0.125%, computed on the face amount available to be drawn under such
Letter of Credit, or (b) $1500.00, and (ii) for the accounts of the Revolving
Credit Lenders (including the Issuing Lender) in accordance with their
respective percentage shares of participation in such Letter of Credit, a Letter
of Credit fee calculated at the rate per annum equal to the Applicable Margin
then applicable to Revolving Credit LIBOR Rate


39

--------------------------------------------------------------------------------





Loans on the amount available to be drawn under such Letter of Credit. Such fees
shall be payable in quarterly installments in arrears with respect to each
Letter of Credit on the fifth day of each calendar quarter following the date of
issuance and continuing on each quarter or portion thereof thereafter, as
applicable, or on any earlier date on which the Commitments shall terminate and
on the expiration or return of any Letter of Credit (if such letter of credit is
outstanding less than a full quarter, such fee shall be pro rated for the period
of time outstanding). In addition, the Borrower shall pay to Issuing Lender for
its own account within ten (10) Business Days of demand of Issuing Lender the
standard issuance, documentation and service charges applicable to Letters of
Credit issued from time to time by Issuing Lender in amount not less than
$250.00.
(f)    In the event that any amount is drawn under a Letter of Credit by the
beneficiary thereof, the Borrower shall reimburse the Issuing Lender by having
such amount drawn treated as an outstanding Revolving Credit Base Rate Loan
under this Agreement (Borrower being deemed to have requested a Revolving Credit
Base Rate Loan on such date in an amount equal to the amount of such drawing and
such amount drawn shall be treated as an outstanding Revolving Credit Base Rate
Loan under this Agreement) and the Agent shall promptly notify each Revolving
Credit Lender by telex, telecopy, telegram, telephone (confirmed in writing) or
other similar means of transmission, and each Revolving Credit Lender shall
promptly and unconditionally pay to the Agent, for the Issuing Lender’s own
account, an amount equal to such Revolving Credit Lender’s Revolving Credit
Commitment Percentage of such Letter of Credit (to the extent of the amount
drawn). Borrower further hereby irrevocably authorizes and directs Agent to
notify the Revolving Credit Lenders of Borrower’s intent to convert such
Revolving Credit Base Rate Loan to a Revolving Credit LIBOR Rate Loan with an
Interest Period of one (1) month on the third (3rd) Business Day following the
funding by the Revolving Credit Lenders of their advance under this §2.10(f),
provided that the making of such Revolving Credit LIBOR Rate Loan shall not be a
contravention of any provision of this Agreement. If and to the extent any
Revolving Credit Lender shall not make such amount available on the Business Day
on which such draw is funded, such Revolving Credit Lender agrees to pay such
amount to the Agent forthwith on demand, together with interest thereon, for
each day from the date on which such draw was funded until the date on which
such amount is paid to the Agent, at the Federal Funds Effective Rate until
three (3) days after the date on which the Agent gives notice of such draw and
at the Federal Funds Effective Rate plus one percent (1.0%) for each day
thereafter. Further, such Revolving Credit Lender shall be deemed to have
assigned any and all payments made of principal and interest on its Revolving
Credit Loans, amounts due with respect to its participations in Letters of
Credit and any other amounts due to it hereunder to the Agent to fund the amount
of any drawn Letter of Credit which such Revolving Credit Lender was required to
fund pursuant to this §2.10(f) until such amount has been funded (as a result of
such assignment or otherwise). In the event of any such failure or refusal, the
Revolving Credit Lenders not so failing or refusing shall be entitled to a
priority secured position for such amounts as provided in §12.5. The failure of
any Revolving Credit Lender to make funds available to the Agent in such amount
shall not relieve any other Revolving Credit Lender of its obligation hereunder
to make funds available to the Agent pursuant to this §2.10(f). Nothing herein
shall limit the Borrower’s obligation to reimburse the Issuing Lender for any
draws and disbursements made in respect of any Letter of Credit on the same
Business Day when any such draw or disbursement is made. If a draw or
disbursement with respect to a Letter of Credit is reimbursed by the making of


40

--------------------------------------------------------------------------------





Loans hereunder, the Borrower’s obligation to pay the amount of such draw or
disbursement to the Issuing Lender shall be automatically converted into an
obligation to pay the resulting Loans.
(g)    If after the issuance of a Letter of Credit pursuant to §2.10(c) by the
Issuing Lender, but prior to the funding of any portion thereof by a Revolving
Credit Lender, for any reason a drawing under a Letter of Credit cannot be
refinanced as a Revolving Credit Loan, each Revolving Credit Lender will, on the
date such Revolving Credit Loan pursuant to §2.10(f) was to have been made,
purchase an undivided participation interest in the Letter of Credit in an
amount equal to its Revolving Credit Commitment Percentage of the amount of such
Letter of Credit. Each Revolving Credit Lender will immediately transfer to the
Issuing Lender in immediately available funds the amount of its participation
and upon receipt thereof the Issuing Lender will deliver to such Revolving
Credit Lender a Letter of Credit participation certificate dated the date of
receipt of such funds and in such amount.
(h)    Whenever at any time after the Issuing Lender has received from any
Revolving Credit Lender any such Revolving Credit Lender’s payment of funds
under a Letter of Credit and thereafter the Issuing Lender receives any payment
on account thereof, then the Issuing Lender will distribute to such Revolving
Credit Lender its participation interest in such amount (appropriately adjusted
in the case of interest payments to reflect the period of time during which such
Revolving Credit Lender’s participation interest was outstanding and funded);
provided, however, that in the event that such payment received by the Issuing
Lender is required to be returned, such Revolving Credit Lender will return to
the Issuing Lender any portion thereof previously distributed by the Issuing
Lender to it.
(i)    The issuance of any supplement, modification, amendment, renewal or
extension to or of any Letter of Credit shall be treated in all respects the
same as the issuance of a new Letter of Credit.
(j)    Borrower assumes all risks of the acts, omissions, or misuse of any
Letter of Credit by the beneficiary thereof. Neither Agent, Issuing Lender nor
any Lender will be responsible for (i) the form, validity, sufficiency,
accuracy, genuineness or legal effect of any Letter of Credit or any document
submitted by any party in connection with the issuance of any Letter of Credit,
even if such document should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged; (ii) the form, validity,
sufficiency, accuracy, genuineness or legal effect of any instrument
transferring or assigning or purporting to transfer or assign any Letter of
Credit or the rights or benefits thereunder or proceeds thereof in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) failure
of any beneficiary of any Letter of Credit to comply fully with the conditions
required in order to demand payment under a Letter of Credit; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex or otherwise; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document or draft required by or from a beneficiary in order to make a
disbursement under a Letter of Credit or the proceeds thereof; (vii) for the
misapplication by the beneficiary of any Letter of Credit of the proceeds of any
drawing under such Letter of Credit; and (viii) for any consequences arising
from causes beyond the control of Agent or any Lender, none of the foregoing
will affect, impair or prevent the vesting of any of the rights or powers
granted


41

--------------------------------------------------------------------------------





to Agent, Issuing Lender or the Lenders hereunder. In furtherance and extension
and not in limitation or derogation of any of the foregoing, any act taken or
omitted to be taken by Agent, Issuing Lender or the other Lenders in good faith
will be binding on Borrower and will not put Agent, Issuing Lender or the other
Lenders under any resulting liability to Borrower; provided nothing contained
herein shall relieve Issuing Lender, Agent or any Lender for liability to
Borrower arising as a result of the gross negligence or willful misconduct of
Issuing Lender, Agent or any Lender as determined by a court of competent
jurisdiction after the exhaustion of all applicable appeal periods.

§2.11    Increase in Total Commitment.
(a)    Provided that no Default or Event of Default has occurred and is
continuing, subject to the terms and conditions set forth in this §2.11, the
Borrower shall have the option at any time and from time to time to request an
increase in the Total Commitment to not more than $150,000,000 by giving written
notice to the Agent (an “Increase Notice”; and the amount of such requested
increase is the “Commitment Increase”), provided that any such individual
increase must be in a minimum amount of $10,000,000. Upon receipt of any
Increase Notice, the Agent shall consult with Arrangers and shall notify the
Borrower of the amount of facility fees to be paid to any Revolving Credit
Lenders who provide an additional Revolving Credit Commitment in connection with
such increase in the Total Commitment (which shall be in addition to the fees to
be paid to Agent or Arrangers pursuant to the Agreement Regarding Fees). If the
Borrower agrees to pay the facility fees so determined, then the Agent shall
send a notice to all Revolving Credit Lenders (the “Additional Commitment
Request Notice”) informing them of the Borrower’s request to increase the Total
Commitment and of the facility fees to be paid with respect thereto. Each
Revolving Credit Lender who desires to provide an additional Revolving Credit
Commitment upon such terms shall provide Agent with a written commitment letter
specifying the amount of the additional Revolving Credit Commitment by which it
is willing to provide prior to such deadline as may be specified in the
Additional Commitment Request Notice. If the requested increase is
oversubscribed then the Agent and the Arrangers shall allocate the Commitment
Increase among the Revolving Credit Lenders who provide such commitment letters
on such basis mutually acceptable to the Borrower, Agent and Arrangers. If the
additional Revolving Credit Commitments so provided are not sufficient to
provide the full amount of the Commitment Increase requested by the Borrower,
then the Agent, Arrangers or Borrower may, but shall not be obligated to,
invite, and the Agent, in consultation with the Borrower, will use its
reasonable efforts to arrange for, one or more banks or lending institutions
(which banks or lending institutions shall be reasonably acceptable to Agent,
Arrangers and Borrower) to become a Revolving Credit Lender and provide an
additional Revolving Credit Commitment. The Agent shall provide all Revolving
Credit Lenders with a notice setting forth the amount, if any, of the additional
Revolving Credit Commitment to be provided by each Revolving Credit Lender and
the revised Revolving Credit Commitment Percentages which shall be applicable
after the effective date of the Commitment Increase specified therein (the
“Commitment Increase Date”). In no event shall any Revolving Credit Lender be
obligated to provide an additional Revolving Credit Commitment.
(b)    On any Commitment Increase Date the outstanding principal balance of the
Revolving Credit Loans shall be reallocated among the Revolving Credit Lenders
such that after the applicable Commitment Increase Date the outstanding
principal amount of Revolving Credit


42

--------------------------------------------------------------------------------





Loans owed to each Revolving Credit Lender shall be equal to such Revolving
Credit Lender’s Revolving Credit Commitment Percentage (as in effect after the
applicable Commitment Increase Date) of the outstanding principal amount of all
Revolving Credit Loans. The participation interests of the Revolving Credit
Lenders in Swing Loans and Letters of Credit shall be similarly adjusted. On any
Commitment Increase Date those Revolving Credit Lenders whose Revolving Credit
Commitment Percentage is increasing shall advance the funds to the Agent and the
funds so advanced shall be distributed among the Revolving Credit Lenders whose
Revolving Credit Commitment Percentage is decreasing as necessary to accomplish
the required reallocation of the outstanding Revolving Credit Loans. The funds
so advanced shall be Revolving Credit Base Rate Loans until converted to
Revolving Credit LIBOR Rate Loans which are allocated among all Revolving Credit
Lenders based on their Revolving Credit Commitment Percentages.
(c)    Upon the effective date of each increase in the Total Commitment pursuant
to this §2.11 the Agent may unilaterally revise Schedule 1.1 and the Borrower
shall, if requested by such Lender, execute and deliver to the Agent new
Revolving Credit Notes for each Revolving Credit Lender whose Revolving Credit
Commitment has changed so that the principal amount of such Revolving Credit
Lender’s Revolving Credit Note shall equal its Revolving Credit Commitment. The
Agent shall deliver such replacement Revolving Credit Notes to the respective
Revolving Credit Lenders in exchange for the Revolving Credit Notes replaced
thereby which shall be surrendered by such Revolving Credit Lenders. Such new
Revolving Credit Notes shall provide that they are replacements for the
surrendered Revolving Credit Notes and that they do not constitute a novation,
shall be dated as of the Commitment Increase Date and shall otherwise be in
substantially the form of the replaced Revolving Credit Notes.
(d)    Notwithstanding anything to the contrary contained herein, the obligation
of the Agent and the Revolving Credit Lenders to increase the Total Commitment
pursuant to this §2.11 shall be conditioned upon satisfaction or waiver of the
following conditions precedent which must be satisfied or waived prior to the
effectiveness of any increase of the Total Commitment:
(i)    Payment of Activation Fee. The Borrower shall pay (A) to the Agent those
fees described in and contemplated by the Agreement Regarding Fees with respect
to the applicable Commitment Increase, and (B) to the Arranger such facility
fees as the Revolving Credit Lenders who are providing an additional Revolving
Credit Commitment may require to increase the aggregate Revolving Credit
Commitment, which fees shall, when paid, be fully earned and non-refundable
under any circumstances. The Arranger shall pay to the Revolving Credit Lenders
acquiring the increased Revolving Credit Commitment certain fees pursuant to
their separate agreement; and
(ii)    No Default. On the date any Increase Notice is given and on the date
such increase becomes effective, both immediately before and after the Total
Commitment is increased, there shall exist no Default or Event of Default; and
(iii)    Representations True. The representations and warranties made by the
Borrower in the Loan Documents or otherwise made by or on behalf of the Loan
Parties in connection therewith or after the date thereof shall have been true
and correct in all material respects when made and shall also be true and
correct in all material respects on the date of such Increase


43

--------------------------------------------------------------------------------





Notice and on the date the Total Commitment is increased (unless such
representations are limited by their terms to a specific date), both immediately
before and after the Total Commitment is increased, other than for changes in
the ordinary course of business permitted by this Agreement; and
(iv)    Additional Documents and Expenses. The Loan Parties shall execute and
deliver to Agent and the Revolving Credit Lenders such additional documents
(including, without limitation, amendments to the Security Documents),
instruments, certifications and opinions as the Agent may reasonably require,
including, without limitation, a Compliance Certificate, demonstrating
compliance with all covenants set forth in the Loan Documents after giving
effect to the increase, and the Borrower shall pay the cost of any mortgagee’s
title insurance policy or any endorsement or update thereto or any updated UCC
searches, all recording costs and fees, and any and all intangible taxes or
other documentary or mortgage taxes, assessments or charges or any similar
reasonable fees, taxes or expenses which are reasonably requested in connection
with such increase.

§3.    REPAYMENT OF THE LOANS.

§3.1    Stated Maturity. The Borrower promises to pay on the Revolving Credit
Maturity Date and there shall become absolutely due and payable on the Revolving
Credit Maturity Date all of the Revolving Credit Loans, Swing Loans and other
Letter of Credit Liabilities outstanding on such date (other than Letters of
Credit whose expiration date is beyond the Revolving Credit Maturity Date as set
forth in §2.10(a)), together with any and all accrued and unpaid interest
thereon.

§3.2    Mandatory Prepayments. If at any time the sum of the aggregate
outstanding principal amount of the Revolving Credit Loans, the Swing Loans and
the Letter of Credit Liabilities exceeds the lesser of (a) the Total Commitment
or (b) the Borrowing Base Availability, then the Borrower shall, within fifteen
(15) days after receipt of notice from Agent of such occurrence, pay the amount
of such excess to the Agent for the respective accounts of the Revolving Credit
Lenders, as applicable, for application to the Revolving Credit Loans as
provided in §3.4, together with any additional amounts payable pursuant to §4.8,
except that the amount of any Swing Loans shall be paid solely to the Swing Loan
Lender.
In the event there shall have occurred a casualty with respect to any Collateral
Property and the Borrower is required to repay the Loans pursuant to §7.7 or a
Taking and the Borrower is required to repay the Loans pursuant to a Mortgage or
§7.7, the Borrower shall prepay the Loans concurrently with the date of receipt
by such Loan Party or the Agent of all of Insurance Proceeds or Condemnation
Proceeds to be received in respect of such casualty or Taking, as applicable, or
as soon thereafter as is reasonably practicable, in the amount required pursuant
to the relevant provisions of §7.7 or such Mortgage.

§3.3    Optional Prepayments.
(a)    Borrower shall have the right, at its election, to prepay the outstanding
amount of the Revolving Credit Loans and Swing Loans, as a whole or in part, at
any time without penalty


44

--------------------------------------------------------------------------------





or premium; provided, that if any prepayment of the outstanding amount of any
Revolving Credit LIBOR Rate Loans pursuant to this §3.3 is made on a date that
is not the last day of the Interest Period relating thereto, such prepayment
shall be accompanied by the payment of any amounts due pursuant to §4.8.
(b)    The Borrower shall give the Agent, no later than 1:00 p.m. (Eastern time)
at least three (3) days prior written notice of any prepayment pursuant to this
§3.3, in each case specifying the proposed date of prepayment of the Loans and
the principal amount to be prepaid (provided that (i) any such notice may be
revoked or modified upon one (1) day’s prior notice to the Agent) and/or (ii)
any such notice or repayment may be conditioned upon the consummation of a
transaction. Notwithstanding the foregoing, no prior notice shall be required
for the prepayment of any Swing Loan.

§3.4    Partial Prepayments. Each partial prepayment of the Loans under §3.3
shall be in a minimum amount of $100,000, shall be accompanied by the payment of
accrued interest on the principal prepaid to the date of payment. Each partial
payment under §3.2 and §3.3 shall be applied first to the principal of any
Outstanding Swing Loans, then, in the absence of instruction by the Borrower, to
the principal of Loans (and with respect to each category of Revolving Credit
Loans, first to the principal of Base Rate Loans, and then to the principal of
LIBOR Rate Loans).

§3.5    Effect of Prepayments. Amounts of the Revolving Credit Loans prepaid
under §3.2 and §3.3 prior to the Revolving Credit Maturity Date may be
reborrowed as provided in §2.

§3.6    Extension. The Borrower shall have the right and option on a single
occasion to extend the Revolving Credit Maturity Date (the “Revolving Extension
Option”) for a one year period to December 21, 2020, upon satisfaction of the
following conditions precedent:
(a)    Extension Request. The Borrower shall deliver written notice of such
request to exercise the Revolving Extension Option (the “Revolving Extension
Request”) to the Agent not earlier than the date which is one hundred twenty
(120) days, and not later than the date which is sixty (60) days prior to the
then applicable Revolving Credit Maturity Date (as determined without regard to
such extension).
(b)    Payment of Extension Fee. The Borrower shall pay to the Agent for the pro
rata accounts of the Revolving Credit Lenders in accordance with their
respective Revolving Credit Commitments an extension fee in an amount equal to
twenty five (25) basis points of the Total Commitment on the applicable
Revolving Credit Maturity Date (as determined without regard to such extension).
Each such fee shall be due prior to the then applicable Revolving Credit
Maturity Date (as determined without regard to such extension) and when paid, be
fully earned and non-refundable under any circumstances.
(c)    No Default. On the date each Revolving Extension Request is given and on
the Revolving Credit Maturity Date (as determined without regard to such
extension) there shall exist no Default or Event of Default, and, without
limiting the generality of the forgoing, on the Revolving Credit Maturity Date
(as determined without regard to such extension) the Borrower


45

--------------------------------------------------------------------------------





shall be in compliance with the financial covenants set forth in §9 determined
as of the then Revolving Credit Maturity Date (as determined without regard to
such extension).
(d)    Representations and Warranties. The representations and warranties made
by the Loan Parties in the Loan Documents shall be true and correct in all
material respects (except to the extent any such representations or warranty is
qualified by materiality or reference to Material Adverse Effect, in which case
such representations or warranty shall be true and correct in all respects) on
the applicable Revolving Credit Maturity Date (as determined without regard to
such extension) (it being understood and agreed that any representation or
warranty which by its terms is made as of a specified date shall be required to
be true and correct only as of such specified date).

§4.    CERTAIN GENERAL PROVISIONS.

§4.1    Conversion Options.
(a)    The Borrower may elect from time to time to convert any of its
outstanding Revolving Credit Loans to a Revolving Credit Loan of another Type
and such Revolving Credit Loans shall thereafter bear interest as a Base Rate
Loan or a LIBOR Rate Loan, as applicable; provided that (i) with respect to any
such conversion of a LIBOR Rate Loan to a Base Rate Loan, the Borrower shall
give the Agent at least one (1) Business Day’s prior written notice of such
election, and such conversion shall only be made on the last day of the Interest
Period with respect to such LIBOR Rate Loan unless the Borrower pays Breakage
Costs as required under this Agreement; (ii) with respect to any such conversion
of a Base Rate Loan to a LIBOR Rate Loan, the Borrower shall give the Agent at
least three (3) LIBOR Business Days’ prior written notice of such election and
the Interest Period requested for such Loan, the principal amount of the Loan so
converted shall be in a minimum aggregate amount of $1,000,000 and, after giving
effect to the making of such Loan, there shall be no more than six (6) Revolving
Credit LIBOR Rate Loans outstanding at any one time; and (iii) no Loan may be
converted into a LIBOR Rate Loan when any Default or Event of Default has
occurred and is continuing. All or any part of the outstanding Revolving Credit
Loans of any Type may be converted as provided herein, provided that no partial
conversion shall result in a Revolving Credit Base Rate Loan in a principal
amount of less than $100,000 or a Revolving Credit LIBOR Rate Loan in a
principal amount of less than $100,000. On the date on which such conversion is
being made, each Lender shall take such action as is necessary to transfer its
Commitment Percentage of such Loans to its Domestic Lending Office or its LIBOR
Lending Office, as the case may be. Each Conversion/Continuation Request
relating to the conversion of a Base Rate Loan to a LIBOR Rate Loan shall be
irrevocable by the Borrower.
(b)    Any LIBOR Rate Loan may be continued as such Type upon the expiration of
an Interest Period with respect thereto by compliance by the Borrower with the
terms of §4.1; provided that no LIBOR Rate Loan may be continued as such when
any Default or Event of Default has occurred and is continuing, but shall be
automatically converted to a Base Rate Loan on the last day of the Interest
Period relating thereto ending during the continuance of any Default or Event of
Default.
(c)    In the event that the Borrower does not notify the Agent of their
election hereunder with respect to any LIBOR Rate Loan, such Loan shall be
automatically continued at


46

--------------------------------------------------------------------------------





the end of the applicable Interest Period as a LIBOR Rate Loan for an Interest
Period of one month unless such Interest Period shall be greater than the time
remaining until the Revolving Credit Maturity Date, in which case such Loan
shall be automatically converted to a Base Rate Loan at the end of the
applicable Interest Period.

§4.2    Fees. In addition to all fees specified herein, the Borrower agrees to
pay to KeyBank and the Arranger for their own account certain fees for services
rendered or to be rendered in connection with the Loans as provided pursuant to
a fee letter dated November 8, 2017 between the Borrower, KeyBank and the
Arranger (the “Agreement Regarding Fees”).

§4.3    [Intentionally Omitted.]

§4.4    Funds for Payments.
(a)    All payments of principal, interest, facility fees, closing fees and any
other amounts due hereunder or under any of the other Loan Documents shall be
made to the Agent, for the respective accounts of the Lenders and the Agent, as
the case may be, at the Agent’s Head Office, not later than 3:00 p.m. (Eastern
time) on the day when due (or such later time as is acceptable to the Agent in
the event of a payment in full of all Loans and a termination of Commitments
hereunder), in each case in lawful money of the United States in immediately
available funds. To the extent not already paid pursuant to the preceding
sentence, the Agent is hereby authorized to charge the accounts of the Loan
Parties with KeyBank, on the dates when the amount thereof shall become due and
payable, with the amounts of the principal of and interest on the Loans and all
fees, charges, expenses and other amounts owing to the Agent and/or the Lenders
(including the Swing Loan Lender) under the Loan Documents. Subject to the
foregoing, all payments made to Agent on behalf of the Lenders, and actually
received by Agent, shall be deemed received by the Lenders on the date actually
received by Agent.
(b)    All payments by the Borrower or Guarantors hereunder and under any of the
other Loan Documents shall be made without setoff or counterclaim, and free and
clear of and without deduction or withholding for any Taxes, except as required
by Legal Requirements. If any Legal Requirement (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Legal Requirements and, if
such Tax is an Indemnified Tax, then the sum payable by the Borrower or other
applicable Guarantor shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this §4.4) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(c)    The Borrower and the Guarantors shall timely pay to the relevant
Governmental Authority in accordance with Legal Requirements, or at the option
of the Agent timely reimburse it for the payment of, any Other Taxes.


47

--------------------------------------------------------------------------------





(d)    The Borrower and the Guarantors shall jointly and severally indemnify
each Recipient, within ten (10) days after demand therefor, for the full amount
of any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this §4.4) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Agent), or by the Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error; provided that the determinations in such
statement are made on a reasonable basis and in good faith.
(e)    Each Lender shall severally indemnify the Agent, within ten (10) days
after demand therefor, for (i) any Indemnified Taxes attributable to such Lender
(but only to the extent that the Borrower or a Guarantor has not already
indemnified the Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower and the Guarantors to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of §18.4
relating to the maintenance of a Participant Register and (iii) any Excluded
Taxes attributable to such Lender, in each case, that are payable or paid by the
Agent in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Agent to set off and apply any and all amounts at any time
owing to such Lender under any Loan Document or otherwise payable by the Agent
to the Lender from any other source against any amount due to the Agent under
this subsection.
(f)    As soon as practicable after any payment of Taxes by the Borrower or any
Guarantor to a Governmental Authority pursuant to this §4.4, such Borrower or
such Guarantor shall deliver to the Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Agent.
(g)    (%3) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Agent, at the time or times reasonably requested
by the Borrower or the Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Agent as will permit such payments
to be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if reasonably requested by the Borrower or the Agent, shall deliver
such other documentation prescribed by Legal Requirements or reasonably
requested by the Borrower or the Agent as will enable the Borrower or the Agent
to determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in the immediately
following clauses (ii)(A), (ii)(B) and (ii)(D)) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material


48

--------------------------------------------------------------------------------





unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.
(i)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Agent on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Agent), an electronic copy (or an original if requested by the
Borrower or the Agent) of an executed IRS Form W-9 (or any successor form)
certifying that such Lender is exempt from U.S. federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), whichever of the following is
applicable:
(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an electronic copy (or an original if
requested by the Borrower or the Agent) of an executed IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;
(II)    an electronic copy (or an original if requested by the Borrower or the
Agent) of an executed IRS Form W-8ECI;
(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit J-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN or W-8BEN-E; or


49

--------------------------------------------------------------------------------





(IV)    to the extent a Foreign Lender is not the beneficial owner, an
electronic copy (or an original if requested by the Borrower or the Agent) of an
executed IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
J-2 or Exhibit J-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit J-4 on
behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), an electronic copy (or an
original if requested by the Borrower or the Agent) of any other form prescribed
by Legal Requirements as a basis for claiming exemption from or a reduction in
U.S. federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by Legal Requirements to permit the Borrower
or the Agent to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Agent at the time or times prescribed by
Legal Requirements and at such time or times reasonably requested by the
Borrower or the Agent such documentation prescribed by Legal Requirements
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the Agent as
may be necessary for the Borrower and the Agent to comply with their obligations
under FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Agent in writing
of its legal inability to do so.
(h)    If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this §4.4 (including by the payment of additional amounts pursuant
to this §4.4), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this §4.4 with
respect to the Taxes giving rise to such refund), net of all reasonable third
party out-of-pocket


50

--------------------------------------------------------------------------------





expenses (including Taxes) of such indemnified party actually incurred and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this subsection (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this subsection, in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this subsection the payment of which would place
the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund has not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This subsection shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it reasonably deems confidential) to the indemnifying
party or any other Person.
(i)    Each party’s obligations under this §4.4 shall survive the resignation or
replacement of the Agent or any assignment of rights by, or the replacement of,
a Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under any Loan Document.
(j)    The obligations of the Borrower to the Lenders under this Agreement (and
of the Revolving Credit Lenders to make payments to the Issuing Lender with
respect to Letters of Credit and to the Swing Loan Lender with respect to Swing
Loans) shall be absolute, unconditional and irrevocable, and shall be paid and
performed strictly in accordance with the terms of this Agreement, under all
circumstances whatsoever, including, without limitation, the following
circumstances: (i) any lack of validity or enforceability of any Letter of
Credit; (ii) any improper use which may be made of any Letter of Credit or any
improper acts or omissions of any beneficiary or transferee of any Letter of
Credit in connection therewith; (iii) the existence of any claim, set-off,
defense or any right which the Loan Parties or any of their Subsidiaries or
Affiliates may have at any time against any beneficiary or any transferee of any
Letter of Credit (or persons or entities for whom any such beneficiary or any
such transferee may be acting) or the Lenders (other than the defense of payment
to the Lenders in accordance with the terms of this Agreement) or any other
person, whether in connection with any Letter of Credit, this Agreement, any
other Loan Document, or any unrelated transaction; (iv) any draft, demand,
certificate, statement or any other documents presented under any Letter of
Credit proving to be insufficient, forged, fraudulent or invalid in any respect
or any statement therein being untrue or inaccurate in any respect whatsoever;
(v) any breach of any agreement between Borrower or any of its Subsidiaries or
Affiliates and any beneficiary or transferee of any Letter of Credit; (vi) any
irregularity in the transaction with respect to which any Letter of Credit is
issued, including any fraud by the beneficiary or any transferee of such Letter
of Credit; (vii) payment by the Issuing Lender under any Letter of Credit
against presentation of a sight draft, demand, certificate or other document
which does not comply with the terms of such Letter of Credit, provided that
such payment shall not have constituted gross negligence or willful misconduct
on the part of the Issuing Lender as determined by a court of competent
jurisdiction after the exhaustion of all applicable appeal periods; (viii) any
non-application or misapplication by the beneficiary of a Letter of Credit of
the proceeds of such Letter of Credit; (ix) the legality,


51

--------------------------------------------------------------------------------





validity, form, regularity or enforceability of the Letter of Credit; (x) the
failure of any payment by Issuing Lender to conform to the terms of a Letter of
Credit (if, in Issuing Lender’s good faith judgment, such payment is determined
to be appropriate); (xi) the surrender or impairment of any security for the
performance or observance of any of the terms of any of the Loan Documents;
(xii) the occurrence of any Default or Event of Default; and (xiii) any other
circumstance or happening whatsoever, whether or not similar to any of the
foregoing, provided that nothing contained herein shall relieve Issuing Lender,
Agent or any Lender for liability to Borrower arising as a result of gross
negligence or willful misconduct on the part of the Issuing Lender, Agent, any
Lender or the Swing Loan Lender, as applicable as determined by a court of
competent jurisdiction after the exhaustion of all applicable appeal periods.

§4.5    Computations. All computations of interest on the Loans and of other
fees to the extent applicable shall be based on a 360-day year and paid for the
actual number of days elapsed. Except as otherwise provided in the definition of
the term “Interest Period” with respect to LIBOR Rate Loans, whenever a payment
hereunder or under any of the other Loan Documents becomes due on a day that is
not a Business Day, the due date for such payment shall be extended to the next
succeeding Business Day, and interest shall accrue during such extension. The
Outstanding Loans and Letter of Credit Liabilities as reflected on the records
of the Agent from time to time shall be considered prima facie evidence of such
amount.

§4.6    Suspension of LIBOR Rate Loans. In the event that, prior to the
commencement of any Interest Period relating to any LIBOR Rate Loan, the Agent
shall determine that adequate and reasonable methods do not exist for
ascertaining LIBOR for such Interest Period, or the Agent shall reasonably
determine that LIBOR will not accurately and fairly reflect the cost of the
Lenders making or maintaining LIBOR Rate Loans for such Interest Period, the
Agent shall forthwith give notice of such determination (which shall be
conclusive and binding on the Borrower and the Lenders absent manifest error) to
the Borrower and the Lenders. In such event (a) any Loan Request with respect to
a LIBOR Rate Loan shall be automatically withdrawn and shall be deemed a request
for a Base Rate Loan and (b) each LIBOR Rate Loan will automatically, on the
last day of the then current Interest Period applicable thereto, become a Base
Rate Loan, and the obligations of the Lenders to make LIBOR Rate Loans shall be
suspended until the Agent determines that the circumstances giving rise to such
suspension no longer exist, whereupon the Agent shall so notify the Borrower and
the Lenders.

§4.7    Illegality. Notwithstanding any other provisions herein, if any Change
in Law shall make it unlawful, or any central bank or other governmental
authority having jurisdiction over a Lender or its LIBOR Lending Office shall
assert that it is unlawful, for any Lender to make or maintain LIBOR Rate Loans,
such Lender shall forthwith give notice of such circumstances to the Agent and
the Borrower thereupon (a) the commitment of the Lenders to make LIBOR Rate
Loans shall forthwith be suspended and (b) the LIBOR Rate Loans then outstanding
shall be converted automatically to Base Rate Loans on the last day of each
Interest Period applicable to such LIBOR Rate Loans or within such earlier
period as may be required by law. Notwithstanding the foregoing, before giving
such notice, the applicable Lender shall designate a different lending office if
such designation will void the need for giving such notice and will not, in the
reasonable judgment of


52

--------------------------------------------------------------------------------





such Lender, be otherwise materially disadvantageous to such Lender or increase
any costs payable by Borrower hereunder.

§4.8    Additional Interest. If any LIBOR Rate Loan or any portion thereof is
repaid or is converted to a Base Rate Loan for any reason on a date which is
prior to the last day of the Interest Period applicable to such LIBOR Rate Loan,
or if repayment of the Loans has been accelerated as provided in §12.1, the
Borrower will pay to the Agent upon demand for the account of the applicable
Lenders in accordance with their respective Commitment Percentages (or to the
Swing Loan Lender with respect to a Swing Loan), in addition to any amounts of
interest otherwise payable hereunder, the Breakage Costs. Borrower understands,
agrees and acknowledges the following: (i) no Lender has any obligation to
purchase, sell and/or match funds in connection with the use of LIBOR as a basis
for calculating the rate of interest on a LIBOR Rate Loan; (ii) LIBOR is used
merely as a reference in determining such rate; and (iii) Borrower has accepted
LIBOR as a reasonable and fair basis for calculating such rate and any Breakage
Costs. Borrower further agrees to pay the Breakage Costs, if any, whether or not
a Lender elects to purchase, sell and/or match funds.

§4.9    Additional Costs, Etc. Notwithstanding anything herein to the contrary,
if any Change in Law, shall:
(a)    subject any Lender or the Agent to any Taxes or withholding of any nature
with respect to this Agreement, the other Loan Documents, such Lender’s
Commitment, a Letter of Credit or the Loans (other than for Indemnified Taxes,
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes,
and Connection Income Taxes), or
(b)    materially change the basis of taxation (except for changes in taxes on
gross receipts, income or profits or its franchise tax) of payments to any
Lender of the principal of or the interest on any Loans or any other amounts
payable to any Lender under this Agreement or the other Loan Documents, or
(c)    impose or increase or render applicable any special deposit, reserve,
assessment, liquidity, capital adequacy or other similar requirements (whether
or not having the force of law and which are not already reflected in any
amounts payable by Borrower hereunder) against assets held by, or deposits in or
for the account of, or loans by, or commitments of an office of any Lender, or
(d)    impose on any Lender or the Agent any other conditions or requirements
with respect to this Agreement, the other Loan Documents, the Loans, such
Lender’s Commitment, a Letter of Credit or any class of loans or commitments of
which any of the Loans or such Lender’s Commitment forms a part; and the result
of any of the foregoing is:
(i)    to increase the cost to any Lender of making, funding, issuing, renewing,
extending or maintaining any of the Loans, the Letters of Credit or such
Lender’s Commitment, or


53

--------------------------------------------------------------------------------





(ii)    to reduce the amount of principal, interest or other amount payable to
any Lender or the Agent hereunder on account of such Lender’s Commitment or any
of the Loans or the Letters of Credit, or
(iii)    to require any Lender or the Agent to make any payment or to forego any
interest or other sum payable hereunder, the amount of which payment or foregone
interest or other sum is calculated by reference to the gross amount of any sum
receivable or deemed received by such Lender or the Agent from the Borrower
hereunder, then, and in each such case, the Borrower will (and as to clauses (a)
and (b) above, subject to the provisions of §4.4), within thirty (30) days of
demand made by such Lender or (as the case may be) the Agent at any time and
from time to time and as often as the occasion therefor may arise, pay to such
Lender or the Agent such additional amounts as such Lender or the Agent shall
reasonably determine in good faith to be sufficient to compensate such Lender or
the Agent for such additional cost, reduction, payment or foregone interest or
other sum.

§4.10    Capital Adequacy. If after the date hereof any Lender determines that
(a) as a result of a Change in Law, or (b) compliance by such Lender or its
parent bank holding company with any directive of any such entity regarding
liquidity or capital adequacy (which is generally applicable to all lenders and
not primarily or solely applicable to Lender), has the effect of reducing the
return on such Lender’s or such holding company’s capital as a consequence of
such Lender’s commitment to make Loans or participate in Letters of Credit
hereunder to a level below that which such Lender or holding company could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or such holding company’s then existing policies with respect to
capital adequacy and assuming the full utilization of such entity’s capital) by
any amount deemed by such Lender to be material, then such Lender may notify the
Borrower thereof. The Borrower agrees to pay to such Lender the amount of such
reduction in the return on capital as and when such reduction is reasonably
determined, upon presentation by such Lender of a statement of the amount
setting forth the Lender’s calculation thereof. In determining such amount, such
Lender may use any reasonable averaging and attribution methods generally
applied by such Lender.

§4.11    Breakage Costs. Borrower shall pay all Breakage Costs required to be
paid by them pursuant to this Agreement and incurred from time to time by any
Lender within fifteen (15) days from receipt of written notice from Agent, or
such earlier date as may be required by this Agreement.

§4.12    Default Interest; Late Charge. Following the occurrence and during the
continuance of any Event of Default, and regardless of whether or not the Agent
or the Lenders shall have accelerated the maturity of the Loans, all Loans shall
bear interest payable on demand at a rate per annum equal to four percent (4.0%)
above the interest rate that would otherwise be in effect hereunder (the
“Default Rate”), until such amount shall be paid in full (after as well as
before judgment). In addition, the Borrower shall pay a late charge equal to
four percent (4.0%) of any amount of interest and/or principal payable on the
Loans (other than amounts due on the Maturity Date or as a result of
acceleration), which is not paid by the Borrower within ten (10) days of the
date when due.


54

--------------------------------------------------------------------------------






§4.13    Certificate. A certificate setting forth any amounts payable pursuant
to §4.8, §4.9, §4.10, §4.11 or §4.12 and a reasonably detailed explanation of
such amounts which are due, submitted by any Lender or the Agent to the
Borrower, shall be prima facie evidence of the amount due. A Lender shall be
entitled to reimbursement under §4.9, or §4.10 from and after notice to Borrower
that such amounts are due given in accordance with §4.9 or §4.10 and for a
period of ninety (90) days prior to receipt of such notice.

§4.14    Limitation on Interest. Notwithstanding anything in this Agreement or
the other Loan Documents to the contrary, all agreements between or among the
Borrower, the Lenders and the Agent, whether now existing or hereafter arising
and whether written or oral, are hereby limited so that in no contingency,
whether by reason of acceleration of the maturity of any of the Obligations or
otherwise, shall the interest contracted for, charged or received by the Lenders
exceed the maximum amount permissible under applicable law. If, from any
circumstance whatsoever, interest would otherwise be payable to the Lenders in
excess of the maximum lawful amount, the interest payable to the Lenders shall
be reduced to the maximum amount permitted under applicable law; and if from any
circumstance the Lenders shall ever receive anything of value deemed interest by
applicable law in excess of the maximum lawful amount, an amount equal to any
excessive interest shall be applied to the reduction of the principal balance of
the Obligations and to the payment of interest or, if such excessive interest
exceeds the unpaid balance of principal of the Obligations, such excess shall be
refunded to the Borrower. All interest paid or agreed to be paid to the Lenders
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated and spread throughout the full period until payment in full of the
principal of the Obligations (including the period of any renewal or extension
thereof) so that the interest thereon for such full period shall not exceed the
maximum amount permitted by applicable law. This Section shall control all
agreements between or among the Borrower, the Lenders and the Agent.

§4.15    Certain Provisions Relating to Increased Costs and Non-Funding Lenders.
If a Lender gives notice of the existence of the circumstances set forth in §4.7
or any Lender requests compensation for any losses or costs to be reimbursed
pursuant to any one or more of the provisions of §4.4(b) (as a result of the
imposition of U.S. withholding taxes on amounts paid to such Lender under this
Agreement), §4.9 or §4.10, then, upon the request of the Borrower, such Lender,
as applicable, shall use reasonable efforts in a manner consistent with such
institution’s practice in connection with loans like the Loan of such Lender to
eliminate, mitigate or reduce amounts that would otherwise be payable by
Borrower under the foregoing provisions, provided that such action would not be
otherwise prejudicial to such Lender, including, without limitation, by
designating another of such Lender’s offices, branches or affiliates; the
Borrower agreeing to pay all reasonable and necessary costs and expenses
incurred by such Lender in connection with any such action. Notwithstanding
anything to the contrary contained herein, if no Default or Event of Default
shall have occurred and be continuing, and if any Lender (a) has given notice of
the existence of the circumstances set forth in §4.7 or has requested payment or
compensation for any losses or costs to be reimbursed pursuant to any one or
more of the provisions of §4.4(b) (as a result of the imposition of U.S.
withholding taxes on amounts paid to such Lender under this Agreement), §4.9 or
§4.10 and following the request of Borrower has been unable to take the steps
described above to mitigate such amounts (each, an “Affected Lender”) or (b) has
failed to make available to Agent its pro rata share of any Loan or
participation in a Letter of Credit or Swing Loan and such failure


55

--------------------------------------------------------------------------------





has not been cured (a “Non-Funding Lender”), then, within ninety (90) days after
such notice or request for payment or compensation or failure to fund, as
applicable, Borrower shall have the right as to such Affected Lender or
Non-Funding Lender, as applicable, to be exercised by delivery of written notice
delivered to the Agent and the Affected Lender or Non-Funding Lender, within
ninety (90) days of receipt of such notice or failure to fund, as applicable, to
elect to cause the Affected Lender or Non-Funding Lender, as applicable, to
transfer its Commitment. The Agent shall promptly notify the remaining Lenders
that each of such Lenders shall have the right, but not the obligation, to
acquire a portion of the Commitment, pro rata based upon their relevant
Commitment Percentages, of the Affected Lender or Non-Funding Lender, as
applicable (or if any of such Lenders does not elect to purchase its pro rata
share, then to such remaining Lenders in such proportion as approved by the
Agent). In the event that the Lenders do not elect to acquire all of the
Affected Lender’s or Non-Funding Lender’s Commitment, then the Agent shall
endeavor to obtain a new Lender to acquire such remaining Commitment. Upon any
such purchase of the Commitment of the Affected Lender or Non-Funding Lender, as
applicable, the Affected Lender’s or Non-Funding Lender’s interest in the
Obligations and its rights hereunder and under the Loan Documents shall
terminate at the date of purchase, and the Affected Lender or Non-Funding
Lender, as applicable, shall promptly execute all documents reasonably requested
to surrender and transfer such interest. The purchase price for the Affected
Lender’s or Non-Funding Lender’s Commitment shall equal any and all amounts
outstanding and owed by Borrower to the Affected Lender or Non-Funding Lender,
as applicable, including principal, prepayment premium or fee, and all accrued
and unpaid interest or fees.

§5.    COLLATERAL SECURITY.

§5.1    Collateral. The Obligations and the Hedge Obligations shall be secured
by a perfected first priority lien and security interest to be held by the Agent
for the benefit of the Lenders on the Collateral, pursuant to the terms of the
Security Documents.

§5.2    Appraisals; Adjusted Value.
(a)    For the purpose of determining the current Appraised Value of the
Collateral Properties, (i) the Agent shall obtain new Appraisals or an update to
existing Appraisals with respect to each Collateral Property once during the
term of the Loan prior to December 2019, and (ii) the Agent may obtain such new
or updated Appraisals once during any applicable extended term of the Loan, or
at any time following a Default or Event of Default. The reasonable expense of
such Appraisals and/or updates performed pursuant to this §5.2(a) shall be borne
by the Borrower and payable to Agent within ten (10) days of demand, provided
that prior to an Event of Default, the Borrower shall not be required to pay for
any appraisal more than once in any twelve-month period.
(b)    The Agent may obtain additional Appraisals of the Collateral Properties
at the Lenders’ expense.
(c)    The Borrower acknowledges that the Agent has the right to reasonably
approve any Appraisal performed pursuant to this Agreement. The Borrower further
agrees that the Lenders and Agent do not make any representations or warranties
with respect to any such Appraisal and shall have no liability as a result of or
in connection with any such Appraisal for


56

--------------------------------------------------------------------------------





statements contained in such Appraisal, including without limitation, the
accuracy and completeness of information, estimates, conclusions and opinions
contained in such Appraisal, or variance of such Appraisal from the fair value
of such property that is the subject of such Appraisal given by the local tax
assessor’s office, or the Borrower’s idea of the value of such property.

§5.3    Addition of Collateral Properties.
(a)    After the Effective Date, Borrower shall have the right, subject to the
consent of the Agent and the Required Lenders and the satisfaction by Borrower
of the conditions set forth in this §5.3, to add Potential Collateral to the
Collateral. In the event Borrower desires to add additional Potential Collateral
as aforesaid, Borrower shall provide written notice to the Agent of such request
(which the Agent shall promptly furnish to the Lenders), together with all
documentation and other information reasonably required to permit the Agent to
determine whether such Real Estate is Eligible Real Estate (which the Agent
shall promptly furnish to any Lender requesting same). No Potential Collateral
shall be included as Collateral unless and until the following conditions
precedent shall have been satisfied:
(i)    the proposed Real Estate shall be Eligible Real Estate;
(ii)    the owner of the Eligible Real Estate (to the extent not already party
to this Agreement) shall have executed a Joinder Agreement and satisfied the
conditions of §5.5;
(iii)    Borrower or the owner of the Eligible Real Estate shall have executed
and delivered to the Agent all Eligible Real Estate Qualification Documents, all
of which instruments, documents or agreements shall be in form and substance
reasonably satisfactory to the Agent and the Lenders together with an executed
Borrowing Base Availability Certificate in the form of Exhibit F and an executed
Compliance Certificate in the form of Exhibit G ;
(iv)    after giving effect to the inclusion of such Potential Collateral in
connection with each requested Advance, each of the representations and
warranties made by or on behalf of the Borrower or any of their respective
Subsidiaries contained in this Agreement, the other Loan Documents or in any
document or instrument delivered pursuant to or in connection with this
Agreement shall be true in all material respects both as of the date as of which
it was made and shall also be true as of the time of the addition (or any
replacement) of Collateral Properties, with the same effect as if made at and as
of that time (it being understood and agreed that any representation or warranty
which by its terms is made as of a specified date shall be required to be true
and correct only as of such specified date), except where the failure of any
representation to be true and correct is not reasonably likely to have a
Material Adverse Effect and no Default or Event of Default shall have occurred
and be continuing, and the Agent shall have received a certificate of Borrower
to such effect;
(v)    Approval of the inclusion of such Eligible Real Estate as a Collateral
Property by the Agent and the Required Lenders.
Notwithstanding the foregoing, in the event such Subsidiary Guarantor Collateral
or Potential Collateral does not qualify as Eligible Real Estate, so long as (i)
the conditions set forth


57

--------------------------------------------------------------------------------





in clauses (ii) and (iv) of this §5.3 have been satisfied, and, if such Real
Estate is located in a special or high hazard flood zone, the flood
determination, flood insurance, and all other special or high hazard
requirements of each Lender for any Collateral Property located in a special or
high hazard flood zone have been approved by each Lender, such Subsidiary
Guarantor Collateral or Potential Collateral shall be included as Collateral and
constitute Eligible Real Estate so long as the Agent shall have received the
prior written consent of each of the Lenders to the inclusion of such Real
Estate as a Collateral Property.

§5.4    Release of Collateral Property. Provided no Default or Event of Default
shall have occurred hereunder and be continuing (or would exist immediately
after giving effect to the transactions contemplated by this §5.4 including any
paydown of the Loans in connection with the transactions contemplated by this
§5.4), the Agent shall release a Collateral Property from the lien or security
title of the Security Documents encumbering the same upon the request of
Borrower subject to and upon the following terms and conditions:
(a)    The Borrower shall have provided the Agent with written notice of its
intention to remove any specified Collateral Property from the Collateral at
least five (5) Business Days prior to the requested release (which notice may be
revoked by the Borrower at any time);
(b)    Borrower shall submit to the Agent with such request an executed
Borrowing Base Availability Certificate in the form of Exhibit F and a
Compliance Certificate prepared using the financial statements of Borrower most
recently provided or required to be provided to the Agent under §6.4 or §7.4
adjusted in the best good faith estimate of Borrower solely to give effect to
the proposed release and demonstrating that no Default or Event of Default with
respect to the covenants referred to therein shall exist after giving effect to
such release and if the Borrower would not be in compliance, then any reduction
in the outstanding amount of the Loans in connection with such release;
(c)    all release documents to be executed by the Agent shall be in form and
substance reasonably satisfactory to the Agent;
(d)    Borrower shall pay all reasonable costs and expenses of the Agent in
connection with such release, including without limitation, reasonable
attorney’s fees;
(e)    Agent and the Required Lenders shall have approved such release (with the
exception of the release of the Collateral Property known as Lake Murry located
in Lexington, South Carolina which shall not require such approval); and
(f)    Borrower shall pay to the Agent for the account of the Lenders any
payment required to comply with §3.2, which payment shall be applied to reduce
the outstanding principal balance of the Loans as provided in §3.2.

§5.5    Additional Guarantors. As and to the extent that Borrower shall (a)
request that certain Real Estate of a Subsidiary of Borrower be included as a
Collateral Property in connection with the request of any Loan as contemplated
by §5.3 and such Real Estate is approved for inclusion as a Collateral Property
in accordance with the terms hereof, or (b) organize or acquire a new


58

--------------------------------------------------------------------------------





Material Subsidiary, or upon any Excluded Subsidiary no longer qualifying as an
Excluded Subsidiary, the Borrower shall cause each such Subsidiary to execute
and deliver to Agent a Joinder Agreement, and such Subsidiary shall become a
Guarantor hereunder. Each such Subsidiary shall be authorized, in accordance
with its respective organizational documents, to be a Guarantor hereunder and to
execute such Security Documents as Agent may require. Borrower shall further
cause all representations, covenants and agreements in the Loan Documents with
respect to Loan Parties to be true and correct with respect to each such
Subsidiary. In connection with the delivery of such Joinder Agreement, Borrower
shall deliver to the Agent such organizational agreements, resolutions,
consents, opinions and other documents and instruments as the Agent may
reasonably require.

§5.6    Release of Certain Subsidiary Guarantors. In the event that all
Collateral Properties owned by a Subsidiary Guarantor shall have been released
as Collateral for the Obligations and Hedge Obligations in accordance with the
terms of this Agreement and such Subsidiary then constitutes an Excluded
Subsidiary, then such Subsidiary Guarantor shall be released by Agent from
liability under this Agreement.

§6.    REPRESENTATIONS AND WARRANTIES.
The Loan Parties represent and warrant to the Agent and the Lenders as follows,
each as of the Effective Date hereof, and as of the date of a request for a
funding of any Loan hereunder:

§6.1    Corporate Authority, Etc.
(a)    Incorporation; Good Standing. Borrower is a Virginia limited partnership
duly organized pursuant to its articles of organization or formation filed with
the Virginia Secretary of State, and is validly existing and in good standing
under the laws of Virginia. REIT is a Maryland corporation duly incorporated
pursuant to its articles of incorporation filed with the Maryland Secretary of
State, and is validly existing and in good standing under the laws of Maryland.
Each of Borrower and each Guarantor (i) has all requisite power to own its
property and conduct its business as now conducted and as presently
contemplated, and (ii) is in good standing and is duly authorized to do business
in the jurisdictions where the Collateral Properties owned or leased by it are
located and in each other jurisdiction where a failure to be so qualified in
such other jurisdiction could have a Material Adverse Effect.
(b)    Subsidiaries. Each of the Subsidiary Guarantors and each of the
Subsidiaries of the Borrower (i) is a corporation, limited partnership, general
partnership, limited liability company or trust duly organized under the laws of
its State of organization and is validly existing and in good standing under the
laws thereof, (ii) has all requisite power to own its property and conduct its
business as now conducted and as presently contemplated and (iii) is in good
standing and is duly authorized to do business in each jurisdiction where a
Collateral Property owned or leased by it is located to the extent required to
do so under applicable law (to the extent required by applicable law) and in
each other jurisdiction where a failure to be so qualified could have a Material
Adverse Effect.


59

--------------------------------------------------------------------------------





(c)    Authorization. The execution, delivery and performance of this Agreement
and the other Loan Documents to which any of the Loan Parties is a party and the
transactions contemplated hereby and thereby (i) are within the authority of the
Loan Parties, (ii) have been duly authorized by all necessary actions on the
part of the Loan Parties, (iii) do not and will not conflict with or result in
any breach or contravention of any provision of law, statute, rule or regulation
to which any Loan Party is subject or any judgment, order, writ, injunction,
license or permit applicable to any Loan Party, except as would not reasonably
be expected to result in a Material Adverse Effect, (iv) do not and will not
conflict with or constitute a default (whether with the passage of time or the
giving of notice, or both) under any provision of the partnership agreement,
articles of incorporation or other charter documents or bylaws of, or any
agreement or other instrument binding upon, any Loan Party or any of its
properties where, in the case of any agreement or other instrument binding upon
any Loan Party or any of its properties, any conflict or default would not
reasonably be expected to have a Material Adverse Effect, (v) do not and will
not result in or require the imposition of any lien or other encumbrance on any
of the properties, assets or rights of any Loan Party other than the liens and
encumbrances in favor of Agent contemplated by this Agreement and the other Loan
Documents, and (vi) do not require the approval or consent of any Person other
than those already obtained and delivered to Agent or except as would not
reasonably be expected to result in a Material Adverse Effect.
(d)    Enforceability. The execution and delivery of this Agreement and the
other Loan Documents to which any of the Loan Parties is a party are valid and
legally binding obligations of the Loan Parties enforceable in accordance with
the respective terms and provisions hereof and thereof, except as enforceability
is limited by bankruptcy, insolvency, reorganization, moratorium or other laws
relating to or affecting generally the enforcement of creditors’ rights and
general principles of equity.

§6.2    Governmental Approvals. The execution, delivery and performance of this
Agreement and the other Loan Documents to which any Loan Party is a party and
the transactions contemplated hereby and thereby do not require the approval or
consent of, or filing or registration with, or the giving of any notice to, any
court, department, board, governmental agency or authority other than those
already obtained and the filing of the Security Documents in the appropriate
records office with respect thereto, in each case, except as would not
reasonably be expected to result in a Material Adverse Effect.

§6.3    Title to Collateral Properties. Except as indicated on Schedule 6.3
hereto or other adjustments that are not material in amount, Subsidiary
Guarantors own or lease the Collateral Property subject to no rights of others,
including any mortgages, leases pursuant to which Subsidiary Guarantors or any
of their Affiliates is the lessee, conditional sales agreements, title retention
agreements, liens or other monetary encumbrances except Permitted Liens.

§6.4    Financial Statements. REIT has furnished to Agent: (a) the consolidated
balance sheet of REIT and its Subsidiaries as of the Balance Sheet Date and the
related consolidated statement of income and cash flow for the most recent
period then ended (and available) certified by an Authorized Officer or the
chief financial or accounting officer of REIT, (b) as of the Effective Date, an
unaudited statement of net operating income for each of the Collateral
Properties (if any)


60

--------------------------------------------------------------------------------





for the most recent period then ended (and available) certified by the chief
financial or accounting officer of Borrower as fairly presenting in all material
respects the net operating income for such parcels for such periods, and (c)
certain other financial information relating to the Loan Parties and the Real
Estate (including, without limitation, the Collateral Properties). Such balance
sheet and statements have been prepared in accordance with generally accepted
accounting principles and fairly present in all material respects the
consolidated financial condition of the REIT and its Subsidiaries as of such
dates and the consolidated results of the operations of the REIT and its
Subsidiaries for such periods.

§6.5    No Material Changes. Since the later of Balance Sheet Date or the date
of the most recent financial statements delivered pursuant to §7.4, as
applicable, except as otherwise disclosed to Agent, there has occurred no
materially adverse change in the financial condition, or business of the Loan
Parties, and their respective Subsidiaries taken as a whole as shown on or
reflected in the consolidated balance sheet of the REIT as of the Balance Sheet
Date, or its consolidated statement of income or cash flows for the calendar
year then ended, other than changes that have not and could not reasonably be
expected to have a Material Adverse Effect. As of the date hereof, except as set
forth on Schedule 6.5 hereto, there has occurred no materially adverse change in
the financial condition, prospects, operations or business activities of any of
the Collateral Properties from the condition shown on the statements of income
delivered to the Agent pursuant to §6.4 other than changes in the ordinary
course of business that have not had a Material Adverse Effect.

§6.6    Franchises, Patents, Copyrights, Etc. The Loan Parties possess all
franchises, patents, copyrights, trademarks, trade names, service marks,
licenses and permits, and rights in respect of the foregoing, adequate for the
conduct of their business substantially as now conducted without known conflict
with any rights of others. None of the Collateral Properties is owned or
operated under or by reference to any registered or protected trademark, trade
name, service mark or logo, except where such failure or conflict would not
reasonably be expected to have a Material Adverse Effect.

§6.7    Litigation. As of the date hereof, except as stated on Schedule 6.7,
there are no actions, suits, proceedings or investigations of any kind pending
or to the knowledge of the Loan Parties threatened against any Loan Party before
any court, tribunal, arbitrator, mediator or administrative agency or board
which question the validity of this Agreement or any of the other Loan
Documents, any action taken or to be taken pursuant hereto or thereto or any
lien, security title or security interest created or intended to be created
pursuant hereto or thereto, or which if adversely determined could reasonably be
expected to have a Material Adverse Effect. As of the date hereof, except as set
forth on Schedule 6.7, there are no judgments, final orders or awards
outstanding against or affecting a Loan Party or any Collateral Property
individually or in the aggregate in excess of $100,000.

§6.8    No Material Adverse Contracts, Etc. None of the Loan Parties is subject
to any charter, corporate or other legal restriction, or any judgment, decree,
order, rule or regulation that has or is expected in the future to have a
Material Adverse Effect. None of the Loan Parties is a party to any contract or
agreement that has or could reasonably be expected to have a Material Adverse
Effect.


61

--------------------------------------------------------------------------------






§6.9    Compliance with Other Instruments, Laws, Etc. None of the Loan Parties
or any of their respective Subsidiaries is in violation of any provision of its
charter or other organizational documents, bylaws, or any agreement or
instrument to which it is subject or by which it or any of its properties is
bound or any decree, order, judgment, statute, license, rule or regulation, in
any of the foregoing cases in a manner that has had or could reasonably be
expected to have a Material Adverse Effect.

§6.10    Tax Status. Except as would not reasonably be expected to result in a
Material Adverse Effect, the Borrower (a) has made or filed all federal and
state income and all other Tax returns, reports and declarations required by any
jurisdiction to which it is subject or has obtained an extension for filing, (b)
has paid prior to delinquency all Taxes and other governmental assessments and
charges shown or determined to be due on such returns, reports and declarations,
except those being contested in good faith and by appropriate proceedings or for
which the Borrower or its Subsidiaries, as applicable has set aside on its books
provisions reasonably adequate for the payment of such Taxes, and (c) has made
provisions reasonably adequate for the payment of all accrued Taxes not yet due
and payable. Except as would not reasonably be expected to result in a Material
Adverse Effect, there are no unpaid Taxes claimed by the taxing authority of any
jurisdiction to be due by the Loan Parties or their respective Subsidiaries, the
officers or partners of such Person know of no basis for any such claim, and as
of the Closing Date, there are no audits pending or to the knowledge of Loan
Parties threatened with respect to any Tax returns filed by Loan Parties or
their respective Subsidiaries. The taxpayer identification number for Borrower
is 32-0383455.

§6.11    No Event of Default. No Default or Event of Default has occurred and is
continuing.

§6.12    Investment Company Act. None of the Loan Parties or any of their
respective Subsidiaries is an “investment company”, or an “affiliated company”
or a “principal underwriter” of an “investment company”, as such terms are
defined in the Investment Company Act of 1940.

§6.13    Absence of UCC Financing Statements, Etc. Except with respect to
Permitted Liens or as disclosed on the lien search reports delivered to and
approved by the Agent, there is no financing statement (but excluding any
financing statements that may be filed against the Borrower or any Subsidiary
Guarantor without the consent or agreement of such Persons), security agreement,
chattel mortgage, real estate mortgage or other document filed or recorded with
any applicable filing records, registry, or other public office, that purports
to cover, affect or give notice of any present or possible future lien on, or
security interest or security title in, any Collateral.

§6.14    Setoff, Etc. The Collateral and the rights of the Agent and the Lenders
with respect to the Collateral are not subject to any setoff, claims,
withholdings or other defenses by the Loan Parties or any of their Subsidiaries
or Affiliates or, to the best knowledge of Loan Parties, any other Person other
than Permitted Liens described in §8.2(i)(A), (vii) and (viii).

§6.15    Certain Transactions. Except as disclosed on Schedule 6.15 hereto, none
of the partners, officers, trustees, managers, members, directors, or employees
of any Subsidiary Guarantor is, nor shall any such Person become, a party to any
transaction with any Loan Party (other than for services as partners, managers,
members, employees, officers and directors),


62

--------------------------------------------------------------------------------





including any agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any partner, officer, trustee,
director or such employee or, to the knowledge of the Loan Parties, any
corporation, partnership, trust or other entity in which any partner, officer,
trustee, director, or any such employee has a substantial interest or is an
officer, director, trustee or partner, which are on terms less favorable to the
Subsidiary Guarantors than those that would be obtained in a comparable
arms-length transaction.

§6.16    Employee Benefit Plans. Except as would not reasonably be expected to
have a Material Adverse Effect, the Borrower and each ERISA Affiliate that is
subject to ERISA has fulfilled its obligation, if any, under the minimum funding
standards of ERISA and the Code with respect to each Employee Benefit Plan,
Multiemployer Plan or Guaranteed Pension Plan and is in compliance in all
material respects with the presently applicable provisions of ERISA and the Code
with respect to each Employee Benefit Plan, Multiemployer Plan or Guaranteed
Pension Plan. Except as would not reasonably be expected to result in a Material
Adverse Effect, neither the Borrower nor any ERISA Affiliate has (a) sought a
waiver of the minimum funding standard under §412 of the Code in respect of any
Multiemployer Plan or Guaranteed Pension Plan or (b) incurred any liability
under Title IV of ERISA other than a liability to the PBGC for premiums under
§4007 of ERISA. Neither the Borrower nor any ERISA Affiliate has failed to make
any contribution or payment to any Multiemployer Plan or Guaranteed Pension
Plan, or made any amendment to any Multiemployer Plan or Guaranteed Pension
Plan, which has resulted or would reasonably be expected to result in the
imposition of a Lien. None of the Collateral Properties constitutes a “plan
asset” of any Employee Benefit Plan, Multiemployer Plan or Guaranteed Pension
Plan in each case, that is subject to ERISA.

§6.17    Disclosure. All of the representations and warranties made by Loan
Parties in this Agreement and the other Loan Documents or any document or
instrument delivered to the Agent or the Lenders pursuant to or in connection
with any of such Loan Documents are true and correct in all material respects.
All information contained in this Agreement, the other Loan Documents or
otherwise furnished to or made available to the Agent or the Lenders by any Loan
Party (other than projections and estimates), is and will be, to the best of the
Borrower’s or REIT’s knowledge, true and correct in all material respects and
does not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements contained therein not materially
misleading when taken as a whole. The written information, reports and other
papers and data with respect to the Loan Parties, any Subsidiary or the
Collateral Properties (other than projections and estimates) furnished to the
Agent or the Lenders by the Borrower or REIT in connection with this Agreement
or the obtaining of the Commitments of the Lenders hereunder was, at the time so
furnished, correct in all material respects, or has been subsequently
supplemented by other written information, reports or other papers or data, to
the extent necessary to give in all material respects a true and accurate
knowledge of the subject matter in all material respects; provided that such
representation shall not apply to (a) the accuracy of any appraisal, title
commitment, survey, or engineering and environmental reports prepared by third
parties or legal conclusions or analysis provided by the Borrower’s counsel or
(b) budgets, projections and other forward-looking speculative information
prepared in good faith by the Loan Parties (except to the extent the related


63

--------------------------------------------------------------------------------





assumptions were when made manifestly unreasonable) except to the extent that
any of the foregoing would not reasonably be expected to have a Material Adverse
Effect.

§6.18    Trade Name; Place of Business. No Borrower uses any trade name and
conducts business under any name other than its actual name set forth in the
Loan Documents. The principal place of business of the Borrower is 2529 Virginia
Beach Boulevard, Virginia Beach, VA 23452.

§6.19    Regulations T, U and X. No portion of any Loan is to be used for the
purpose of purchasing or carrying any “margin security” or “margin stock” as
such terms are used in Regulations T, U and X of the Board of Governors of the
Federal Reserve System, 12 C.F.R. Parts 220, 221 and 224. No Borrower is
engaged, nor will it engage, principally or as one of its important activities,
in the business of extending credit for the purpose of purchasing or carrying
any “margin security” or “margin stock” as such terms are used in Regulations T,
U and X of the Board of Governors of the Federal Reserve System, 12 C.F.R. Parts
220, 221 and 224.

§6.20    Environmental Compliance. Except as set forth on Schedule 6.20 or as
specifically set forth in the written environmental site assessment reports of
the Environmental Engineer provided to the Agent on or before the date hereof,
or in the case of Collateral Property acquired after the date hereof, the
environmental site assessment reports with respect thereto provided to the
Agent, makes the following representations and warranties:
(a)    None of the Collateral Properties, nor to Borrower’s knowledge, any
tenant or operations thereon, is in violation, or alleged violation, of any
Environmental Law, which violation would reasonably be expected to have a
Material Adverse Effect.
(b)    None of the Loan Parties has received written notice from any third party
including, without limitation, any federal, state or local governmental
authority, (i) that it has been identified by the United States Environmental
Protection Agency (“EPA”) as a potentially responsible party under CERCLA with
respect to a site listed on the National Priorities List, 40 C.F.R. Part 300
Appendix B (1986); (ii) that any Hazardous Substance(s) which it has generated,
transported or disposed of have been found at any site at which a federal, state
or local agency or other third party has conducted, or has demanded that any
Loan Party conduct a remedial investigation, removal or other response action
pursuant to any Environmental Law; or (iii) that it is or shall be a named party
to any claim, action, cause of action, complaint, or legal or administrative
proceeding (in each case, contingent or otherwise) arising out of any third
party’s incurrence of costs, expenses, losses or damages in connection with the
release of Hazardous Substances, which in the case of any of the matters set
forth in this §6.20(b) involves a Collateral Property and would reasonably be
expected to have a Material Adverse Effect.
(c)    (i) No portion of the Collateral Properties is used for the handling,
processing, storage or disposal of Hazardous Substances except in compliance
with applicable Environmental Laws, and no underground tank or other underground
storage receptacle for Hazardous Substances is located on any portion of the
Collateral Properties except those which are being operated and maintained, and,
if required, remediated, in compliance with Environmental Laws; (ii) in the
course of any business activities conducted by the Borrower, their respective
Subsidiaries or, to the Borrower’s actual knowledge, the tenants and operators
of their properties, no Hazardous Substances


64

--------------------------------------------------------------------------------





have been generated or are being used on the Collateral Properties except in the
ordinary course of Loan Party’s or its tenants’ and operators’ business and in
compliance with applicable Environmental Laws; (iii) to Borrower’s actual
knowledge, there has been no past or present releasing, spilling, leaking,
pumping, pouring, emitting, emptying, discharging, injecting, escaping,
disposing or dumping (other than in reasonable quantities to the extent
necessary in the ordinary course of operation of Loan Party’s, its tenants’ or
operators’ business and, in any event, in compliance with all Environmental
Laws) (a “Release”) or threatened Release of Hazardous Substances on, upon, into
or from the Collateral Properties, which Release would reasonably be expected to
have a Material Adverse Effect; (iv) to Borrower’s knowledge, there have been no
Releases on, upon, from or into any real property in the vicinity of any of the
Collateral Properties which, through soil or groundwater contamination, have
come to be located on the Collateral Properties, and which would be reasonably
anticipated to have a Material Adverse Effect; and (v) to Borrower’s actual
knowledge, any Hazardous Substances that have been generated on any of the
Collateral Properties have been transported off‑site in accordance with all
applicable Environmental Laws and in a manner that would not reasonably be
expected to have a Material Adverse Effect.
(d)    Except for such matters that shall be complied with as of the Effective
Date, by virtue of the transactions set forth herein and contemplated hereby, or
as a condition to the recording of the Mortgages or to the effectiveness of any
other transactions contemplated hereby, none of the Loan Parties, nor the
Collateral Properties will become subject to any applicable Environmental Law
requiring the performance of environmental site assessments, or the removal or
remediation of Hazardous Substances, or the giving of notice to any governmental
agency or the recording or delivery to other Persons of an environmental
disclosure document or statement pursuant to applicable Environmental Laws,
which would reasonably be expected to have a Material Adverse Effect.
(e)    There are no existing or closed sanitary waste landfills, or hazardous
waste treatment, storage or disposal facilities on the Collateral Properties
except where such existence would not reasonably be expected to have a Material
Adverse Effect.
(f)    The Loan Parties have not received any written notice from any party that
any use, operation, or condition of any Collateral Properties has caused any
adverse condition on any other property that would reasonably be expected to
result in a claim under applicable Environmental Law that would have a Material
Adverse Effect, nor does any Loan Party have actual knowledge of any existing
facts or circumstances that could reasonably be expected to form the basis for
such a claim.

§6.21    Subsidiaries; Organizational Structure. Schedule 6.21(a) sets forth, as
of the Effective Date, all of the Subsidiary Guarantors, the form and
jurisdiction of organization of each of their Subsidiaries, and the owners of
the direct ownership interests therein. On the Effective Date, no Person owns
any legal, equitable or beneficial interest in any of the Subsidiary Guarantors
except as set forth on such Schedules. As of the Effective Date, the REIT owns
84.47% of the Equity Interests in the Borrower.

§6.22    Leases. The Loan Parties have delivered to the Agent true and complete
copies of the Leases and any amendments thereto relating to each Collateral
Property required to be delivered


65

--------------------------------------------------------------------------------





as a part of the Eligible Real Estate Qualification Documents as of the date
hereof. An accurate and complete Rent Roll in all material respects as of the
date of inclusion of each Collateral Property in the Collateral with respect to
all Leases of any portion of the Collateral Property has been provided to the
Agent. The Leases previously delivered to Agent as described in the preceding
sentence constitute as of the date thereof the sole material agreements relating
to leasing or licensing of space at such Collateral Property and in the Building
relating thereto. No tenant under any Lease is entitled to any free rent,
partial rent, rebate of rent payments, credit, offset or deduction in rent,
including, without limitation, lease support payments or lease buy-outs, except
as reflected in such Leases or such Rent Roll. Except as set forth in Schedule
6.22, the Leases reflected therein are, as of the date of inclusion of the
applicable Collateral Property in the Collateral, in full force and effect in
accordance with their respective terms, without any payment default or any other
material default thereunder, nor are there any material defenses, counterclaims,
offsets, concessions or rebates available to any tenant thereunder, and except
as reflected in Schedule 6.22, no Borrower has given or made, any notice of any
payment or other material default, or any claim, which remains uncured or
unsatisfied, with respect to any of the Leases, and to the best of the knowledge
and belief of the Loan Parties, there is no basis for any such claim or notice
of default by any tenant except in the case of any of the foregoing, those
matters which would not result in a Material Adverse Effect. No Borrower knows
of any condition which with the giving of notice or the passage of time or both
would constitute a default on the part of any tenant with respect to the
material terms under a Lease or of the respective Borrower as landlord under the
Lease, which would result in a Material Adverse Effect. No security deposit or
advance rental or fee payment (more than 2 months in advance) has been made by
any lessee or licensor under the Leases except as may be specifically designated
in the copies of the Leases furnished to the Agent or as otherwise disclosed to
Agent in writing. No property other than the Collateral Property which is the
subject of the applicable Lease is necessary to comply with the requirements
(including, without limitation, parking requirements) contained in such Lease.

§6.23    Property. Except as set forth in Schedule 6.23 or as set forth in the
written engineer reports provided to Agent on or before the date hereof or in
connection with the inclusion of any applicable Collateral Property, all of the
Collateral Properties, and all major building systems located thereon, are
structurally sound, in good condition and working order and free from material
defects, subject to ordinary wear and tear, except for such portion of such Real
Estate which is not occupied by any tenant and which may not be in final working
order pending final build-out of such space except where such defects have not
had and could not reasonably be expected to have a Material Adverse Effect. Each
of the Collateral Properties, and the use and operation thereof, is in material
compliance with all applicable federal and state law and governmental
regulations and any local ordinances, orders or regulations, including without
limitation, laws, regulations and ordinances relating to zoning, building codes,
subdivision, fire protection, health, safety, handicapped access, historic
preservation and protection, wetlands, tidelands, and Environmental Laws except
in cases that would not reasonably cause a Material Adverse Effect. All water,
sewer, electric, gas, telephone and other utilities necessary for the use and
operation of the Collateral Property are installed to the property lines of the
Collateral Property through dedicated public rights of way or through perpetual
private easements with respect to which the applicable Mortgage creates a valid
and enforceable first lien subject to Permitted Liens and, except in the case of
drainage facilities, are connected to the Building located thereon with valid
permits and are adequate


66

--------------------------------------------------------------------------------





to service the Building in compliance with applicable law, and except where the
failure of any of the foregoing could not reasonably be expected to have a
Material Adverse Effect. There are no material unpaid or outstanding real estate
or other taxes or assessments on or against any of the Collateral Properties
which are payable by any Loan Party (except only real estate or other taxes or
assessments, that are not yet delinquent or are being protested as permitted by
this Agreement). Except as otherwise disclosed to Agent in writing, there are no
pending, or to the knowledge of Loan Parties threatened or contemplated, eminent
domain proceedings against any of the Collateral Properties. Except as otherwise
disclosed to Agent in writing, none of the Collateral Properties is now damaged
as a result of any fire, explosion, accident, flood or other casualty. Except as
otherwise disclosed to Agent in writing, none of the Loan Parties has received
any outstanding notice from any insurer or its agent requiring performance of
any work with respect to any of the Collateral Properties or canceling or
threatening to cancel any policy of insurance, and each of the Collateral
Properties complies with the material requirements of all of the Borrower’s
insurance carriers, except where any of the foregoing would not reasonably be
expected to have a Material Adverse Effect. Except as otherwise disclosed to
Agent, the Loan Parties have no Management Agreements for any of the Collateral
Properties. To the best knowledge of the Loan Parties, there are no materials
claims or any bases for material claims in respect of any Collateral Property or
its operation by any party to any service agreement or Management Agreement,
that would have a Material Adverse Effect. No person or entity has any right or
option to acquire any Collateral Property or any Building thereon or any portion
thereof or interest therein, except for certain tenants pursuant to the terms of
their Leases with Subsidiary Guarantors.

§6.24    Brokers. None of the Loan Parties nor any of their respective
Subsidiaries has engaged or otherwise dealt with any broker, finder or similar
entity in connection with this Agreement or the Loans contemplated hereunder.

§6.25    Other Debt. None of the Loan Parties is a party to or bound by any
agreement, instrument or indenture that requires the subordination in right or
time or payment of any of the Obligations to any other indebtedness or
obligation of any Loan Party. Schedule 6.25 hereto sets forth all agreements,
mortgages, deeds of trust, financing agreements or other material agreements
binding upon the Borrower or their respective properties and entered into by the
Loan Parties as of the date of this Agreement with respect to any Indebtedness
of the Loan Parties, excluding, as to the Borrower and REIT, any customary
non-recourse carve out guaranties or environmental indemnification agreements.

§6.26    Solvency. As of the Effective Date and after giving effect to the
transactions contemplated by this Agreement and the other Loan Documents,
including all Loans made or to be made hereunder, and, including, without
limitation the provisions of §37 hereof, no Loan Party is insolvent on a balance
sheet basis such that the sum of such Person’s assets exceeds the sum of such
Person’s liabilities, each Loan Party is able to pay its debts as they become
due, and each Loan Party has sufficient capital to carry on its business.

§6.27    No Bankruptcy Filing. As of the Effective Date, no Loan Party is
contemplating either the filing of a petition by it under any state or federal
bankruptcy or insolvency laws or the


67

--------------------------------------------------------------------------------





liquidation of its assets or property, and the Loan Parties have no knowledge of
any Person contemplating the filing of any such petition against it.

§6.28    No Fraudulent Intent. Neither the execution and delivery of this
Agreement or any of the other Loan Documents nor the performance of any actions
required hereunder or thereunder is being undertaken by any Loan Party with or
as a result of any actual intent by any of such Persons to hinder, delay or
defraud any entity to which any of such Persons is now or will hereafter become
indebted.

§6.29    Transaction in Best Interests of Loan Parties; Consideration. The
transaction evidenced by this Agreement and the other Loan Documents is in the
best interests of each Loan Party. The direct and indirect benefits to inure to
the Loan Parties pursuant to this Agreement and the other Loan Documents
constitute substantially more than “reasonably equivalent value” (as such term
is used in §548 of the Bankruptcy Code) and “valuable consideration,” “fair
value,” and “fair consideration,” (as such terms are used in any applicable
state fraudulent conveyance law), in exchange for the benefits to be provided by
the Loan Parties pursuant to this Agreement and the other Loan Documents, and
but for the willingness of each Guarantor to be a guarantor of the Loan, the
Borrower would be unable to obtain the financing contemplated hereunder which
financing will enable the Borrower to have available financing to conduct and
expand its business. The Loan Parties further acknowledge and agree that the
Loan Parties constitute a single integrated and common enterprise and that each
receives a benefit from the availability of credit under this Agreement.

§6.30    OFAC. Neither the REIT, nor any of its Subsidiaries, nor, to the
knowledge of the Borrower, any director, officer or employee thereof, is an
individual or entity that is, or is owned or controlled directly by any
individual or entity that is (or will be) (i) a Sanctioned Person, (ii) located,
organized or resident, or has its assets located, in a Designated Jurisdiction,
(iii) engaged in any transaction with any Sanctioned Person or any Person who is
located, organized or resident in any Designated Jurisdiction to the extent that
such transactions would violate Sanctions, or (iv) has violated any Anti-Money
Laundering Law in any material respect. No Loan or Letter of Credit, nor the
proceeds from any Loan or Letter of Credit, has been used, directly or
indirectly, or has otherwise been made available to fund any activity or
business in any Designated Jurisdiction or to fund any activity or business with
any Sanctioned Person, or in any other manner that will result in a violation by
any Loan Party or Subsidiary thereof, or any Lender, the Agent, the Issuing
Lender, of Sanctions. Each of the Loan Parties and its Subsidiaries, and to the
knowledge of the Loan Parties, each director, officer, employee, agent and
Affiliate of the Loan Parties and each such Subsidiary, is in compliance with
the Anti-Corruption Laws in all material respects. The Loan Parties have
implemented and maintain in effect policies and procedures designed to promote
and achieve compliance with the Anti-Corruption Laws and applicable Sanctions.
In addition, Loan Parties hereby agree to provide to the Lenders any additional
information that a Lender reasonably deems necessary from time to time in order
to ensure compliance with all applicable laws concerning money laundering and
similar activities.

§6.31    REIT STATUS. The REIT is qualified to elect or has elected status as a
real estate investment trust under Section 856 of the Code and currently is in
compliance in all material


68

--------------------------------------------------------------------------------





respects with all provisions of the Code applicable to the qualification of the
REIT as a real estate investment trust.

§7.    AFFIRMATIVE COVENANTS.
The Loan Parties covenant and agree that, so long as any Loan or Note is
outstanding or any Lender has any obligation to make any Loans:

§7.1    Punctual Payment. The Borrower will duly and punctually pay or cause to
be paid the principal and interest on the Loans and all interest and fees
provided for in this Agreement, all in accordance with the terms of this
Agreement and the Notes, as well as all other sums owing pursuant to the Loan
Documents in accordance with the terms hereof.

§7.2    Maintenance of Office. The Loan Parties will maintain their respective
chief executive office at 2529 Virginia Beach Boulevard, Virginia Beach, VA
23452, or at such other place in the United States of America as the Loan
Parties shall designate upon prompt written notice to the Agent and the Lenders,
where notices, presentations and demands to or upon the Loan Parties in respect
of the Loan Documents may be given or made.

§7.3    Records and Accounts. The Loan Parties will (a) keep, and cause each of
their respective Subsidiaries to keep true and accurate records and books of
account in which full, true and correct entries will be made in accordance with
GAAP (in each case, in all material respects) and (b) make adequate provision
for the payment of all Taxes (including income taxes). Neither any Loan Party
nor any of their respective Subsidiaries shall, without the prior written
consent of the Agent (x) make any material change to the accounting
policies/principles used by such Person in preparing the financial statements
and other information described in §6.4 or §7.4 (unless required by GAAP or
other applicable accounting standards), or (y) change its fiscal year.

§7.4    Financial Statements, Certificates and Information. Borrower will
deliver or cause to be delivered to the Agent with sufficient copies for each of
the Lenders which the Agent shall promptly deliver to each of the Lenders:
(a)    Not later than 15 days following the filing of REIT’s Form 10K with the
Securities and Exchange Commission for each fiscal year, but in any event not
later than one hundred twenty (120) days after the end of each calendar year,
the audited Consolidated balance sheet of the REIT and its Subsidiaries at the
end of such year, and the related audited consolidated statements of income,
changes in capital and cash flows for such year, setting forth in comparative
form the figures for the previous fiscal year and all such statements to be in
reasonable detail, prepared in accordance with GAAP, together with a
certification by an Authorized Officer or the chief financial officer or
accounting officer of the REIT that the information contained in such financial
statements fairly presents in all material respects the financial position of
the REIT and its Subsidiaries, and accompanied by an auditor’s report prepared
without qualification as to the scope of the audit by Cherry Bekaert LLP or
another nationally recognized accounting firm, and any other information the
Agent may reasonably request to complete a financial analysis of Borrower and
its Subsidiaries;


69

--------------------------------------------------------------------------------





(b)    Not later than 15 days following the filing of REIT’s Form 10Q with the
Securities and Exchange Commission for the first three fiscal quarters, but in
any event not later than sixty (60) days after the end of each calendar quarter
(or 90 days in the case of fiscal year end) of each year, copies of the
unaudited consolidated balance sheet of the REIT and its Subsidiaries and the
Borrower and its Subsidiaries as at the end of such quarter, and the related
unaudited consolidated statements of income and cash flows for the portion of
the REIT’s fiscal year then elapsed, all in reasonable detail and prepared in
accordance with GAAP, together with a certification by an Authorized Officer or
the chief financial officer or accounting officer of REIT that the information
contained in such financial statements fairly presents in all material respects
the financial position of the REIT and its Subsidiaries on the date thereof
(subject to year-end adjustments);
(c)    simultaneously with the delivery of the financial statements referred to
in subsections (a) and (b) above an executed Borrowing Base Availability
Certificate in the form of Exhibit F and a statement (a “Compliance
Certificate”) certified by an Authorized Officer or the chief financial officer
or chief accounting officer of REIT in the form of Exhibit G hereto (or in such
other form as the Agent may reasonably approve from time to time) setting forth
in reasonable detail computations evidencing compliance or non-compliance (as
the case may be) with the covenants contained in §9. REIT shall submit with the
Compliance Certificate a Borrowing Base Availability Certificate in the form of
Exhibit F attached hereto pursuant to which the REIT shall calculate the amount
of the Borrowing Base Availability as of the end of the immediately preceding
calendar quarter. All income, expense, debt and value associated with Real
Estate or other Investments disposed of during any quarter will be eliminated
from calculations, where applicable. The Compliance Certificate shall be
accompanied by copies of the statements of Net Operating Income for such
calendar quarter for each of the Collateral Properties, prepared on a basis
consistent with the statements furnished to the Agent prior to the date hereof
and otherwise in form and substance reasonably satisfactory to the Agent,
together with a certification by an Authorized Officer or the chief financial
officer or chief accounting officer of REIT that the information contained in
such statement fairly presents in all material respects Net Operating Income of
the Collateral Properties for such periods;
(d)    simultaneously with the delivery of the financial statements referred to
in clause (a) above, the statement of all contingent liabilities involving
amounts of $1,000,000 or more of the Loan Parties which are not reflected in
such financial statements or referred to in the notes thereto (including,
without limitation, all guaranties, endorsements and other contingent
obligations in respect of the indebtedness of others, and obligations to
reimburse the issuer in respect of any letters of credit, but excluding any
customary carve-out guaranties and environmental indemnities);
(e)    simultaneously with the delivery of the financial statements referred to
in subsections (a) and (b) above, (i) a Rent Roll for each of the Collateral
Properties and a summary thereof in form reasonably satisfactory to Agent as of
the end of each calendar quarter (including the fourth calendar quarter in each
year), (ii) an operating statement for each of the Collateral Properties for
each such calendar quarter and year to date and a consolidated operating
statement for the Collateral Properties for each such calendar quarter and year
to date (such statements and reports to be in form reasonably satisfactory to
Agent), including (if requested by Agent) a receivables aging report, and (iii)
a copy of each Lease or material amendment to any Lease entered


70

--------------------------------------------------------------------------------





into with respect to a Collateral Property during such calendar quarter
(including the fourth calendar quarter in each year);
(f)    simultaneously with the delivery of the financial statements referred to
in subsections (a) and (b) above, upon request by Agent, a statement (i) listing
the Real Estate owned by the Loan Parties and their Subsidiaries (or in which
the Loan Parties or their Subsidiaries owns an interest) and stating the
location thereof and the date acquired.
(g)    Intentionally Deleted.
(h)    by the later of (i) January 31 of each year or (ii) fifteen (15) days
after such budget is adopted and agreed upon by the applicable Subsidiary
Guarantor, a budget for each Collateral Property for such calendar year;
(i)    evidence reasonably satisfactory to Agent of the timely payment of all
real estate taxes for the Collateral Properties;
(j)    from time to time such other financial data and information in the
possession of the Borrower or their respective Subsidiaries (including without
limitation auditors’ management letters, status of litigation or investigations
against the Loan Parties and any settlement discussions relating thereto (unless
the Borrower in good faith believe that such disclosure could result in a waiver
or loss of attorney work product, attorney-client or any other applicable
privilege), property inspection and environmental reports with respect to the
Collateral Properties and information as to zoning and other legal and
regulatory changes affecting the Collateral Properties) as the Agent may
reasonably request.
Any material to be delivered pursuant to this §7.4 may be delivered
electronically directly to Agent or made available to Agent pursuant to an
accessible website and the Lenders provided that such material is in a format
reasonably acceptable to Agent, and such material shall be deemed to have been
delivered to Agent and the Lenders upon Agent’s receipt thereof or access to the
website containing such material. Upon the request of Agent, Borrower shall
deliver paper copies thereof to Agent and the Lenders. Borrower authorizes Agent
and Arranger to disseminate any such materials through the use of Intralinks,
SyndTrak or any other electronic information dissemination system, and the
Borrower releases Agent and the Lenders from any liability in connection
therewith (other than the liability based on Agent’s gross negligence or willful
misconduct).

§7.5    Notices.
(a)    Defaults. The Loan Parties will promptly upon becoming aware of same
notify the Agent in writing of the occurrence of any Default or Event of
Default, which notice shall describe such occurrence with reasonable specificity
and shall state that such notice is a “notice of default”. If any Person shall
give any written notice in respect of a claimed default (whether or not
constituting an Event of Default) under this Agreement or under any note,
evidence of indebtedness, indenture or other obligation to which or with respect
to which any Loan Party is a party or obligor, whether as principal or surety,
and such default would permit the holder of such note or obligation or other
evidence of indebtedness to accelerate the maturity thereof, which acceleration
would either


71

--------------------------------------------------------------------------------





cause a Default or have a Material Adverse Effect, the Loan Parties shall
forthwith give written notice thereof to the Agent and each of the Lenders,
describing the notice or action and the nature of the claimed default.
(b)    Environmental Events. The Loan Parties will give notice to the Agent
within five (5) Business Days of becoming aware of (i) any known Release, or
threat of Release, of any Hazardous Substances in violation of any applicable
Environmental Law; (ii) any violation of any Environmental Law that any Loan
Party reports in writing or is reportable by such Person in writing (or for
which any written report supplemental to any oral report is made) to any
federal, state or local environmental agency or (iii) any written inquiry,
proceeding, or investigation, including a written notice from any agency of
potential environmental liability, of any federal, state or local environmental
agency or board, that in the case of either clauses (i) – (iii) above involves
any Collateral Property and would reasonably be expected to have a Material
Adverse Effect, or materially adversely affect the Agent’s liens or security
title on the Collateral pursuant to the Security Documents.
(c)    Notification of Claims Against Collateral. The Loan Parties will give
notice to the Agent in writing within five (5) Business Days of becoming aware
of any material setoff, claims (including, with respect to the Collateral
Property, environmental claims), withholdings or other defenses to which any of
the Collateral, or the rights of the Agent or the Lenders with respect to the
Collateral, are subject, which could have a Material Adverse Effect.
(d)    Notice of Litigation and Judgments. The Loan Parties will give notice to
the Agent in writing within five (5) Business Days of becoming aware of any
pending litigation and proceedings affecting any Loan Party or to which any Loan
Party is a party involving an uninsured claim against any Loan Party that could
either cause a Default or could reasonably be expected to have a Material
Adverse Effect and stating the nature and status of such litigation or
proceedings. The Loan Parties will give notice to the Agent, in writing, in form
and detail reasonably satisfactory to the Agent and each of the Lenders, within
ten (10) days of any single judgment not covered by insurance, whether final or
otherwise, against any Loan Party or any of their respective Subsidiaries in an
amount in excess of $5,000,000.
(e)    ERISA. The Loan Parties will give notice to the Agent within ten (10)
Business Days after the Loan Parties or any ERISA Affiliate (i) gives or is
required to give notice to the PBGC of any “reportable event” (as defined in
§4043 of ERISA) with respect to any Guaranteed Pension Plan, Multiemployer Plan
or Employee Benefit Plan, or knows that the plan administrator of any such plan
has given or is required to give notice of any such reportable event; (ii) gives
a copy of any notice (including any received from the trustee of a Multiemployer
Plan) of complete or partial withdrawal liability under Title IV of ERISA; or
(iii) receives any notice from the PBGC under Title IV or ERISA of an intent to
terminate or appoint a trustee to administer any such plan, in each case if such
event or occurrence would reasonably be expected to have a Material Adverse
Effect.
(f)    Notification of Lenders. Within five (5) Business Days after receiving
any notice under this §7.5, the Agent will forward a copy thereof to each of the
Lenders, together with copies of any certificates or other written information
that accompanied such notice.


72

--------------------------------------------------------------------------------






§7.6    Existence; Maintenance of Properties.
(a)    The Loan Parties will preserve and keep in full force and effect their
legal existence in the jurisdiction of its incorporation or formation. The Loan
Parties will preserve and keep in full force all of their rights and franchises,
the preservation of which is necessary to the conduct of their business, to the
extent that the failure to do so could reasonably be expected to result in a
Material Adverse Effect. Borrower shall continue to own directly or indirectly
one hundred percent (100%) of Equity Interests in the Subsidiary Guarantors.
(b)    Each Loan Party (i) will cause all of the Collateral Properties to be
maintained and kept in good condition, repair and working order (ordinary wear
and tear excepted) and supplied with all necessary equipment, and (ii) will
cause to be made all necessary repairs, renewals, replacements, betterments and
improvements of such Collateral Property in each case under (i) or (ii) above in
which the failure to do so would cause a Material Adverse Effect. Without
limitation of the obligations of the Loan Parties under this Agreement with
respect to the maintenance of the Collateral Properties, the Loan Parties shall
promptly and diligently comply with the reasonably and necessary recommendations
of the Environmental Engineer concerning the maintenance, operation or upkeep of
the Collateral Properties contained in the building inspection and environmental
reports delivered to the Agent or otherwise obtained by Loan Parties with
respect to the Collateral Property, that are required by Environmental Laws.

§7.7    Insurance; Condemnation.
(a)    The Loan Parties will, at their expense, procure and maintain for the
benefit of the Lenders and the Agent, insurance policies issued by such
insurance companies, in such amounts, in such form and substance, and with such
coverages, endorsements, deductibles and expiration dates as are reasonably
acceptable to the Agent, taking into consideration the property size, use, and
location that a commercially prudent lender would require, providing the
following types of insurance covering each Collateral Property:
(i)    All Risks” or “Special Form” property insurance, coverage from loss or
damage arising from flood, earthquake, and acts of terrorism (with such coverage
satisfactory to Agent), and comprehensive boiler and machinery (if applicable)
or “breakdown” coverages) on each Building owned by a Subsidiary Guarantor in an
amount not less than the full insurable replacement cost of each Building. As
approved by Agent, flood, earthquake and boiler and machinery/breakdown
coverages may be subject to sublimits less than the Building’s insurable
replacement cost. Losses shall be valued on a replacement cost basis, and
coinsurance (if any) shall be waived. The deductibles shall not to exceed
$250,000 for physical damage, a 24-hour waiting period for business interruption
and five percent (5%) of the insured value per location for earthquake or named
windstorm. Full insurable replacement cost as used herein means the cost of
replacing the Building (exclusive of the cost of excavations, foundations and
footings below the lowest basement floor) without deduction for physical
depreciation thereof;
(ii)    If not covered by or under the terms or provisions of the policies
required in clause (i) above, during the course of construction or repair of any
Building or of any renovations or repairs that are not covered by Borrower’s
property insurance, the insurance required


73

--------------------------------------------------------------------------------





by clause (i) above shall be written on a builder’s risk, completed value,
non-reporting form, with recovery not affected by interim reports of value
submitted for premium accounting purposes, meeting all of the terms required by
clause (i) above, covering the total value of work performed, materials,
equipment, machinery and supplies furnished, existing structures, and temporary
structures being erected on or near the Collateral Property, including coverage
against collapse and damage during transit or while being stored off-site, and
containing a soft costs (including loss of rents) coverage endorsement and a
permission to occupy endorsement;
(iii)    If not insured by the flood insurance required under (i) above, flood
insurance if at any time any Building is located in any federally designated
“special hazard area” (including any area having special flood, mudslide and/or
flood-related erosion hazards, and shown on a Flood Hazard Boundary Map or a
Flood Insurance Rate Map published by the Federal Emergency Management Agency as
Zone A, AO, Al-30, AE, A99, AH, VO, V1-30, VE, V, M or E), in an amount equal to
the full replacement cost or the maximum amount then available under the
National Flood Insurance Program;
(iv)    Rent loss insurance in an amount sufficient to recover at least the
total estimated gross receipts from all sources of income, including without
limitation, rental income, for the Collateral Property for a twelve (12) month
period, including a provision for an extended period of indemnity of not less
than one year;
(v)    Commercial general liability insurance against claims for bodily injury
and property damage liability, on an occurrence basis, (including personal
injury and advertising injury liability, contractual liability coverage, and
completed operations coverage with a general aggregate limit of not less than
$2,000,000, a completed operations aggregate limit of not less than $2,000,000,
a combined single limit of not less than $1,000,000 per occurrence for bodily
injury, and property damage liability, and a limit of not less than $1,000,000
for personal injury and advertising injury;
(vi)    Umbrella liability insurance with limits of not less than $10,000,000 to
be in excess of the limits of the insurance required by clause (v) above, with
coverage at least as broad as the primary coverages, with any excess liability
insurance to be at least as broad as the coverages of the lead umbrella policy.
All such policies shall include language to provide defense coverage
obligations; and
(vii)    Such other insurance in such form and in such amounts as may from time
to time be reasonably required by the Agent against other insurable hazards and
casualties which at the time are commonly insured against in the case of
properties of similar character and location to the Collateral Property.
The Loan Parties shall pay all premiums on insurance policies. The insurance
policies with respect to all Collateral Property provided for in clauses (v),
(vi) and (vii) shall name or contain provisions granting coverage to the Agent
and each Lender as an additional insured and shall contain a cross
liability/severability provisions. The insurance policies provided for in
clauses (i), (ii) and (iii) above as to each Collateral Property shall name the
Agent as mortgagee and loss payee, shall be first payable in case of loss to the
Agent, and shall contain mortgage clauses and lender’s loss


74

--------------------------------------------------------------------------------





payable endorsements in form and substance acceptable to the Agent. The Borrower
or the Subsidiary Guarantors shall deliver duplicate originals or certified
copies of all such policies to the Agent, and the Borrower or the Subsidiary
Guarantors shall promptly furnish to the Agent all renewal notices and evidence
that all premiums or portions thereof then due and payable have been paid. At
least thirty (30) days prior to the expiration date of the policies, the
Borrower or the Subsidiary Guarantors shall deliver to the Agent evidence of
continued coverage, including a certificate of insurance, as may be reasonably
satisfactory to the Agent; provided, however, if Borrower or the Subsidiary
Guarantors are continuing insurance renewal negotiations at such date, then upon
Agent’s request, Borrower or the Subsidiary Guarantors shall inform Agent in
writing of the status of such insurance renewal negotiations and any anticipated
or potential material changes in coverages, deductibles or limits at least
thirty (30) days prior to the expiration date of such policies, and shall in any
event provide evidence of extension, renewal or replacement prior to the
expiration date of the current policies.
Without limiting the foregoing or any other provision of this Agreement, any
increase of the Total Commitment (including pursuant to §2.11 above), or
extension or renewal (including pursuant to §3.6 above) of the Loans shall be
subject to flood insurance due diligence and flood insurance compliance which is
satisfactory to the Agent and each Lender.
(b)    All policies required by clauses (i), (ii) and (iii), above shall contain
standard mortgagee clauses or endorsements to the effect that (i) no act or
omission of the Loan Parties or anyone acting for the Loan Parties (including,
without limitation, any representations made in the procurement of such
insurance), which might otherwise result in a forfeiture of such insurance or
any part thereof, no occupancy or use of the Collateral Property for purposes
more hazardous than permitted by the terms of the policy, and no foreclosure or
any other change in title to the Collateral Property or any part thereof, shall
affect the validity or enforceability of such insurance insofar as the Agent is
concerned, (ii) such policies shall not be canceled or terminated prior to the
scheduled expiration date thereof without the insurer thereunder giving at least
thirty (30) days prior written notice except in cases of non-payment of premium,
ten (10) days prior written notice, to the Agent, and (iii) that the Agent or
the Lenders shall have the right but not any obligation to pay any premiums
thereon or any assessments thereunder, and to file claims; and under all
policies, (ii) the insurer waives any right of subrogation, (iii) such insurance
is primary and without right of contribution from any other insurance which may
be available.
(c)    The insurance required by this Agreement may be effected through a
blanket policy or policies covering additional locations and property of the
Loan Parties and other Persons not included in the Collateral Property, provided
that such blanket policy or policies comply with all of the terms and provisions
of this §7.7 and contain endorsements or clauses assuring that any claim
recovery will not be less than that which a separate policy would provide,
including, without limitation, a lender’s loss payable endorsement favoring the
Agent with respect to property insurance and a per location aggregate that
applies to the commercial general liability insurance.
(d)    All policies of insurance required by this Agreement shall be issued by
companies authorized to do business in the State where the policy is issued and
also in the States


75

--------------------------------------------------------------------------------





where the Collateral Property is located and having a rating in Best’s Key
Rating Guide of at least “A” and a financial size category of at least “X.”
(e)    No Borrower shall carry separate insurance, concurrent in kind or form or
contributing in the event of loss, with any insurance required under this
Agreement unless such insurance complies with the terms and provisions of this
§7.7.
(f)    In the event of any loss or damage to the Collateral Property in excess
of $1,000,000, the Borrower shall give prompt written notice to the insurance
carrier and the Agent. Subject to the provisions of (g) below, each Loan Party
hereby irrevocably authorizes and empowers the Agent, at the Agent’s option and
in the Agent’s sole discretion or at the request of the Required Lenders in
their sole discretion, as its attorney in fact, to make proof of such loss, to
appear in and prosecute any action arising from such insurance policies, to
collect and receive Insurance Proceeds and Condemnation Proceeds, and to deduct
therefrom the Agent’s reasonable expenses incurred in the collection of such
Insurance Proceeds; provided, however, that so long as no Event of Default has
occurred and is continuing and so long as the applicable Borrower shall in good
faith diligently pursue such claim, (i) Agent agrees not to exercise (and the
Required Lenders shall not request Agent to exercise) the above-referenced
authorization and empowerment as attorney in fact for the applicable Borrower,
and (ii) the applicable Borrower may make proof of loss and appear in any
proceedings or negotiations with respect to the adjustment of such claim, except
that the applicable Borrower may not settle, adjust or compromise any such claim
without the prior written consent of the Agent, which consent shall not be
unreasonably withheld or delayed; provided, further, that the applicable
Borrower may, without the consent of Agent, make proof of loss and adjust and
compromise any claim under casualty insurance policies which is in an amount
less than $500,000 so long as no Event of Default has occurred and is continuing
and so long as the applicable Borrower shall in good faith diligently pursue
such claim. Subject to the provisions of (g) below, the Borrower and each
Subsidiary Guarantor further authorizes the Agent, at the Agent’s option, to (i)
apply the balance of such Insurance Proceeds and Condemnation Proceeds to the
payment of the Obligations whether or not then due, or (ii) if the Agent shall
require the reconstruction or repair of the Collateral Property, to hold the
balance of such proceeds as trustee to be used to pay taxes, charges, sewer use
fees, water rates and assessments which may be imposed on the Collateral
Property which are then due and payable and the Obligations as they become due
during the course of reconstruction or repair of the Collateral Property and to
pay, in accordance with such terms and conditions as the Agent or other lenders
of construction projects may prescribe, for the costs of reconstruction or
repair of the Collateral Property, and upon completion of such reconstruction or
repair to pay the excess to Borrower.
(g)    Notwithstanding the foregoing or anything to the contrary contained in
the Mortgages, the Agent shall make Insurance Proceeds and Condemnation Proceeds
available to the Borrower to reconstruct and repair the Collateral Property, in
accordance with such customary terms and conditions as the Agent may reasonably
prescribe in the Agent’s discretion for the disbursement of the proceeds,
provided that (i) the cost of such reconstruction or repair is not estimated by
the Agent to exceed twenty percent (20%) of the replacement cost of the damaged
Building (as reasonably estimated by the Agent) or the applicable Borrower is
required under any applicable lease to restore the property and the failure to
do so would constitute a default under such lease, (ii)


76

--------------------------------------------------------------------------------





no Default or Event of Default shall have occurred and be continuing (other than
any Event of Default occurring solely as a result of such casualty or
condemnation), (iii) the Borrower shall have provided to the Agent additional
cash security in an amount equal to the amount reasonably estimated by the Agent
to be the amount in excess of such proceeds which will be required to complete
such repair or restoration, (iv) the Agent shall have approved the plans and
specifications, construction budget, construction contracts, and construction
schedule for such repair or restoration and reasonably determined that the
repaired or restored Collateral Property will provide the Agent with adequate
security for the Obligations (which security should be deemed adequate if such
security is substantially comparable to the security in place prior to such
casualty or condemnation) (provided that the Agent shall not disapprove such
plans and specifications if the Building is to be restored to substantially its
condition immediately prior to such damage), (v) the Borrower shall have
delivered to the Agent written agreements binding upon not less than fifty
percent (50%) of the tenants or other parties having present or future rights to
possession of any portion of the affected Collateral Property or having any
right to require repair, restoration or completion of the Collateral Property or
any portion thereof (determined by reference to those tenants in the aggregate
occupying or having rights to occupy not less than fifty percent (50%) of the
Net Rentable Area of the Building so damaged), agreeing upon a date for delivery
of possession of the Collateral Property or their respective portions thereof,
to permit time which is sufficient in the judgment of the Agent for such repair
or restoration and approving the plans and specifications for such repair or
restoration, or other evidence satisfactory to the Agent that none of such
tenants or other parties may terminate their Leases as a result of such casualty
or as a result of having a right to approve the plans and specifications for
such repair or restoration, (vi) the Agent shall reasonably determine that such
repair or reconstruction can be completed prior to the Revolving Credit Maturity
Date, (vii) the Agent shall receive evidence reasonably satisfactory to it that
any such restoration, repair or rebuilding complies in all respects with any and
all applicable state, federal and local laws, ordinances and regulations,
including without limitation, zoning laws, ordinances and regulations, and that
all required permits, licenses and approvals relative thereto have been or will
be issued in a manner so as not to materially impede the progress of
restoration, (viii) the Agent shall receive customary evidence reasonably
satisfactory to it that the insurer under such policies of fire or other
casualty insurance does not assert any defense to payment under such policies
against any Loan Party or the Agent (or the Loan Parties shall have provided
security for any amounts with respect to which the insurance carrier is
asserting any defense to payment), and (ix) with respect to any Taking, Agent
shall determine that following such repair or restoration there shall be no more
than the lesser of (i) a twenty-five percent (25%) reduction in occupancy or
rental income from the Collateral Property so affected by such specific
condemnation or taking (excluding any proceeds from rental loss insurance or
proceeds from such award allocable to rent) or (ii) a fifteen percent (15%)
reduction in occupancy or in rental income from all of the Collateral Properties
(excluding any proceeds from rental loss insurance or proceeds of such award
allocable to rent), after giving effect to the current condemnation or taking
and any previous condemnations or takings which may have occurred. Any excess
Insurance Proceeds shall be paid to the Borrower, or if an Event of Default has
occurred and is continuing (other than any Event of Default occurring solely as
a result of such casualty or condemnation), such proceeds shall be applied to
the payment of the Obligations, unless in either case by the terms of the
applicable insurance policy the excess proceeds are required to be returned to
such insurer. Any excess Condemnation Proceeds shall be applied to the payment
of the Obligations. In no event shall the provisions of this section be
construed to extend the


77

--------------------------------------------------------------------------------





Revolving Credit Maturity Date or to limit in any way any right or remedy of the
Agent upon the occurrence of an Event of Default hereunder. If the Collateral
Property is sold or the Collateral Property is acquired by the Agent, all right,
title and interest of the Loan Parties in and to any insurance policies and
unearned premiums thereon (other than in connection with any blanket policy) and
in and to the proceeds thereof resulting from loss or damage to the Collateral
Property prior to the sale or acquisition shall pass to the Agent or any other
successor in interest to the Loan Parties or purchaser of the Collateral
Property.

§7.8    Taxes; Liens. The Subsidiary Guarantors will duly pay and discharge, or
cause to be paid and discharged, before the same shall become delinquent, all
taxes, assessments and other governmental charges imposed upon them or upon the
Collateral Properties, sales and activities, or any part thereof, or upon the
income or profits therefrom, as well as all claims for labor, materials or
supplies, that if unpaid might by law become a lien or charge upon any of its
property or other Liens affecting any of the Collateral or other property of a
Subsidiary Guarantor, provided that any such tax, assessment, charge or levy or
claim need not be paid if the validity or amount thereof shall currently be
contested in good faith by appropriate proceedings which shall suspend the
collection thereof with respect to such property, neither such property nor any
portion thereof or interest therein would be in any danger of sale, forfeiture
or loss by reason of such proceeding and such Subsidiary Guarantor or the
Borrower shall have set aside on its books adequate reserves in accordance with
GAAP; and provided, further, that forthwith upon the commencement of proceedings
to foreclose any lien that may have attached as security therefor, such
Subsidiary Guarantor either (i) will provide a bond issued by a surety
reasonably acceptable to the Agent and sufficient to stay all such proceedings
or (ii) if no such bond is provided, will pay each such tax, assessment, charge
or levy. With respect to all other Real Estate of the Borrower and its
Subsidiaries, the Borrower or such Subsidiary shall pay and discharge as the
same shall become due and payable all tax liabilities, assessments and
governmental charges or levies upon it or its properties or assets, unless (a)
the same are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
the Borrower or such Subsidiary or (b) the failure to do so would not have a
Material Adverse Effect.

§7.9    Inspection of Collateral Properties and Books. The Loan Parties will,
and will cause their respective Subsidiaries to, permit the Agent and the
Lenders, at the Borrower’s expense (subject to the limitation set forth below)
and upon reasonable prior notice, to visit and inspect any of the Collateral
Properties during normal business hours, to examine the books of account of the
Loan Parties (and to make copies thereof and extracts therefrom) and to discuss
the affairs, finances and accounts of the Loan Parties with, and to be advised
as to the same by, their respective officers, partners or members, all at such
reasonable times and intervals as the Agent or any Lender may reasonably
request, provided that so long as no Default or Event of Default shall have
occurred and be continuing, the Borrower shall not be required to pay for such
visits and inspections more often than once in any twelve (12) month period. The
Agent and the Lenders shall use good faith efforts to coordinate such visits and
inspections so as to minimize the interference with and disruption to the normal
business operations of the Loan Parties and their respective Subsidiaries.

§7.10    Compliance with Laws, Contracts, Licenses, and Permits. The Loan
Parties will comply in all respects with (i) all applicable laws and regulations
now or hereafter in effect wherever


78

--------------------------------------------------------------------------------





its business is conducted, (ii) the provisions of its corporate charter,
partnership agreement, limited liability company agreement or declaration of
trust, as the case may be, and other charter documents and bylaws, (iii) all
agreements and instruments to which it is a party or by which it or any of its
properties may be bound, (iv) all applicable decrees, orders, and judgments, and
(v) all licenses and permits required by applicable laws and regulations for the
conduct of its business or the ownership, use or operation of its properties,
except where a failure to so comply with any of clauses (i) through (v) could
not reasonably be expected to have a Material Adverse Effect. If any
authorization, consent, approval, permit or license from any officer, agency or
instrumentality of any government shall become necessary or required in order
that the Loan Parties or their respective Subsidiaries may fulfill any of its
obligations hereunder, the Loan Parties or such Subsidiary will immediately take
or cause to be taken all steps necessary to obtain such authorization, consent,
approval, permit or license and furnish the Agent and the Lenders with evidence
thereof, except where the failure to obtain the foregoing could not reasonably
be expected to have a Material Adverse Effect. The Loan Parties shall develop
and implement such programs, policies and procedures as are necessary to comply
with the Patriot Act and shall promptly advise Agent in writing in the event
that any Loan Party shall determine that any investors in a Loan Party are in
violation of such act.

§7.11    Further Assurances. The Loan Parties will cooperate with the Agent and
the Lenders and execute such further instruments and documents as the Lenders or
the Agent shall reasonably request to carry out to their satisfaction the
transactions contemplated by this Agreement and the other Loan Documents
provided that such instrument and documents are consistent with the terms of the
Loan Documents and do not impose any additional material obligations or expenses
on the Loan Parties.

§7.12    Management. The Loan Parties shall not enter into any Management
Agreement with a third-party manager for the Collateral Property, other than
Wheeler Real Estate, LLC, an Affiliate of Borrower, without the prior written
consent of the Agent (which shall not be unreasonably withheld), and after such
approval, no such Management Agreement shall be modified in any material respect
or terminated without Agent’s prior written approval, such approval not to be
unreasonably withheld. Agent may condition any approval of a new manager upon
the execution and delivery to Agent of collateral assignment of such Management
Agreement to Agent and a subordination of the manager’s rights thereunder to the
rights of the Agent and the Lenders under the Loan Documents. The Management
Agreements described on Schedule 6.23 hereto relating to the existing Collateral
Properties are approved by Agent.

§7.13    Leases of the Property. The Borrower will give notice to the Agent of
any proposed new Major Lease or Major Lender Lease at any Collateral Property
and shall provide to the Agent a copy of such proposed Lease and any and all
material agreements or documents related thereto, current financial information
for the proposed tenant and any guarantor of the proposed Lease and such other
information as the Agent may reasonably request. No Loan Party will lease all or
any portion of a Collateral Property pursuant to a Major Lease of a Major Lender
Lease or amend, supplement or otherwise modify any material economic term of any
Major Lease or Major Lender Lease, terminate or cancel, or accept the surrender
of, or consent to the assignment or subletting of, or grant any material
monetary concessions to or waive the performance of any material


79

--------------------------------------------------------------------------------





monetary obligations of any tenant, lessee or licensee under, any now existing
or future Major Lease or Major Lender Lease without the prior written consent
(such consent not to be unreasonably withheld, conditioned or delayed) of the
Agent. If the Borrower submits to Agent a written request for approval with
respect to a proposed Lease and/or any such action with respect to a Lease and
Agent fails to approve or disapprove any such proposed Lease and/or any such
action within ten (10) days after Agent receives from the Borrower such request
together with a copy of the final version of such proposed Lease, as applicable,
then the Borrower may provide to the Agent a second written request for approval
with respect to a proposed Lease which includes the following in all capital,
bolded, block letters on the first page thereof:
“THE FOLLOWING REQUEST REQUIRES A RESPONSE WITHIN TEN (10) DAYS OF RECEIPT.
FAILURE TO DO SO WILL BE DEEMED AN APPROVAL OF THE REQUEST.”
and if the foregoing legend is included by the Borrower in its communication,
the Agent shall be deemed to have approved or consented to such proposed Lease
and/or such action if the Agent fails to object to such proposed Lease and/or
such action within ten (10) days (without counting the day of receipt) of
Agent’s receipt of such second notice.
Borrower shall cause each Major Tenant, to enter into a non-disturbance
agreement in form and substance reasonably acceptable to the Agent and such
Major Tenant with respect to each Major Lease, and Agent agrees, upon request,
to enter into a non-disturbance agreement in form and substance reasonably
acceptable to the Agent and any tenant and/or licensee, and the Borrower shall
use its commercially reasonable efforts to provide a Subordination,
Non-Disturbance and Attornment Agreement in form and substance reasonably
acceptable to the Agent.

§7.14    Business Operations. The Borrower, each Guarantor and their
Subsidiaries will not engage to any material extent in any business if, as a
result, the general nature of the business in which the Borrower and its
Subsidiaries, taken as a whole, would then be engaged would be substantially
changed from the general nature of the business in which the Borrower and its
Subsidiaries, taken as a whole, are engaged on the date of this Agreement.

§7.15    Registered Servicemark. Without prior written notice to the Agent, none
of the Collateral Properties shall be owned or operated by the Loan Parties
under any registered or protected trademark, tradename, servicemark or logo.

§7.16    Ownership of Real Estate. Without the prior written consent of Agent,
all Real Estate and all interests (whether direct or indirect) of any Subsidiary
Guarantor in any real estate assets now owned or leased or acquired or leased
after the date hereof shall be owned or leased directly by such Subsidiary
Guarantor.

§7.17    Plan Assets. The Loan Parties will do, or cause to be done, all things
necessary to ensure that none of the Collateral Properties will be deemed to be
Plan Assets at any time.

§7.18    REIT Covenants. Borrower shall cause REIT to comply with the following
covenants:


80

--------------------------------------------------------------------------------





(a)    REIT will not make or permit to be made, by voluntary or involuntary
means, any transfer or encumbrance of its interest in Borrower, or any dilution
of its interest in Borrower such that the REIT will own less than 75% of the
Equity Interests in the Borrower;
(b)    the REIT shall not dissolve, liquidate or otherwise wind‑up its business,
affairs or assets;
(c)    the REIT will at all times comply with all applicable provisions of the
Code necessary to allow the Trust to qualify for status as a real estate
investment trust;
(d)    the common stock of REIT to at all times be listed for trading and be
traded on the NASDAQ or another national exchange approved by Agent, unless
otherwise consented to by the Required Lenders.

§7.19    Collateral Properties. Without limiting the further covenants contained
in the Security Documents, at all times the Borrower shall use commercially
reasonable efforts to cause each Subsidiary Guarantor or the applicable tenant,
to:
(a)    pay all real estate and personal property taxes, assessments, water rates
or sewer rents, ground rents, maintenance charges, impositions, and any other
charges, including vault charges and license fees for the use of vaults, chutes
and similar areas adjoining any Collateral Property, now or hereafter levied or
assessed or imposed against any Collateral Property or any part thereof (except
those which are being contested in good faith by appropriate proceedings
diligently conducted where the failure to pay any of the foregoing could
reasonably be expected to have a Material Adverse Effect).
(b)    promptly pay (or cause to be paid) when due all bills and costs for
labor, materials, and specifically fabricated materials incurred in connection
with any Collateral Property (except those which are being contested in good
faith by appropriate proceedings diligently conducted where the failure to pay
any of the foregoing could reasonably be expected to have a Material Adverse
Effect), and in any event never permit to be created or exist in respect of any
Collateral Property or any part thereof any other or additional Lien or security
interest other than Liens permitted hereunder.
(c)    operate the Collateral Properties in a good and workmanlike manner and in
all material respects in accordance with all Legal Requirements in accordance
with the Borrower’s prudent business judgment, except where the failure to do so
would not reasonably be expected to have a Material Adverse Effect.

§8.    NEGATIVE COVENANTS.
The Loan Parties covenant and agree that, so long as any Loan or Note is
outstanding or any of the Lenders has any obligation to make any Loans:


81

--------------------------------------------------------------------------------






§8.1    Restrictions on Indebtedness.
The Loan Parties will not create, incur, assume, guarantee or be or remain
liable, contingently or otherwise, with respect to any Indebtedness other than:
(i)    Indebtedness to the Lenders arising under any of the Loan Documents and
Hedge Obligations to a Lender Hedge Provider;
(ii)    current liabilities incurred in the ordinary course of business but not
incurred through (i) the borrowing of money, or (ii) the obtaining of credit
except for credit on an open account basis customarily extended and in fact
extended in connection with normal purchases of goods and services;
(iii)    Indebtedness in respect of taxes, assessments, governmental charges or
levies and claims for labor, materials and supplies to the extent that payment
therefor shall not at the time be required to be made in accordance with the
provisions of §7.8;
(iv)    Indebtedness in respect of judgments only to the extent, for the period
and for an amount not resulting in an Event of Default;
(v)    endorsements for collection, deposit or negotiation and warranties of
products or services, in each case incurred in the ordinary course of business;
(vi)    Indebtedness incurred to any other landowners, government or
quasi-government or entity or similar entity in the ordinary course of business
in connection with the construction or development of any Real Estate,
including, without limitation, subdivision improvement agreements, development
agreements, reimbursement agreements, infrastructure development agreements,
agreements to construct or pay for on-site or off-site improvements and similar
agreements incurred in the ordinary course of business in connection with the
development of Real Estate or construction of infrastructure in connection
therewith;
(vii)    Indebtedness of the REIT and the Borrower with respect to customary
Non-Recourse Exclusions and environmental indemnities in connection with
Indebtedness permitted to be incurred by Subsidiaries; and
(viii)    Indebtedness of Borrower and REIT provided they remain in compliance
with the covenants set forth in Article 9 after giving effect to the incurrence
of such Indebtedness.

§8.2    Restrictions on Liens, Etc. The Loan Parties will not (a) create or
incur or suffer to be created or incurred or to exist any lien, security title,
encumbrance, mortgage, pledge, negative pledge, charge, or other security
interest of any kind upon (i) the Collateral Properties, (ii) any direct or
indirect Equity Interests in a Loan Party held by the REIT or any Subsidiary, or
(iii) any Subsidiary Guarantor’s material respective property or assets of any
character whether now owned or hereafter acquired, or upon such Subsidiary
Guarantor’s interest in the income or profits therefrom; (b) transfer any of
their material property or assets or the income or profits therefrom


82

--------------------------------------------------------------------------------





for the purpose of subjecting the same to the payment of Indebtedness or
performance of any other obligation in priority to payment of its general
creditors; (c) suffer to exist for a period of more than thirty (30) days after
the same shall have been incurred any Indebtedness or claim or demand against
any of them that if unpaid could by law or upon bankruptcy or insolvency, or
otherwise, be given any priority whatsoever as to the Collateral Properties over
any of their general creditors; (d) permit the Subsidiary Guarantors to sell,
assign, pledge or otherwise transfer any accounts, contract rights, general
intangibles, chattel paper or instruments, with or without recourse; or (e)
incur or maintain any obligation to any holder of Indebtedness of any of such
Persons which prohibits the creation or maintenance of any lien securing the
Obligations; (collectively, “Liens”); provided that notwithstanding anything to
the contrary contained herein, the Loan Parties may create or incur or suffer to
be created or incurred or to exist:
(i)    Liens not yet due or payable on properties to secure taxes, assessments
and other governmental charges (excluding any Lien imposed pursuant to any of
the provisions of ERISA) or claims for labor, material or supplies incurred in
the ordinary course of business in respect of obligations not overdue by more
than 60 days or are being contested in good faith and by appropriate proceedings
diligently conducted with adequate reserves being maintained by the Borrower in
accordance with GAAP or not otherwise required to be paid or discharged under
the terms of this Agreement or any of the other Loan Documents;
(ii)    deposits or pledges made in connection with, or to secure payment of,
workers’ compensation, unemployment insurance, old age pensions or other social
security obligations;
(iii)    deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, purchase and sale agreements, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business;
(iv)    judgment liens and judgments that do not constitute an Event of Default;
(v)    Liens consisting of pledges of security interests in the ownership
interests of any Subsidiary which is not a Loan Party or the direct or indirect
owner of an interest in a Subsidiary Guarantor securing Indebtedness which is
permitted by §8.1 or lien securing Indebtedness otherwise permitted herein;
(vi)    encumbrances on a Collateral Property consisting of easements, rights of
way, zoning restrictions, restrictions on the use of real property and defects
and irregularities in the title thereto, landlord’s or lessor’s liens under
leases to which a Subsidiary Guarantor is a party, purchase money security
interests and other liens or encumbrances, which do not individually or in the
aggregate have a Material Adverse Effect; and
(vii)    Liens in favor of the Agent and the Lenders under the Loan Documents to
secure the Obligations and the Hedge Obligations.


83

--------------------------------------------------------------------------------






§8.3    Restrictions on Investments.
(a)    The Borrower shall not permit direct or indirect Investments by the
Borrower or the REIT to be outstanding at any one time other than Investments in
(1) Properties, including good faith deposits made in connection with the
acquisition of Properties, (2) cash and Cash Equivalents, (3) deposit accounts
and securities accounts maintained in the ordinary course of business and (4) in
the type of assets and Investments described in (i) through (v) below, provided
further that no Investments which exceed the following limits shall be
permitted:
(i)    Investments in unimproved land exceeding five percent (5%) of Gross Asset
Value;
(ii)     Investments in “ground up” construction and “ground up” development
projects exceeding fifteen percent (15%) of Gross Asset Value;
(iii)    Debt Investments (including mezzanine debt and mortgage notes)
exceeding five percent (5%) of Gross Asset Value;
(iv)    Investments in Real Estate which are not retail Properties exceeding ten
percent (10%) of Gross Asset Value;
(v)    its Investments in Non-Wholly Owned Subsidiaries and Unconsolidated
Affiliates (including real estate funds or privately held companies) to exceed
ten percent (10%) of Gross Asset Value; and
Notwithstanding the foregoing, in no event shall the aggregate value of the
Investments of REIT described in §8.3(a)(i) through (iv) exceed twenty percent
(20%) of Gross Asset Value at any time; provided, further, that a violation of
the restrictions set forth in §8.3(a) (including the restriction set forth above
in this sentence) shall not result in a Default hereunder, but the excess value
of any such restricted Investment shall be excluded when calculating Gross Asset
Value.
For the purposes of this §8.3, the Investment of Borrower or Subsidiary
Guarantors in any non-Wholly Owned Subsidiaries and Unconsolidated Affiliates
will equal (without duplication) the sum of (i) such Person’s Equity Percentage
of their Unconsolidated Affiliate’s Investment in undeveloped land; plus (ii)
such Person’s Equity Percentage of any other Investments valued at the GAAP book
value.

§8.4    Merger, Consolidation. Neither REIT nor any Loan Party will become a
party to any dissolution, liquidation, disposition of all or substantially all
of its assets or business, merger, reorganization, consolidation or other
business combination or agree to effect any asset acquisition, stock acquisition
or other acquisition individually or in a series of transactions which may have
a similar effect as any of the foregoing, in each case without the prior written
consent of the Required Lenders except for (i) the merger or consolidation of
one or more of the Subsidiaries of Borrower (other than any Subsidiary that is a
Subsidiary Guarantor) with and into Borrower (it being understood and agreed
that in any such event Borrower will be the surviving Person), (ii) the


84

--------------------------------------------------------------------------------





merger or consolidation of two or more Subsidiaries of Borrower, or (iii) in
connection with the release of all Collateral owned by such Subsidiary
Guarantor.

§8.5    Sanctions; Anti Corruption Laws. The Loan Parties will not, directly or
indirectly, knowingly (a) use the proceeds of any Loan or Letter of Credit, or
lend, contribute or otherwise make available such proceeds to any Subsidiary,
joint venture partner or other individual or entity, to fund any activities of
or business with any individual or entity, or in any Designated Jurisdiction,
that, at the time of such funding, is the subject of Sanctions, or in any other
manner that will result in a violation by any individual or entity (including
any individual or entity participating in the transaction, whether as Lender,
Arranger, Agent, L/C Issuer, Swing Loan Lender, or otherwise) of Sanctions, or
(b) use the proceeds of any Loan or Letter of Credit in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws.

§8.6    Compliance with Environmental Laws. None of the Subsidiary Guarantors
will do any of the following: (a) use any of the Collateral Properties or any
portion thereof as a facility for the handling, processing, storage or disposal
of Hazardous Substances, except for quantities of Hazardous Substances used in
the ordinary course of such Subsidiary Guarantor’s or its tenants’ business and
in material compliance with all applicable Environmental Laws, (b) cause or
permit to be located on any of the Collateral Properties any underground tank or
other underground storage receptacle for Hazardous Substances except in material
compliance with Environmental Laws, (c) generate any Hazardous Substances on any
of the Collateral Properties except in material compliance with Environmental
Laws, (d) conduct any activity at any Collateral Properties or use any
Collateral Properties in any manner that would reasonably be expected to cause a
Release of Hazardous Substances on, upon or into the Collateral Properties or
any surrounding properties which would reasonably be expected to give rise to
liability under CERCLA or any other Environmental Law, or (e) directly or
indirectly transport or arrange for the transport of any Hazardous Substances
(except in compliance with all Environmental Laws) in connection with any
Collateral Properties, except, any such use, generation, conduct or other
activity described in clauses (a) to (e) of this §8.6 would not reasonably be
expected to have a Material Adverse Effect.
The Subsidiary Guarantors shall:
(i)    in the event of any change in applicable Environmental Laws governing the
assessment, release or removal of Hazardous Substances with respect to any
Collateral Property, take all reasonable action as required by such Laws, and
(ii)    if any Release or disposal of Hazardous Substances which Subsidiary
Guarantors are legally obligated to contain, correct or otherwise remediate
shall occur or shall have occurred on any Collateral Property (including without
limitation any such Release or disposal occurring prior to the acquisition or
leasing of such Collateral Property by the Subsidiary Guarantor), the relevant
Borrower shall, after obtaining knowledge thereof, cause the performance of
actions required by applicable Environmental Laws at the Collateral Property in
material compliance with all applicable Environmental Laws; provided, that each
of the Loan Parties shall be deemed to be in compliance with Environmental Laws
for the purpose of this clause (ii) so long as it or a responsible third party
with sufficient financial resources is taking reasonable action to remediate or
manage


85

--------------------------------------------------------------------------------





such event to the reasonable satisfaction of the Agent or has taken and is
diligently pursuing a challenge to any such alleged legal obligation through
appropriate administrative or judicial proceedings. The Agent may engage its own
Environmental Engineer to review the environmental assessments and the
compliance with the covenants contained herein.
At any time after an Event of Default shall have occurred hereunder, the Agent
may at its election (and will at the request of the Required Lenders) obtain
such environmental assessments of any or all of the Collateral Properties
prepared by an Environmental Engineer as may be reasonably necessary or
advisable for the purpose of evaluating or confirming (i) whether any Hazardous
Substances are present in the soil or water at any such Collateral Property in a
quantity or condition that is required to be contained, corrected or otherwise
remediated by the owner or operator of the Collateral Property pursuant to
applicable Environmental Laws and (ii) whether the use and operation of any such
Collateral Property complies with all Environmental Laws to the extent required
by the Loan Documents. Additionally, at any time that the Agent or the Required
Lenders shall have reasonable and objective grounds to believe that a Release or
threatened Release of Hazardous Substances may have occurred at or from any
Collateral Property which the owner or operator of such property would be
obligated to contain, correct or otherwise remediate pursuant to applicable
Environmental Laws, or that any of the Collateral Property is not in compliance
with Environmental Laws to the extent required by the Loan Documents, Borrower
shall promptly upon the request of Agent obtain and deliver to Agent such
environmental assessments of such Collateral Property prepared by an
Environmental Engineer as may be reasonably necessary or advisable for the
purpose of evaluating or confirming (i) whether any Hazardous Substances are
present in the soil or water at such Collateral Property and (ii) whether the
use and operation of such Collateral Property complies with all Environmental
Laws to the extent required by the Loan Documents. Environmental assessments may
include detailed visual inspections of such Collateral Property including,
without limitation, any and all storage areas, storage tanks, drains, dry wells
and leaching areas, and the taking of soil samples, as well as such other
investigations or analyses as are reasonably necessary or appropriate for a
complete determination of the compliance of such Collateral Property and the use
and operation thereof with all applicable Environmental Laws. All reasonable
expenses of environmental assessments contemplated by this §8.6 shall be at the
sole cost and expense of the Borrower.

§8.7    Distributions. Commencing as of December 31, 2017, the REIT’s
Distributions, including any share repurchases or redemptions, for any period
adjusted for an annualized basis as approved by the Agent may not exceed 95% of
the trailing twelve months Core FFO for the respective period end.
Notwithstanding the foregoing, no Loan Party shall permit the REIT to make
directly or indirectly any Distributions if a Default or an Event of Default is
in existence, other than Distributions of such amounts as are necessary for the
REIT to maintain its status as a real estate investment trust.

§8.8    Asset Sales. The Subsidiary Guarantors will not sell, transfer or
otherwise dispose of any material asset other than pursuant to a bona fide arm’s
length transaction, and subject in all instances to §5.4 hereof.


86

--------------------------------------------------------------------------------






§8.9    Collateral Properties. Each Subsidiary Guarantor and its respective
Subsidiaries shall not, nor shall they permit any other Subsidiary Guarantor or
Subsidiary, directly or indirectly, to:
(a)    use or occupy or conduct any activity on, or knowingly permit the use or
occupancy of or the conduct of any activity on any Collateral Properties by any
tenant, in any manner which violates any Legal Requirement or which constitutes
a public or private nuisance in any manner which would have a Material Adverse
Effect or which makes void, voidable, or cancelable any insurance then in force
with respect thereto or makes the maintenance of insurance in accordance with
§7.7(a) commercially unreasonable (including by way of increased premium);
(b)    without the prior written consent of the Agent (which consent shall not
be unreasonably withheld or delayed), except in connection with any
construction, development or redevelopment of any real estate, initiate or
permit any zoning reclassification of any Collateral Property or seek any
variance under existing zoning ordinances applicable to any Collateral Property
or in any event use or knowingly permit the use of any Collateral Property in
such a manner which would result in such use becoming a nonconforming use under
applicable zoning ordinances or other Legal Requirements if such nonconforming
use would reasonably be expected to have a Material Adverse Effect;
(c)    without the prior written consent of Agent (which consent shall not be
unreasonably withheld or delayed), except in connection with any construction,
development or redevelopment of any real estate, (i) impose any material
easement, restrictive covenant, or encumbrance upon any Collateral Property,
other than the easements entered into the ordinary course of business and that
would customarily be agreed to by a reasonably prudent land owner (ii) execute
or file any subdivision plat or condominium declaration affecting any Collateral
Property, or (iii) consent to the annexation of any Collateral Property to any
municipality;
(d)    do any act, by any Loan Party which would reasonably be expected to
materially decrease the value of any Collateral Property as reflected in the
most-recent Appraisal (including by way of negligent act);
(e)    without the prior written consent of all the Lenders (which consent shall
not be unreasonably withheld or delayed), take any affirmative action to permit
any drilling or exploration for or extraction, removal or production of any
mineral, hydrocarbon, gas, natural element, compound or substance (including
sand and gravel) from the surface or subsurface of any Collateral Property
regardless of the depth thereof or the method of mining or extraction thereof;
(f)    without the prior consent of the Lenders (which consent shall not be
unreasonably withheld or delayed), surrender the leasehold estate created by any
applicable Ground Lease (accepted by the Agent and the Lenders) respecting a
Collateral Property or terminate or cancel any such Ground Lease or materially
modify, change, supplement, alter, or amend any such Ground Lease, either orally
or in writing.

§8.10    Derivatives Contracts No Subsidiary Guarantor shall contract, create,
incur, assume or suffer to exist any Derivatives Contracts except for Derivative
Contracts made in the ordinary


87

--------------------------------------------------------------------------------





course of business and not prohibited pursuant to §8.1 which are not secured by
any portion of the collateral granted to the Agent under any of the Loan
Documents (other than Hedge Obligations).

§8.11    Transactions with Affiliates. No Subsidiary Guarantor shall permit to
exist or enter into any transaction (including the purchase, sale, lease or
exchange of any property or the rendering of any service) with any Affiliate
(but not including any Subsidiary of Borrower), except (i) transactions in
connection with the Management Agreements, (ii) transactions set forth on
Schedule 6.15 attached, (iii) transactions pursuant to the reasonable
requirements of the business of such Person and upon fair and reasonable terms
which are no less favorable to such Person than would be obtained in a
comparable arm’s length transaction with a Person that is not an Affiliate and
(iv) distributions permitted under §8.7 and Indebtedness permitted under
§8.1(viii).

§8.12    Management Fees. Other than fees set forth on Schedule 8.14 attached
hereto, Subsidiary Guarantors shall not pay, and shall not permit to be paid,
any management fees or other payments under any Management Agreement for any
Collateral Property (other than amounts which do not exceed the amount that
would be payable to a third party manager) to any manager that is an Affiliate
of the Borrower in the event that a Default or Event of Default shall have
occurred and be continuing.

§9.    FINANCIAL COVENANTS.
The Borrower and the REIT covenant and agree that, so long as any Loan or Note
is outstanding or any Lender has any obligation to make any Loans, they shall
comply with the financial covenants set forth below. The Borrower’s and REIT’s
compliance with the following covenants shall be tested quarterly, as of the
close of each fiscal quarter.

§9.1    Maximum Consolidated Leverage Ratio. The REIT’s Consolidated Leverage
Ratio shall not exceed sixty five percent (65%).

§9.2    Minimum Consolidated Fixed Charge Coverage Ratio. The REIT’s
Consolidated Fixed Charge Coverage Ratio shall not be less than 1.20 to 1.0 at
any date of determination, determined based on information for the most recent
two (2) quarters annualized.

§9.3    Minimum Debt Service Coverage Ratio. The REIT’s Consolidated Debt
Service Ratio shall not be less than 1.50 to 1.0, at any date of determination,
determined based on information for the most recent two (2) quarters annualized.

§9.4    Minimum Consolidated Tangible Net Worth. The Consolidated Tangible Net
Worth of the REIT and its respective Subsidiaries shall not be less than
{$182,000,000.00} plus eighty five percent (85%) of the aggregate proceeds
received by the REIT or the Borrower (net of reasonable related fees and
expenses) in connection with any offering of stock or other Equity Interests
after the Effective Date.

§9.5    Liquidity. The unrestricted cash and Cash Equivalents of the REIT plus
immediately available funds under this Agreement must equal at least Five
Million Dollars ($5,000,000) at all


88

--------------------------------------------------------------------------------





times until such time as the Total Commitment has been reduced to
$52,500,000.00, and at least Three Million Five Hundred Thousand Dollars
($3,500,000) at all time thereafter.

§9.6    Maximum Recourse Indebtedness. Recourse Indebtedness of the REIT and
Borrower (excluding the Obligations) shall not exceed ten percent (10%) of Gross
Asset Value on any date of determination.

§9.7    Collateral Properties. There shall at all times be a minimum of six (6)
Collateral Properties with a minimum aggregate Borrowing Base Value of at least
$35,000,000.00.

§10.    CLOSING CONDITIONS.
The obligation of the Lenders to make Loans or include any Real Estate in the
Collateral Properties shall be subject to the satisfaction of the following
conditions precedent:

§10.1    Loan Documents. Each of the Loan Documents shall have been duly
executed and delivered by the respective parties thereto and shall be in full
force and effect. The Agent shall have received a fully executed counterpart of
each such document.

§10.2    Certified Copies of Organizational Documents. The Agent shall have
received from each Loan Party a copy, certified as of a recent date by the
appropriate officer of each State in which such Person is organized and in which
the Collateral Properties are located and a duly authorized officer, partner or
member of such Person, as applicable, to be true and complete, of the
partnership agreement, corporate charter or operating agreement and/or other
organizational agreements of such Loan Party, as applicable, and its
qualification to do business, as applicable, as in effect on such date of
certification.

§10.3    Resolutions. All action on the part of each Loan Party, as applicable,
necessary for the valid execution, delivery and performance by such Person of
this Agreement and the other Loan Documents to which such Person is or is to
become a party shall have been duly and effectively taken, and evidence thereof
reasonably satisfactory to the Agent shall have been provided to the Agent.

§10.4    Incumbency Certificate; Authorized Signers. The Agent shall have
received from each Loan Party an incumbency certificate, dated as of the
Effective Date, signed by a duly authorized officer of such Person and giving
the name and bearing a specimen signature of each individual who shall be
authorized to sign, in the name and on behalf of such Person, each of the Loan
Documents to which such Person is or is to become a party. The Agent shall have
also received from the Borrower a certificate, dated as of the Effective Date,
signed by a duly authorized representative of Borrower and giving the name and
specimen signature of each Authorized Officer who shall be authorized to make
Loan Requests and Conversion/Continuation Requests and to give notices and to
take other action on behalf of the Borrower under the Loan Documents.

§10.5    Opinion of Counsel. The Agent shall have received an opinion addressed
to the Lenders and the Agent and dated as of the Effective Date from counsel to
the Loan Parties in form and substance reasonably satisfactory to the Agent.


89

--------------------------------------------------------------------------------






§10.6    Payment of Fees. The Borrower shall have paid to the Agent the fees
payable pursuant to §4.2.

§10.7    Insurance. The Agent shall have received certificates evidencing that
the Agent and the Lenders are named as mortgagee and additional insured, as
applicable, on all policies of insurance as required by this Agreement or the
other Loan Documents.

§10.8    Performance; No Default. The Loan Parties shall have performed and
complied with all terms and conditions herein required to be performed or
complied with by it on or prior to the Effective Date, and on the Effective Date
there shall exist no Default or Event of Default.

§10.9    Representations and Warranties. The representations and warranties made
by the Loan Parties in the Loan Documents or otherwise made by or on behalf of
the Borrower and the other Loan Parties in connection therewith or after the
date thereof shall have been true and correct in all material respects when made
and shall also be true and correct in all material respects on the Effective
Date.

§10.10    Proceedings and Documents. All proceedings in connection with the
transactions contemplated by this Agreement and the other Loan Documents shall
be reasonably satisfactory to the Agent and the Agent’s counsel in form and
substance, and the Agent shall have received all information and such
counterpart originals or certified copies of such documents and such other
certificates, opinions, assurances, consents, approvals or documents as the
Agent and the Agent’s counsel may reasonably require and are customarily
required in connection with similar transactions.

§10.11    Eligible Real Estate Qualification Documents. The Eligible Real Estate
Qualification Documents for each Collateral Property, if any, included in the
Collateral as of the Effective Date shall have been delivered to the Agent at
the Borrower’s expense and shall be in form and substance reasonably
satisfactory to the Agent.

§10.12    Compliance Certificate. The Agent shall have received a Compliance
Certificate dated as of the date of the Effective Date demonstrating compliance
with each of the covenants calculated therein. Further, such Compliance
Certificate shall include within the calculation of Net Operating Income any
Collateral Properties which have been owned for less than a calendar quarter,
and shall be based upon financial data and information with respect to
Collateral Properties as of the end of the most recent calendar month as to
which data and information is available.

§10.13    Appraisals. The Agent shall have received Appraisals of each of the
Collateral Properties being included as a Collateral Property, if any, in form
and substance satisfactory to the Agent and the Lenders, and the Agent shall
have determined an Appraised Value for such Collateral Properties.

§10.14    Consents. The Agent shall have received evidence reasonably
satisfactory to the Agent that all necessary stockholder, partner, member or
other consents required in connection with the consummation of the transactions
contemplated by this Agreement and the other Loan Documents have been obtained.


90

--------------------------------------------------------------------------------






§10.15    Other. The Agent shall have reviewed such other documents,
instruments, certificates, opinions, assurances, consents and approvals as the
Agent or the Agent’s Special Counsel may reasonably have requested and are
customarily required in connection with similar transactions.

§11.    CONDITIONS TO ALL BORROWINGS.
The obligations of the Lenders to make any Loan, whether on or after the
Effective Date, shall also be subject to the satisfaction of the following
conditions precedent:

§11.1    Prior Conditions Satisfied. All conditions set forth in §10 and in §5.3
shall continue to be satisfied as of the date upon which any Loan is to be made
provided that this §11.1 shall not require (a) the delivery of any new Appraisal
not otherwise specifically required pursuant to the terms hereof, and (b) the
Borrower to comply with the conditions set forth in §§10.2, 10.3, 10.4, 10.5
with respect to any Real Estate which has previously been included in the
Collateral.

§11.2    Representations True; No Default. Each of the representations and
warranties made by or on behalf of the Loan Parties or any of their respective
Subsidiaries contained in this Agreement, the other Loan Documents or in any
document or instrument delivered pursuant to or in connection with this
Agreement shall be true in all material respects both as of the date as of which
they were made and shall also be true in all material respects as of the time of
the making of such Loan, with the same effect as if made at and as of that time,
except to the extent of changes resulting from transactions permitted by the
Loan Documents (it being understood and agreed that any representation or
warranty which by its terms is made as of a specified date shall be required to
be true and correct only as of such specified date) or where such untrue
representation or warranty is not reasonably expected to have a Material Adverse
Effect, and no Default or Event of Default shall have occurred and be
continuing.

§11.3    Borrowing Documents. The Agent shall have received a fully completed
Loan Request for such Loan and the other documents and information (including,
without limitation, a Compliance Certificate) as required by §2.7, or a fully
completed Letter of Credit Request required by §2.10 in the form of Exhibit E
hereto fully completed, as applicable.

§11.4    Future Advances Tax Payment. In addition to the requirements of §15
hereof, as a condition precedent to any Lender’s obligations to make any Loans
available to the Borrower hereunder, the Borrower will obtain a letter from the
Title Insurance Company or local counsel stating that any mortgage, recording,
intangible, documentary stamp or other similar taxes and charges which the Agent
reasonably determines to be payable as a result of such Loan to any state or any
county or municipality thereof in which any of the Collateral Properties are
located, have been paid.

§12.    EVENTS OF DEFAULT; ACCELERATION; ETC.

§12.1    Events of Default and Acceleration. If any of the following events
(“Events of Default” or, if the giving of notice or the lapse of time or both is
required, then, prior to such notice or lapse of time, “Defaults”) shall occur:


91

--------------------------------------------------------------------------------





(a)    the Borrower shall fail to pay any principal of the Loans when the same
shall become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment;
(b)    the Borrower shall fail to pay any interest on the Loans within five (5)
Business Days of the date that the same shall become due and payable, any
reimbursement obligations with respect to the Letters of Credit or any fees or
other sums due hereunder (other than any voluntary prepayment) or under any of
the other Loan Documents within five (5) days after notice from Agent, whether
at the stated date of maturity or any accelerated date of maturity or at any
other date fixed for payment;
(c)    [Reserved];
(d)    any of the Loan Parties shall fail to perform any other term, covenant or
agreement contained in §9.1, §9.2, §9.3, §9.4, §9.5, §9.6 or §9.7 which they are
required to perform;
(e)    any of the Loan Parties shall fail to perform any other term, covenant or
agreement contained herein or in any of the other Loan Documents which they are
required to perform (other than those specified in the other subclauses of this
§12 (including, without limitation, §12.2 below) or in the other Loan
Documents), and such failure shall continue for thirty (30) days after the
Borrower receives from Agent written notice thereof, and in the case of a
default that cannot be cured within such thirty (30)-day period despite the
Borrower’s diligent efforts but is susceptible of being cured within ninety (90)
days of the Borrower’s receipt of Agent’s original notice, then the Borrower
shall have such additional time as is reasonably necessary to effect such cure,
but in no event in excess of ninety (90) days from the Borrower’s receipt of
Agent’s original notice; provided that the foregoing cure provisions shall not
pertain to any default consisting of a failure to comply with §8.4, §8.7, or to
any Default excluded from any provision of cure of defaults contained in any
other of the Loan Documents and with respect to any defaults under §8.1, §8.2,
§8.3, or §8.8, the thirty (30) day cure period described above shall be reduced
to a period of ten (10) days and no additional cure period shall be provided
with respect to such defaults;
(f)    any material representation or warranty made by or on behalf of the Loan
Parties or any of their respective Subsidiaries in this Agreement or any other
Loan Document, or any report, certificate, financial statement, request for a
Loan, or in any other document or instrument delivered pursuant to or in
connection with this Agreement, any advance of a Loan, or any of the other Loan
Documents shall prove to have been false in any material respect upon the date
when made or deemed to have been made or repeated;
(g)    Any (i) Borrower, Guarantor or any Subsidiary thereof defaults under (a)
any Recourse Indebtedness in an individual or aggregate amount equal to or
greater than $10,000,000 with respect to all uncured defaults at any time, or
(b) the Borrower, Guarantor or any Subsidiary thereof defaults under any
Non-Recourse Indebtedness in an individual or aggregate amount equal to or
greater than $20,000,000 with respect to all uncured defaults at any time;
(h)    any Loan Party, (i) shall make an assignment for the benefit of
creditors, or admit in writing its general inability to pay or generally fail to
pay its debts as they mature or become


92

--------------------------------------------------------------------------------





due, or shall petition or apply for the appointment of a trustee or other
custodian, liquidator or receiver for it or any substantial part of its assets,
(ii) shall commence any case or other proceeding relating to it under any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution or liquidation or similar law of any jurisdiction, now or hereafter
in effect, or (iii) shall take any action to authorize any of the foregoing;
(i)    a petition or application shall be filed for the appointment of a trustee
or other custodian, liquidator or receiver of any of the Loan Parties or any
substantial part of the assets of any thereof, or a case or other proceeding
shall be commenced against any such Person under any bankruptcy, reorganization,
arrangement, insolvency, readjustment of debt, dissolution or liquidation or
similar law of any jurisdiction, now or hereafter in effect, and any such Person
shall indicate its approval thereof, consent thereto or acquiescence therein or
such petition, application, case or proceeding shall not have been dismissed
within ninety (90) days following the filing or commencement thereof;
(j)    a decree or order is entered appointing a trustee, custodian, liquidator
or receiver for any of the Loan Parties or adjudicating any such Person,
bankrupt or insolvent, or approving a petition in any such case or other
proceeding, or a decree or order for relief is entered in respect of any such
Person in an involuntary case under federal bankruptcy laws as now or hereafter
constituted;
(k)    there shall remain in force, undischarged, unsatisfied and unstayed, for
more than thirty (30) days, whether or not consecutive, one or more uninsured or
unbonded final judgments against any Loan Party or any Subsidiary that, either
individually or in the aggregate, exceed in excess of $2,000,000 per occurrence
or in the aggregate during any calendar year;
(l)    any of the material Loan Documents shall be canceled, terminated, revoked
or rescinded otherwise than in accordance with the terms thereof or the express
prior written agreement, consent or approval of the Required Lenders, or any
action at law, suit in equity or other legal proceeding to cancel, revoke or
rescind any of the material Loan Documents shall be commenced by or on behalf of
any of the Loan Parties, or any court or any other governmental or regulatory
authority or agency of competent jurisdiction shall make a determination, or
issue a judgment, order, decree or ruling, to the effect that any one or more of
the material Loan Documents is illegal, invalid or unenforceable in accordance
with the terms thereof;
(m)    failure of the REIT to maintain real estate investment trust status under
Section 856 of the Code or to comply with all reporting requirements of the
Securities and Exchange Commission;
(n)    with respect to any Guaranteed Pension Plan, an ERISA Reportable Event
shall have occurred and such event reasonably would be expected to result in
liability of any of the Loan Parties to pay money to the PBGC or such Guaranteed
Pension Plan in an aggregate amount exceeding $1,000,000.00 and one of the
following shall apply with respect to such event: (x) such event in the
circumstances occurring reasonably would be expected to result in the
termination of such Guaranteed Pension Plan by the PBGC or for the appointment
by the appropriate United States District Court of a trustee to administer such
Guaranteed Pension Plan; or (y) a trustee shall have


93

--------------------------------------------------------------------------------





been appointed by the United States District Court to administer such Plan; or
(z) the PBGC shall have instituted proceedings to terminate such Guaranteed
Pension Plan;
(o)    Failure to remediate within the time period permitted by law or
governmental order (or within a reasonable time given the nature of the problem
if no specific time period has been given) material environmental problems
related to Properties whose aggregate book values are in excess of $2,000,000.00
after all administrative hearings and appeals have been exhausted;
(p)    The occurrence of any of the following:
(i)    the failure of REIT to, directly or indirectly, own at least 75% of the
partnership interests in the Borrower;
(ii)    Borrower fails to own directly or indirectly, free of any lien,
encumbrance or other adverse claim, one hundred percent (100%) of the economic,
voting and beneficial interest of each Subsidiary Guarantor;
(iii)    A Change of Control; or
(iv)    A Key Man Event shall occur.
(q)    then, and upon any such Event of Default, the Agent may, and upon the
request of the Required Lenders shall, by notice in writing to the Borrower
declare all amounts owing with respect to this Agreement, the Notes, and the
other Loan Documents to be, and they shall thereupon forthwith become,
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby expressly waived by the Borrower; provided
that in the event of any Event of Default specified in §12.1(h), §12.1(i) or
§12.1(j), all such amounts shall become immediately due and payable
automatically and without any requirement of presentment, demand, protest or
other notice of any kind from any of the Lenders or the Agent. If demanded by
Agent in its absolute and sole discretion after the occurrence and during the
continuance of an Event of Default, Borrower will deposit with and pledge to
Agent cash in an amount equal to the amount of all undrawn Letters of Credit.
Such amounts will be pledged to and held by Agent for the benefit of the Lenders
as security for any amounts that become payable under the Letters of Credit and
all other Obligations, In the event the Borrower fails to deliver such cash
collateral, upon demand by Agent in its absolute and sole discretion after the
occurrence and during the continuance of an Event of Default, and regardless of
whether the conditions precedent in this Agreement for a Revolving Credit Loan
have been satisfied, the Revolving Credit Lenders will cause a Revolving Credit
Loan to be made in the undrawn amount of all Letters of Credit. The proceeds of
any such Revolving Credit Loan will be pledged to and held by Agent as security
for any amounts that become payable under the Letters of Credit and all other
Obligations. Upon any draws under Letters of Credit, at Agent’s sole discretion,
Agent may apply any such amounts pledged or funded hereunder to the repayment of
amounts drawn thereunder and upon the expiration of the Letters of Credit any
remaining amounts will be applied to the payment of all other Obligations or if
there are no outstanding Obligations and Lenders have no further obligation to
make Revolving Credit Loans or issue Letters of Credit or if such excess no
longer exists, such proceeds deposited by Borrower will be released to Borrower.


94

--------------------------------------------------------------------------------






§12.2    Certain Cure Periods. In the event that there shall occur any Default
that affects only certain Collateral Property or the owner(s) thereof (if such
owner is a Subsidiary Guarantor), then the Borrower may elect to cure such
Default (so long as (i) no other Default or Event of Default would arise as a
result) by electing to have Agent remove such Collateral Property from the
calculation of the Borrowing Base Availability (and the Borrower’s compliance
with §3.2 as a result thereof, in which event such removal and reduction shall
be completed within thirty (30) days after receipt of notice of such Default
from the Agent or the Required Lenders.

§12.3    Termination of Commitments. If any one or more Events of Default
specified in §12.1(h), §12.1(i) or §12.1(j) shall occur, then immediately and
without any action on the part of the Agent or any Lender any unused portion of
the credit and the Commitments hereunder shall automatically terminate and the
Lenders shall be relieved of all obligations to make Loans or issue Letters of
Credit to the Borrower, and all Obligations shall be deemed automatically
accelerated and declared due and payable in full. If any other Event of Default
shall have occurred, the Agent may, and upon the election of the Required
Lenders shall, by notice to the Borrower terminate the obligation to make
Revolving Credit Loans and issue Letters of Credit to the Borrower and
accelerate the Obligations as provided in §12.1 above. No termination under this
§12.3 shall relieve the Borrower of its obligations to the Lenders arising under
this Agreement or the other Documents.

§12.4    Remedies. In case any one or more Events of Default shall have occurred
and be continuing, and whether or not the Lenders shall have accelerated the
maturity of the Loans pursuant to §12.1, the Agent on behalf of the Lenders may,
and upon the direction of the Required Lenders shall, proceed to protect and
enforce their rights and remedies under this Agreement, the Notes and/or any of
the other Loan Documents by suit in equity, action at law or other appropriate
proceeding, including to the full extent permitted by applicable law the
specific performance of any covenant or agreement contained in this Agreement
and the other Loan Documents, the obtaining of the ex parte appointment of a
receiver, and, if any amount shall have become due, by declaration or otherwise,
the enforcement of the payment thereof. No remedy herein conferred upon the
Agent or the holder of any Note is intended to be exclusive of any other remedy
and each and every remedy shall be cumulative and shall be in addition to every
other remedy given hereunder or now or hereafter existing at law or in equity or
by statute or any other provision of law. Notwithstanding the provisions of this
Agreement providing that the Loans may be evidenced by multiple Notes in favor
of the Lenders, the Lenders acknowledge and agree that only the Agent may
exercise any remedies arising by reason of a Default or Event of Default. If the
Borrower fails to perform any agreement or covenant contained in this Agreement
or any of the other Loan Documents beyond any applicable period for notice and
cure, Agent may itself perform, or cause to be performed, any agreement or
covenant of such Person contained in this Agreement or any of the other Loan
Documents which such Person shall fail to perform, and the out-of-pocket costs
of such performance, together with any reasonable expenses, including reasonable
attorneys’ fees actually incurred (including reasonable attorneys’ fees incurred
in any appeal) by Agent in connection therewith, shall be payable by Borrower
upon demand and shall constitute a part of the Obligations and shall if not paid
within five (5) days after demand bear interest at the rate for overdue amounts
as set forth in this Agreement. In the event that all or any portion of the
Obligations is collected by or through an attorney-at-law, the Borrower shall
pay all costs of collection including, but not limited to, reasonable attorney’s
fees.


95

--------------------------------------------------------------------------------






§12.5    Distribution of Collateral Proceeds. In the event that, following the
occurrence and during the continuance of any Event of Default, any monies are
received in connection with the enforcement of any of the Loan Documents, or
otherwise with respect to the realization upon any of the Collateral or other
assets of Loan Parties, such monies shall be distributed for application as
follows:
(a)    First, to the payment of, or (as the case may be) the reimbursement of
the Agent for or in respect of, all reasonable out-of-pocket costs, expenses,
disbursements and losses which shall have been paid, incurred or sustained by
the Agent in accordance with the terms of the Loan Documents to protect or
preserve the Collateral or in connection with the collection of such monies by
the Agent, for the exercise, protection or enforcement by the Agent of all or
any of the rights, remedies, powers and privileges of the Agent or the Lenders
under this Agreement or any of the other Loan Documents or in respect of the
Collateral or in support of any provision of adequate indemnity to the Agent
against any taxes or liens which by law shall have, or may have, priority over
the rights of the Agent or the Lenders to such monies;
(b)    Second, to all other Obligations and Hedge Obligations (including any
Letter of Credit Liabilities, interest, expenses or other obligations incurred
after the commencement of a bankruptcy) in such order or preference as the
Required Lenders shall determine; provided, that (i) Swing Loans shall be repaid
first, (ii) distributions in respect of such other Obligations shall include, on
a pari passu basis, any Agent’s fee payable pursuant to §4.2; (iii) in the event
that any Lender shall have wrongfully failed or refused to make an advance under
§2.5(d), §2.7 or §2.10(f) and such failure or refusal shall be continuing,
advances made by other Lenders during the pendency of such failure or refusal
shall be entitled to be repaid as to principal and accrued interest in priority
to the other Obligations and Hedge Obligations described in this subsection (b);
and (iv) Obligations owing to the Lenders with respect to each type of
Obligation such as interest, principal, fees and expenses and Hedge Obligations
shall be made among the Lenders, pro rata, and among the Lender Hedge Providers
pro rata; and provided, further that the Required Lenders may in their
discretion make proper allowance to take into account any Obligations and Hedge
Obligations not then due and payable;
(c)    Third, the excess, if any, shall be returned to the Borrower or to such
other Persons as are entitled thereto.

§12.6    Remedies in Respect of Hedge Obligations. Notwithstanding any other
provision of this Agreement or other Loan Document, each Lender Hedge Provider
shall have the right, with prompt notice to the Agent, but without the approval
or consent of or other action by the Agent, the Issuing Lender or the Lenders,
and without limitation of other remedies available to such Lender Hedge Provider
under contract or other Legal Requirements, to undertake any of the following:
(a)  to declare an event of default, termination event or other similar event
under any Hedge Obligation and to create an “Early Termination Date” (as defined
therein) in respect thereof, (b) to determine net termination amounts in respect
of any and all Derivatives Contracts to which it is a party in accordance with
the terms thereof, and to set off amounts among such contracts, (c) to set off
or proceed against deposit account balances, securities account balances and
other property and amounts held by such Lender Hedge Provider and (d) to
prosecute any legal action against


96

--------------------------------------------------------------------------------





the Borrower, any Loan Party or other Subsidiary to enforce or collect net
amounts owing to such Lender Hedge Provider pursuant to any Derivatives
Contract.
No Lender Hedge Provider that obtains the benefits of §12.5 by virtue of the
provisions hereof or of any Loan Document shall have any right to notice of any
action or to consent to, direct or object to any action hereunder or under any
other Loan Document or otherwise in respect of any Loan Document other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article to the contrary, the Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
Derivative Contracts with respect to Hedge Obligations unless the Agent has
received written notice of such Derivatives Contracts, together with such
supporting documentation as the Agent may request, from the applicable Lender
Hedge Provider.

§13.    SETOFF.
Regardless of the adequacy of any Collateral, during the continuance of any
Event of Default, any deposits (general or specific, time or demand, provisional
or final, regardless of currency, maturity, or the branch where such deposits
are held) or other sums credited by or due from any Lender or any Affiliate
thereof to the Loan Parties and any securities or other property of the Loan
Parties in the possession of such Lender or any Affiliate may, without notice to
any Loan Party (any such notice being expressly waived by Loan Parties) but with
the prior written approval of Agent, be applied to or set off against the
payment of Obligations and any and all other liabilities, direct, or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising,
of the Loan Parties to such Lender. Each of the Lenders agrees with each other
Lender that if such Lender shall receive from the Borrower, whether by voluntary
payment, exercise of the right of setoff, or otherwise, and shall retain and
apply to the payment of the Note or Notes held by such Lender (but excluding the
Swing Loan Note) any amount in excess of its ratable portion of the payments
received by all of the Lenders with respect to the Notes held by all of the
Lenders, such Lender will make such disposition and arrangements with the other
Lenders with respect to such excess, either by way of distribution, pro tanto
assignment of claims, subrogation or otherwise as shall result in each Lender
receiving in respect of the Notes held by it its proportionate payment as
contemplated by this Agreement; provided that if all or any part of such excess
payment is thereafter recovered from such Lender, such disposition and
arrangements shall be rescinded and the amount restored to the extent of such
recovery, but without interest. In the event that any Defaulting Lender shall
exercise any such right of setoff, (a) all amounts so set off shall be paid over
immediately to the Agent for further application in accordance with the
provisions of this Agreement and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Agent and the Lenders, and (b) the Defaulting Lender shall
provide promptly to the Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.

§14.    THE AGENT.

§14.1    Authorization. The Agent is authorized to take such action on behalf of
each of the Lenders and to exercise all such powers as are hereunder and under
any of the other Loan Documents


97

--------------------------------------------------------------------------------





and any related documents delegated to the Agent and all other powers not
specifically reserved to the Lenders, together with such powers as are
reasonably incident thereto, provided that no duties or responsibilities not
expressly assumed herein or therein shall be implied to have been assumed by the
Agent. The obligations of the Agent hereunder are primarily administrative in
nature, and nothing contained in this Agreement or any of the other Loan
Documents shall be construed to constitute the Agent as a trustee for any Lender
or to create an agency or fiduciary relationship. Agent shall act as the
contractual representative of the Lenders hereunder, and notwithstanding the use
of the term “Agent”, it is understood and agreed that Agent shall not have any
fiduciary duties or responsibilities to any Lender by reason of this Agreement
or any other Loan Document and is acting as an independent contractor, the
duties and responsibilities of which are limited to those expressly set forth in
this Agreement and the other Loan Documents. The Borrower and any other Person
shall be entitled to conclusively rely on a statement from the Agent that it has
the authority to act for and bind the Lenders pursuant to this Agreement and the
other Loan Documents.

§14.2    Employees and Agents. The Agent may exercise its powers and execute its
duties by or through employees or agents and shall be entitled to take, and to
rely on, advice of counsel concerning all matters pertaining to its rights and
duties under this Agreement and the other Loan Documents. The Agent may utilize
the services of such Persons as the Agent may reasonably determine, and all
reasonable fees and expenses of any such Persons shall be paid by the Borrower.

§14.3    No Liability. Neither the Agent nor any of its shareholders, directors,
officers or employees nor any other Person assisting them in their duties nor
any agent, or employee thereof, shall be liable to the Lenders for (a) any
waiver, consent or approval given or any action taken, or omitted to be taken,
in good faith by it or them hereunder or under any of the other Loan Documents,
or in connection herewith or therewith, or be responsible for the consequences
of any oversight or error of judgment whatsoever, except that the Agent or such
other Person, as the case may be, shall be liable for losses due to its willful
misconduct or gross negligence as finally determined by a court of competent
jurisdiction after the expiration of all applicable appeal periods or (b) any
action taken or not taken by Agent with the consent or at the request of the
Required Lenders or such greater number of Lenders as may be required hereunder.
The Agent shall not be deemed to have knowledge or notice of the occurrence of
any Default or Event of Default, except with respect to defaults in the payment
of principal, interest and fees required to be paid to the Agent for the account
of the Lenders, unless the Agent has received notice from a Lender or the
Borrower referring to the Loan Documents and describing with reasonable
specificity such Default or Event of Default and stating that such notice is a
“notice of default”.

§14.4    No Representations. The Agent shall not be responsible for the
execution or validity or enforceability of this Agreement, the Notes, any of the
other Loan Documents or any instrument at any time constituting, or intended to
constitute, collateral security for the Notes, or for the value of any such
collateral security or for the validity, enforceability or collectability of any
such amounts owing with respect to the Notes, or for any recitals or statements,
warranties or representations made herein, or any agreement, instrument or
certificate delivered in connection therewith or in any of the other Loan
Documents or in any certificate or instrument hereafter furnished to it by or on
behalf of the Loan Parties or any of their respective Subsidiaries, or be bound
to ascertain or


98

--------------------------------------------------------------------------------





inquire as to the performance or observance of any of the terms, conditions,
covenants or agreements herein or in any of the other Loan Documents. The Agent
shall not be bound to ascertain whether any notice, consent, waiver or request
delivered to it by the Borrower or any holder of any of the Notes shall have
been duly authorized or is true, accurate and complete. The Agent has not made
nor does it now make any representations or warranties, express or implied, nor
does it assume any liability to the Lenders, with respect to the
creditworthiness or financial condition of the Loan Parties or any of their
respective Subsidiaries, or the value of the Collateral or any other assets of
the Loan Parties or any of their respective Subsidiaries. Each Lender
acknowledges that it has, independently and without reliance upon the Agent or
any other Lender, and based upon such information and documents as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Agent or any other Lender, based upon such information and
documents as it deems appropriate at the time, continue to make its own credit
analysis and decisions in taking or not taking action under this Agreement and
the other Loan Documents. Agent’s Special Counsel has only represented Agent and
KeyBank in connection with the Loan Documents and the only attorney client
relationship or duty of care is between Agent’s Special Counsel and Agent or
KeyBank. Each Lender has been independently represented by separate counsel on
all matters regarding the Loan Documents and the granting and perfecting of
liens in the Collateral.

§14.5    Payments.
(a)    A payment by the Borrower to the Agent hereunder or under any of the
other Loan Documents for the account of any Lender shall constitute a payment to
such Lender. The Agent agrees to distribute to each Lender not later than one
Business Day after the Agent’s receipt of good funds, determined in accordance
with the Agent’s customary practices, such Lender’s pro rata share of payments
received by the Agent for the account of the Lenders except as otherwise
expressly provided herein or in any of the other Loan Documents. In the event
that the Agent fails to distribute such amounts within one Business Day as
provided above, the Agent shall pay interest on such amount at a rate per annum
equal to the Federal Funds Effective Rate from time to time in effect.
(b)    If in the reasonable opinion of the Agent the distribution of any amount
received by it in such capacity hereunder, under the Notes or under any of the
other Loan Documents might involve it in liability, it may refrain from making
such distribution until its right to make such distribution shall have been
adjudicated by a court of competent jurisdiction. If a court of competent
jurisdiction shall adjudge that any amount received and distributed by the Agent
is to be repaid, each Person to whom any such distribution shall have been made
shall either repay to the Agent its proportionate share of the amount so
adjudged to be repaid or shall pay over the same in such manner and to such
Persons as shall be determined by such court.

§14.6    Holders of Notes. Subject to the terms of §18, the Agent may deem and
treat the payee of any Note as the absolute owner or purchaser thereof for all
purposes hereof until it shall have been furnished in writing with a different
name by such payee or by a subsequent holder, assignee or transferee.


99

--------------------------------------------------------------------------------






§14.7    Indemnity. The Lenders ratably agree hereby to indemnify and hold
harmless the Agent from and against any and all claims, actions and suits
(whether groundless or otherwise), losses, damages, costs, expenses (including
any expenses for which the Agent has not been reimbursed by the Borrower as
required by §15 and without limiting the Borrower’s obligation to do so), and
liabilities of every nature and character arising out of or related to this
Agreement, the Notes, or any of the other Loan Documents or the transactions
contemplated or evidenced hereby or thereby, or the Agent’s actions taken
hereunder or thereunder, except to the extent that any of the same shall be
directly caused by the Agent’s willful misconduct or gross negligence as finally
determined by a court of competent jurisdiction after the expiration of all
applicable appeal periods. The agreements in this §14.7 shall survive the
payment of all amounts payable under the Loan Documents.

§14.8    Agent as Lender. In its individual capacity, KeyBank shall have the
same obligations and the same rights, powers and privileges in respect to its
Commitment and the Loans made by it, and as the holder of any of the Notes as it
would have were it not also the Agent.

§14.9    Resignation. The Agent may resign at any time by giving thirty (30)
calendar days’ prior written notice thereof to the Lenders and the Borrower. The
Required Lenders may remove the Agent from its capacity as Agent in the event of
the Agent’s gross negligence or willful misconduct. Any such resignation or
removal may at Agent’s option also constitute Agent’s resignation as Issuing
Lender and Swing Loan Lender. Upon any such resignation, or removal, the
Required Lenders, subject to the terms of §18.1, shall have the right to appoint
as a successor Agent and, if applicable, Issuing Lender and Swing Loan Lender,
(i) any Lender or (ii) any bank whose senior debt obligations are rated not less
than “A” or its equivalent by Moody’s or not less than “A” or its equivalent by
S&P and which has a net worth of not less than $500,000,000. Unless a Default or
Event of Default shall have occurred and be continuing, such successor Agent
and, if applicable, Issuing Lender and Swing Loan Lender, shall be reasonably
acceptable to the Borrower. If no successor Agent shall have been appointed and
shall have accepted such appointment within thirty (30) days after the retiring
Agent’s giving of notice of resignation or the Required Lender’s removal of the
Agent, then the retiring or removed Agent may, on behalf of the Lenders, appoint
a successor Agent, which shall be (ii) any Lender or (ii) any financial
institution whose senior debt obligations are rated not less than “A2” or its
equivalent by Moody’s or not less than “A” or its equivalent by S&P and which
has a net worth of not less than $500,000,000. Upon the acceptance of any
appointment as Agent and, if applicable, Issuing Lender and Swing Loan Lender,
hereunder by a successor Agent and, if applicable, Issuing Lender and Swing Loan
Lender, such successor Agent and, if applicable, Issuing Lender and Swing Loan
Lender, shall thereupon succeed to and become vested with all the rights,
powers, privileges and duties of the retiring or removed Agent and, if
applicable, Issuing Lender and Swing Loan Lender, and the retiring or removed
Agent and, if applicable, Issuing Lender and Swing Loan Lender, shall be
discharged from its duties and obligations hereunder as Agent and, if
applicable, Issuing Lender and Swing Loan Lender. After any retiring Agent’s
resignation or removal, the provisions of this Agreement and the other Loan
Documents shall continue in effect for its benefit in respect of any actions
taken or omitted to be taken by it while it was acting as Agent, Issuing Lender
and Swing Loan Lender. If the resigning or removed Agent shall also resign as
the Issuing Lender, such successor Agent shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession


100

--------------------------------------------------------------------------------





or shall make other arrangements satisfactory to the current Issuing Lender, in
either case, to assume effectively the obligations of the current Agent with
respect to such Letters of Credit. Upon any change in the Agent under this
Agreement, the resigning or removed Agent shall execute such assignments of and
amendments to the Loan Documents as may be necessary to substitute the successor
Agent for the resigning or removed Agent.

§14.10    Duties in the Case of Enforcement. In case one or more Events of
Default have occurred and shall be continuing, and whether or not acceleration
of the Obligations shall have occurred, the Agent may and, if (a) so requested
by the Required Lenders and (b) the Lenders have provided to the Agent such
additional indemnities and assurances in accordance with their respective
Commitment Percentages against expenses and liabilities as the Agent may
reasonably request, shall proceed to exercise all or any legal and equitable and
other rights or remedies as it may have; provided, however, that unless and
until the Agent shall have received such directions, the Agent may (but shall
not be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem to be in the best
interests of the Lenders. Without limiting the generality of the foregoing, if
Agent reasonably determines payment is in the best interest of all the Lenders,
Agent may without the approval of the Lenders pay taxes and insurance premiums
and spend money for maintenance, repairs or other expenses which may be
necessary to be incurred, and Agent shall promptly thereafter notify the Lenders
of such action. Each Lender shall, within thirty (30) days of request therefor,
pay to the Agent its Commitment Percentage of the reasonable costs incurred by
the Agent in taking any such actions hereunder to the extent that such costs
shall not be promptly reimbursed to the Agent by the Borrower or out of the
Collateral within such period with respect to the Collateral Properties. The
Required Lenders may direct the Agent in writing as to the method and the extent
of any such exercise, the Lenders hereby agreeing to indemnify and hold the
Agent harmless in accordance with their respective Commitment Percentages from
all liabilities incurred in respect of all actions taken or omitted in
accordance with such directions, except to the extent that any of the same shall
be directly caused by the Agent’s willful misconduct or gross negligence as
finally determined by a court of competent jurisdiction after the expiration of
all applicable appeal periods, provided that the Agent need not comply with any
such direction to the extent that the Agent reasonably believes the Agent’s
compliance with such direction to be unlawful in any applicable jurisdiction or
commercially unreasonable under the UCC as enacted in any applicable
jurisdiction.

§14.11    Bankruptcy. In the event a bankruptcy or other insolvency proceeding
is commenced by or against any Loan Party with respect to the Obligations, the
Agent shall have the sole and exclusive right to file and pursue a joint proof
claim on behalf of all Lenders. Any votes with respect to such claims or
otherwise with respect to such proceedings shall be subject to the vote of the
Required Lenders or all of the Lenders as required by this Agreement. Each
Lender irrevocably waives its right to file or pursue a separate proof of claim
in any such proceedings unless Agent fails to file such claim within thirty (30)
days after receipt of written notice from the Lenders requesting that Agent file
such proof of claim.

§14.12    Request for Agent Action. Agent and the Lenders acknowledge that in
the ordinary course of business of the Loan Parties, (a) the Loan Parties will
enter into leases or rental agreements covering Collateral Properties that may
require the execution of a Subordination, Attornment and


101

--------------------------------------------------------------------------------





Non-Disturbance Agreement in favor of the tenant thereunder, (b) a Collateral
Property may be subject to a Taking, (c) a Subsidiary Guarantor may desire to
enter into easements or other agreements affecting the Collateral Properties, or
take other actions or enter into other agreements in the ordinary course of
business which similarly require the consent, approval or agreement of the
Agent. In connection with the foregoing, the Lenders hereby expressly authorize
the Agent to (w) execute and deliver to the Borrower Subordination, Attornment
and Non-Disturbance Agreements with any tenant under a Lease upon such terms as
Agent in its good faith judgment determines are appropriate (Agent in the
exercise of its good faith judgment may agree to allow some or all of the
casualty, condemnation, restoration or other provisions of the applicable Lease
to control over the applicable provisions of the Loan Documents), (x) execute
releases of liens in connection with any Taking, (y) execute consents or
subordinations in form and substance satisfactory to Agent in connection with
any easements or agreements affecting the Collateral Property, or (z) execute
consents, approvals, or other agreements in form and substance satisfactory to
the Agent in connection with such other actions or agreements as may be
necessary in the ordinary course of Borrower’s business.

§14.13    Reliance by Agent. The Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing (including any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by an Authorized Officer. The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan,
that by its terms must be fulfilled to the satisfaction of a Lender, the Agent
may presume that such condition is satisfactory to such Lender unless the Agent
shall have received notice to the contrary from such Lender prior to the making
of such Loan. The Agent may consult with legal counsel (who may be counsel for
the Borrower), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

§14.14    Approvals. If consent is required for some action under this
Agreement, or except as otherwise provided herein an approval of the Lenders or
the Required Lenders is required or permitted under this Agreement, each Lender
agrees to give the Agent, within ten (10) days of receipt of the request for
action together with all reasonably requested information related thereto (or
such lesser period of time required by the terms of the Loan Documents), notice
in writing of approval or disapproval (collectively “Directions”) in respect of
any action requested or proposed in writing pursuant to the terms hereof. To the
extent that any Lender does not approve any recommendation of Agent, such Lender
shall in such notice to Agent describe the actions that would be acceptable to
such Lender. If consent is required for the requested action, any Lender’s
failure to respond to a request for Directions within the required time period
shall be deemed to constitute a Direction to take such requested action. In the
event that any recommendation is not approved by the requisite number of Lenders
and a subsequent approval on the same subject matter is requested by Agent, then
for the purposes of this paragraph each Lender shall be required to respond to a
request for Directions within five (5) Business Days of receipt of such request.
Agent and each Lender shall be entitled to assume that any officer of the other
Lenders delivering any


102

--------------------------------------------------------------------------------





notice, consent, certificate or other writing is authorized to give such notice,
consent, certificate or other writing unless Agent and such other Lenders have
otherwise been notified in writing.

§14.15    Borrower Not Beneficiary. Except for the provisions of §14.9 relating
to the appointment of a successor Agent, the provisions of this §14 are solely
for the benefit of the Agent and the Lenders, may not be enforced by the
Borrower, and except for the provisions of §14.9, may be modified or waived
without the approval or consent of the Borrower.

§14.16    Defaulting Lenders.
(a)    Notwithstanding anything to the contrary contained in this Agreement, if
any Lender becomes a Defaulting Lender, then, until such time as that Lender is
no longer a Defaulting Lender, to the extent permitted by applicable Legal
Requirements:
(i)    That Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in §27.
(ii)    Any payment of principal, interest, fees or other amounts received by
the Agent for the account of that Defaulting Lender (whether voluntary or
mandatory, at maturity, or otherwise, and including any amounts made available
to the Agent by that Defaulting Lender pursuant to §13), shall be applied at
such time or times as may be determined by the Agent as follows: first, to the
payment of any amounts owing by that Defaulting Lender to the Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by that
Defaulting Lender to the Issuing Lender or Swing Loan Lender hereunder; third,
if so determined by the Agent or requested by the Issuing Lender or Swing Loan
Lender, to be held as cash collateral for future funding obligations of that
Defaulting Lender of any participation in any Swing Loan or Letter of Credit;
fourth, as the Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which that Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Agent; fifth, if so determined by the Agent and the Borrower,
to be held in a non-interest bearing deposit account and released in order to
satisfy obligations of that Defaulting Lender to fund Loans under this
Agreement; sixth, to the payment of any amounts owing to the Lenders, the
Issuing Lender or Swing Loan Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the Issuing Lender or Swing Loan
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists or non-defaulting Lenders have been paid in full all
amounts then due, to the payment of any amounts owing to the Borrower as a
result of any judgment of a court of competent jurisdiction obtained by the
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
Letter of Credit Liabilities in respect of which that Defaulting Lender has not
fully funded its appropriate share and (y) such Loans or Letter of Credit
Liabilities were made at a time when the conditions set forth in §11 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and Letter of Credit Liabilities owed to, all non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of, or Letter of
Credit Liabilities owed to, that Defaulting Lender. Any payments, prepayments or
other amounts paid or payable to


103

--------------------------------------------------------------------------------





a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this §14.16(a)(ii)
shall be deemed paid to and redirected by that Defaulting Lender, and each
Lender irrevocably consents hereto.
(iii)    That Defaulting Lender (x) shall not be entitled to receive any
facility unused fee pursuant to §2.3 for any period during which that Lender is
a Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender) and (y) shall be limited in its right to receive Letter of Credit Fees
as provided in §2.10(e).
(iv)    During any period in which there is a Defaulting Lender, for purposes of
computing the amount of the obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit or Swing Loans pursuant to
§2.5 and/or §2.10, the “Commitment Percentage” of each non-Defaulting Lender
shall be computed without giving effect to the Commitment of that Defaulting
Lender; provided, that, (i) each such reallocation shall be given effect only
if, at the date the applicable Lender becomes a Defaulting Lender, no Default or
Event of Default exists; and (ii) the aggregate obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit and Swing Loans shall not exceed the positive difference, if any, of (1)
the Commitment of that non-Defaulting Lender minus (2) the aggregate Outstanding
of the Loans of and Letter of Credit Liabilities held by that Lender. Subject to
§34, no reallocation hereunder shall constitute a waiver or release of any claim
of any party hereunder against a Defaulting Lender arising from that Lender
having become a Defaulting Lender, including any claim of a Non-Defaulting
Lender as a result of such Non-Defaulting Lender’s increased exposure following
such reallocation.
(v)    During any period that a Lender is a Defaulting Lender, the Borrower may,
by giving written notice thereof to the Agent, such Defaulting Lender, and the
other Lenders, demand that such Defaulting Lender assign its Commitment to an
Eligible Assignee subject to and in accordance with the provisions of §18.1. No
party hereto shall have any obligation whatsoever to initiate any such
replacement or to assist in finding an Eligible Assignee. In addition, any
Lender who is not a Defaulting Lender may, but shall not be obligated, in its
sole discretion, to acquire the face amount of all or a portion of such
Defaulting Lender’s Commitment via an assignment subject to and in accordance
with the provisions of §18.1. No such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Agent in an
aggregate amount sufficient with any applicable amounts held pursuant to the
immediately preceding subsection (f), upon distribution thereof as appropriate
(which may be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Agent, the applicable pro rata share of Loans
previously requested but not funded by the Defaulting Lender, to each of which
the applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Agent, the Issuing Lender or any Lender hereunder (and interest accrued
thereon), and (y) acquire (and fund as appropriate) such Defaulting Lender’s
full pro rata share of all Loans and participations in Letters of Credit and
Swing Loans. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become


104

--------------------------------------------------------------------------------





effective under any Legal Requirement without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
(b)    Within five (5) Business Days of demand by the Issuing Lender from time
to time, the Borrower shall deliver to the Agent for the benefit of the Issuing
Lender cash collateral in an amount sufficient to cover all Fronting Exposure
with respect to the Issuing Lender (after giving effect to §2.10(a) and
§14.16(a)(ii) on terms satisfactory to the Issuing Lender in its good faith
determination (and such cash collateral shall be in Dollars). Any such cash
collateral shall be deposited in a cash collateral account as collateral (solely
for the benefit of the Issuing Lender) for the payment and performance of each
Defaulting Lender’s pro rata portion in accordance with their respective
Commitment Percentages of outstanding Letter of Credit Liabilities. Moneys in
such cash collateral account deposited pursuant to this section shall be applied
by the Agent to reimburse the Issuing Lender immediately for each Defaulting
Lender’s pro rata portion in accordance with their respective Commitment
Percentages of any funding obligation with respect to a Letter of Credit which
has not otherwise been reimbursed by the Borrower or such Defaulting Lender.
(c)    If a Lender is a Defaulting Lender because it has failed to make timely
payment to the Agent of any amount required to be paid to the Agent hereunder
(without giving effect to any notice or cure periods), in addition to other
rights and remedies which the Agent or the Borrower may have under the
immediately preceding provisions or otherwise, the Agent shall be entitled (i)
to collect interest from such Defaulting Lender on such delinquent payment for
the period from the date on which the payment was due until the date on which
the payment is made at the Federal Funds Effective Rate, (ii) to withhold or
setoff and to apply in satisfaction of the defaulted payment and any related
interest, any amounts otherwise payable to such Defaulting Lender under this
Agreement or any other Loan Document and (iii) to bring an action or suit
against such Defaulting Lender in a court of competent jurisdiction to recover
the defaulted amount and any related interest. Any amounts received by the Agent
in respect of a Defaulting Lender’s Loans shall be applied as set forth in
§14.16(a)(ii).
(d)    Defaulting Lender Cure. If the Borrower, the Agent, Swing Loan Lender and
the Issuing Lender agree in writing in their sole discretion that a Defaulting
Lender should no longer be deemed to be a Defaulting Lender, the Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any Cash Collateral), that Lender will, to the
extent applicable, purchase that portion of outstanding Loans of the other
Lenders or take such other actions as the Agent may determine to be necessary to
cause the Loans and funded and unfunded participations in Letters of Credit and
Swing Loans to be held on a pro rata basis by the Lenders in accordance with
their Applicable Percentages (without giving effect to §14.16(a)(iv)), whereupon
that Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.


105

--------------------------------------------------------------------------------






§14.17    Reliance on Hedge Provider. For purposes of applying payments received
in accordance with §12.5, the Agent shall be entitled to rely upon the trustee,
paying agent or other similar representative (each, a “Representative”) or, in
the absence of such a Representative, upon the holder of the Hedge Obligations
for a determination (which each holder of the Hedge Obligations agrees (or shall
agree) to provide upon request of the Agent) of the outstanding Hedge
Obligations owed to the holder thereof. Unless it has actual knowledge
(including by way of written notice from such holder) to the contrary, the
Agent, in acting hereunder, shall be entitled to assume that no Hedge
Obligations are outstanding.

§15.    EXPENSES.
The Borrower agree to pay (a) the reasonable costs incurred by the Agent of
producing and reproducing this Agreement, the other Loan Documents and the other
agreements and instruments mentioned herein, (b) any recording, mortgage,
documentary or intangibles taxes in connection with the Mortgages and other Loan
Documents, (c) all title insurance premiums, engineer’s fees incurred by the
Agent, third party environmental reviews incurred by the Agent and the
reasonable fees, expenses and disbursements of the outside counsel to the Agent
and any local counsel to the Agent incurred in connection with the preparation,
administration, or interpretation of the Loan Documents and other instruments
mentioned herein, and amendments, modifications, approvals, consents or waivers
hereto or hereunder, (d) all other reasonable out of pocket fees, expenses and
disbursements (other than Taxes unless such payment is otherwise required
pursuant to the terms of this Agreement) of the Agent incurred by the Agent in
connection with the preparation or interpretation of the Loan Documents and
other instruments mentioned herein, the addition or substitution of additional
Collateral Properties or other Collateral (in connection with each Loan and/or
otherwise), the review of leases and Subordination, Attornment and
Non-Disturbance Agreements, the making of each Loan hereunder, the issuance of
Letters of Credit, and the third party out-of-pocket costs and expenses incurred
in connection with the syndication of the Commitments pursuant to §18 hereof,
and (e) without duplication, all out-of-pocket expenses (including reasonable
attorneys’ fees and costs, and the fees and costs of appraisers, engineers,
investment bankers or other experts retained by any Lender or the Agent)
incurred by any Lender or the Agent in connection with (i) the enforcement of or
preservation of rights under any of the Loan Documents against the Borrower or
the administration thereof after the occurrence of a Default or Event of Default
and (ii) any litigation, proceeding or dispute whether arising hereunder or
otherwise, in any way related to the Agent’s or any of the Lenders’ relationship
with the Borrower (provided that any attorneys’ fees and costs pursuant to this
clause (e) shall be limited to those incurred by the Agent and one other counsel
with respect to the Lenders as a group, (f) all reasonable fees, expenses and
disbursements of the Agent incurred in connection with UCC searches, UCC
filings, title rundowns, title searches or mortgage recordings, (g) all
reasonable out-of-pocket fees, expenses and disbursements (including reasonable
attorneys’ fees and costs) which may be incurred by Agent in connection with the
execution and delivery of this Agreement and the other Loan Documents (without
duplication of any of the items listed above), and (h) all expenses relating to
the use of Intralinks, SyndTrak or any other similar system for the
dissemination and sharing of documents and information in connection with the
Loans. The covenants of this §15 shall survive the repayment of the Loans and
the termination of the obligations of the Lenders hereunder.


106

--------------------------------------------------------------------------------






§16.    INDEMNIFICATION.
The Loan Parties, jointly and severally, agree to indemnify and hold harmless
the Agent, the Lenders and the Arranger and each director, officer, employee,
agent and Affiliate thereof and Person who controls the Agent or any Lender or
the Arranger against any and all claims, actions and suits, whether groundless
or otherwise, and from and against any and all liabilities, losses, damages and
expenses of every nature and character arising out of or relating to any claim,
action, suit or litigation arising out of this Agreement or any of the other
Loan Documents or the transactions contemplated hereby and thereby including,
without limitation, (a) any and all claims for brokerage, leasing, finders or
similar fees which may be made relating to the Collateral Properties or the
Loans by parties claiming by or through Borrower, (b) any condition of the
Collateral Properties or any other Real Estate, (c) any actual or proposed use
by the Borrower of the proceeds of any of the Loans or Letters of Credit, (d)
any actual or alleged infringement of any patent, copyright, trademark, service
mark or similar right of the Loan Parties, (e) the Loan Parties entering into or
performing this Agreement or any of the other Loan Documents, (f) any actual or
alleged violation of any law, ordinance, code, order, rule, regulation,
approval, consent, permit or license relating to the Collateral Properties or
any other Real Estate, (g) with respect to the Loan Parties and their respective
properties and assets, subject to any limitations set forth in the Indemnity
Agreements, the violation of any Environmental Law, the Release or threatened
Release of any Hazardous Substances or any action, suit, proceeding or
investigation brought or threatened with respect to any Hazardous Substances
(including, but not limited to, claims with respect to wrongful death, personal
injury, nuisance or damage to property), and (h) to the extent used by Borrower,
any use of Intralinks, SyndTrak or any other system for the dissemination and
sharing of documents and information, in each case including, without
limitation, the reasonable fees and disbursements of counsel incurred in
connection with any such investigation, litigation or other proceeding;
provided, however, that the Loan Parties shall not be obligated under this §16
or otherwise to indemnify any Person for liabilities arising from such Person’s
own gross negligence or willful misconduct as determined by a court of competent
jurisdiction after the exhaustion of all applicable appeal periods. In
litigation, or the preparation therefor, the Lenders and the Agent shall be
entitled to select a single law firm (together with such local counsel as the
Agent may deem necessary) as their own counsel and, if reasonably required by
the Lenders, one separate law firm to represent the Lenders, and, in addition to
the foregoing indemnity, the Borrower agrees to pay promptly the reasonable fees
and expenses of all such counsel. If, and to the extent that the obligations of
the Loan Parties under this §16 are unenforceable for any reason, the Loan
Parties hereby agree to make the maximum contribution to the payment in
satisfaction of such obligations which is permissible under applicable law. The
provisions of this §16 shall survive the repayment of the Loans and the
termination of the obligations of the Lenders hereunder.

§17.    SURVIVAL OF COVENANTS, ETC.
All covenants, agreements, representations and warranties made herein, in the
Notes, in any of the other Loan Documents or in any documents or other papers
delivered by or on behalf of the Loan Parties or any of their respective
Subsidiaries pursuant hereto or thereto shall be deemed to have been relied upon
by the Lenders and the Agent, notwithstanding any investigation heretofore or
hereafter made by any of them, and shall survive the making by the Lenders of
any of the Loans,


107

--------------------------------------------------------------------------------





as herein contemplated, and shall continue in full force and effect so long as
any amount due under this Agreement or the Notes or any of the other Loan
Documents remains outstanding or any Letters of Credit remain outstanding or any
Lender has any obligation to make any Loans or issue any Letters of Credit. The
indemnification obligations of the Loan Parties provided herein and in the other
Loan Documents shall survive the full repayment of amounts due and the
termination of the obligations of the Lenders hereunder and thereunder to the
extent provided herein and therein for a period of one year. All statements
contained in any certificate delivered to any Lender or the Agent at any time by
or on behalf of the Loan Parties or any of their respective Subsidiaries
pursuant hereto or in connection with the transactions contemplated hereby shall
constitute representations and warranties by such Person hereunder.

§18.    ASSIGNMENT AND PARTICIPATION.

§18.1    Conditions to Assignment by Lenders. Except as provided herein, each
Lender may assign to one or more Eligible Assignee all or a portion of its
interests, rights and obligations under this Agreement (including all or a
portion of its Commitment Percentage and Commitment and the same portion of the
Loans at the time owing to it and the Notes held by it); provided that (a) each
such assignment shall be of a constant, and not a varying, percentage of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Revolving Credit Commitment in the event an interest in the Revolving Credit
Loans is assigned, (b) the parties to such assignment shall execute and deliver
to the Agent, for recording in the Register (as hereinafter defined) an
Assignment and Acceptance Agreement in the form of Exhibit H annexed hereto,
together with any Notes subject to such assignment, (c) in no event shall any
assignment be to any Person controlling, controlled by or under common control
with, or which is not otherwise free from influence or control by, the Borrower
or REIT, and (d) such assignee shall acquire an interest in the Loans of not
less than $5,000,000 and integral multiples of $1,000,000 in excess thereof (or
if less, the remaining Loans of the assignor), unless waived by the Agent, and
so long as no Default or Event of Default exists hereunder, Borrower. To the
extent the Borrower’s consent is required for such assignment, such consent will
be deemed granted unless Borrower objects to such assignment within five (5)
Business Days of receipt of written notice of the proposed assignment. Upon
execution, delivery, acceptance and recording of such Assignment and Acceptance
Agreement, (i) the assignee thereunder shall be a party hereto and all other
Loan Documents executed by the Lenders and, to the extent provided in such
Assignment and Acceptance Agreement, have the rights and obligations of a Lender
hereunder, (ii) the assigning Lender shall, upon payment to the Agent of the
registration fee referred to in §18.2, be released from its obligations under
this Agreement arising after the effective date of such assignment with respect
to the assigned portion of its interests, rights and obligations under this
Agreement, and (iii) the Agent may unilaterally amend Schedule 1.1 to reflect
such assignment. In connection with each assignment, the assignee shall
represent and warrant to the Agent, the assignor and each other Lender as to
whether such assignee is controlling, controlled by, under common control with
or is not otherwise free from influence or control by, the Borrower or any
Guarantor.

§18.2    Register. The Agent shall maintain on behalf of the Borrower a copy of
each assignment delivered to it and a register or similar list (the “Register”)
for the recordation of the names and addresses of the Lenders and the Commitment
Percentages of and principal amount of


108

--------------------------------------------------------------------------------





and interest on the Loans owing to the Lenders from time to time. The entries in
the Register shall be conclusive, in the absence of manifest error, and the
Borrower, the Agent and the Lenders may treat each Person whose name is recorded
in the Register as a Lender hereunder for all purposes, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower
and the Lenders at any reasonable time and from time to time upon reasonable
prior notice. Upon each such recordation, the assigning Lender agrees to pay to
the Agent a registration fee in the sum of $3,500.

§18.3    New Notes. Upon its receipt of an Assignment and Acceptance Agreement
executed by the parties to such assignment, together with each Note subject to
such assignment, the Agent shall record the information contained therein in the
Register. Within five (5) Business Days after receipt of notice of such
assignment from Agent, the Borrower, at its own expense, shall execute and
deliver to the Agent, in exchange for each surrendered Note, a new Note (if
requested by the subject Lender) to the order of such assignee in an amount
equal to the amount assigned to such assignee pursuant to such Assignment and
Acceptance Agreement and, if the assigning Lender has retained some portion of
its obligations hereunder, a new Note to the order of the assigning Lender in an
amount equal to the amount retained by it hereunder. Such new Notes shall
provide that they are replacements for the surrendered Notes, shall be in an
aggregate principal amount equal to the aggregate principal amount of the
surrendered Notes, shall be dated the effective date of such Assignment and
Acceptance Agreement and shall otherwise be in substantially the form of the
assigned Notes. The surrendered Notes shall be canceled and returned to the
Borrower.

§18.4    Participations. Each Lender may sell participations to one or more
banks or other entities in all or a portion of such Lender’s rights and
obligations under this Agreement and the other Loan Documents; provided that
(a) any such sale or participation shall not affect the rights and duties of the
selling Lender hereunder to the Borrower, (b) such participation shall not
entitle such participant to any rights or privileges under this Agreement or any
Loan Documents, including without limitation, the right to approve waivers,
amendments or modifications, (c) such participant shall have no direct rights
against the Borrower or the Guarantors except the rights granted to the Lenders
pursuant to §13, (d) such sale is effected in accordance with all applicable
laws, and (e) such participant shall not be a Person controlling, controlled by
or under common control with, or which is not otherwise free from influence or
control by the Borrower or any Guarantor. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that, except as set forth below, no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant's
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person, except to the extent that such
disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations or except, upon request of Borrower, the
Lender shall provide to Borrower the identity of such participant and the amount
of its participation. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for


109

--------------------------------------------------------------------------------





all purposes of this Credit Agreement notwithstanding any notice to the
contrary. For the avoidance of doubt, Agent (in its capacity as Agent) shall
have no responsibility for maintaining a Participant Register.

§18.5    Pledge by Lender. Any Lender may at any time pledge all or any portion
of its interest and rights under this Agreement (including all or any portion of
its Note) to any of the twelve Federal Reserve Banks organized under §4 of the
Federal Reserve Act, 12 U.S.C. §341 or any other central banking authority or to
such other Person as the Agent and so long as no Default or Event of Default has
occurred and is continuing, the Borrower may approve to secure obligations of
such lenders. No such pledge or the enforcement thereof shall release the
pledgor Lender from its obligations hereunder or under any of the other Loan
Documents.

§18.6    No Assignment by Loan Parties. The Loan Parties shall not assign or
transfer any of their rights or obligations under this Agreement without the
prior written consent of each of the Lenders.

§18.7    Disclosure. Borrower agrees to promptly and reasonably cooperate with
any Lender in connection with any proposed assignment or participation of all or
any portion of its Commitment. The Borrower agrees that in addition to
disclosures made in accordance with standard banking practices any Lender may
disclose information obtained by such Lender pursuant to this Agreement to
assignees or participants and potential assignees or participants hereunder.
Each Lender agrees for itself that it shall use reasonable efforts in accordance
with its customary procedures to hold confidential all non-public information
obtained from the Loan Parties that has been identified in writing as
confidential by any of them, and shall use reasonable efforts in accordance with
its customary procedures to not disclose such information to any other Person,
it being understood and agreed that, notwithstanding the foregoing, a Lender may
make (a) disclosures to its participants (provided such Persons are advised of
the provisions of this §18.7 and agrees to be bound thereby), (b) disclosures to
its directors, officers, employees, Affiliates, accountants, appraisers, legal
counsel and other professional advisors of such Lender (provided that such
Persons who are not employees of such Lender are advised of the provision of
this §18.7 and agrees to be bound thereby), (c) disclosures customarily provided
or reasonably required by any potential or actual bona fide assignee, transferee
or participant or their respective directors, officers, employees, Affiliates,
accountants, appraisers, legal counsel and other professional advisors in
connection with a potential or actual assignment or transfer by such Lender of
any Loans or any participations therein (provided such Persons are advised of
the provisions of this §18.7 and agrees to be bound thereby), (d) disclosures to
bank regulatory authorities or self-regulatory bodies with jurisdiction over
such Lender, or (e) disclosures required or requested by any other governmental
authority or representative thereof or pursuant to legal process; provided that,
unless specifically prohibited by applicable law or court order, each Lender
shall notify Borrower of any request by any governmental authority or
representative thereof prior to disclosure (other than any such request in
connection with any examination of such Lender by such government authority) for
disclosure of any such non-public information prior to disclosure of such
information. In addition, each Lender may make disclosure of such information to
any contractual counterparty in swap agreements or such contractual
counterparty’s professional advisors (so long as such contractual counterparty
or professional advisors agree to be bound by


110

--------------------------------------------------------------------------------





the provisions of this §18.7 and agrees to be bound thereby). Non-public
information shall not include any information which is or subsequently becomes
publicly available other than as a result of a disclosure of such information by
a Lender, or prior to the delivery to such Lender is within the possession of
such Lender if such information is not known by such Lender to be subject to
another confidentiality agreement with or other obligations of secrecy to the
Borrower, or is disclosed with the prior approval of Borrower. Nothing herein
shall prohibit the disclosure of non-public information to the extent necessary
to enforce the Loan Documents.    

§18.8    Titled Agents. The Titled Agents shall not have any additional rights
or obligations under the Loan Documents, except for those rights, if any, as a
Lender.

§18.9    Amendments to Loan Documents. Upon any such assignment or
participation, the Borrower shall, upon the request of the Agent, enter into
such documents as may be reasonably required by the Agent to modify the Loan
Documents to reflect such assignment or participation.

§19.    NOTICES.
Each notice, demand, election or request provided for or permitted to be given
pursuant to this Agreement (hereinafter in this §19 referred to as “Notice”)
must be in writing and shall be deemed to have been properly given or served by
personal delivery or by sending same by overnight courier or by depositing same
in the United States Mail, postpaid and registered or certified, return receipt
requested, and addressed to the parties at the address set forth on Schedule 19.
Each Notice shall be effective upon being personally delivered or upon being
sent by overnight courier or upon being deposited in the United States Mail as
aforesaid, or if transmitted by telegraph, telecopy, telefax or telex is
permitted, upon being sent and confirmation of receipt. The time period in which
a response to such Notice must be given or any action taken with respect thereto
(if any), however, shall commence to run from the date of receipt if personally
delivered or sent by overnight courier, or if so deposited in the United States
Mail, the earlier of three (3) Business Days following such deposit or the date
of receipt as disclosed on the return receipt. Rejection or other refusal to
accept or the inability to deliver because of changed address for which no
notice was given shall be deemed to be receipt of the Notice sent. By giving at
least fifteen (15) days prior Notice thereof, Borrower, a Lender or Agent shall
have the right from time to time and at any time during the term of this
Agreement to change their respective addresses and each shall have the right to
specify as its address any other address within the United States of America.

§20.    RELATIONSHIP.
Neither the Agent nor any Lender has any fiduciary relationship with or
fiduciary duty to the Loan Parties or their respective Subsidiaries arising out
of or in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereunder and thereunder, and the relationship between
each Lender and Agent, and the Loan Parties is solely that of a lender and
borrower, and nothing contained herein or in any of the other Loan Documents
shall in any manner be construed as making the parties hereto partners, joint
venturers or any other relationship other than lender and borrower.


111

--------------------------------------------------------------------------------






§21.    GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE.
THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK,
INCLUDING, WITHOUT LIMITATION, NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1401.
THE BORROWER, THE AGENT AND THE LENDERS AGREE THAT ANY SUIT FOR THE ENFORCEMENT
OF THIS AGREEMENT MAY BE BROUGHT IN ANY COURT OF COMPETENT JURISDICTION IN THE
STATE OF NEW YORK (INCLUDING ANY FEDERAL COURT SITTING THEREIN). THE BORROWER,
THE AGENT AND THE LENDERS FURTHER ACCEPT, GENERALLY AND UNCONDITIONALLY, THE
NON‑EXCLUSIVE JURISDICTION OF SUCH COURTS AND ANY RELATED APPELLATE COURT AND
IRREVOCABLY (i) AGREE TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY WITH RESPECT
TO THIS AGREEMENT AND (ii) WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY OBJECTION ANY OF THEM MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY
SUCH PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH A COURT IS AN INCONVENIENT
FORUM. IN ADDITION TO THE COURTS OF THE STATE OF NEW YORK OR ANY FEDERAL COURT
SITTING THEREIN, THE AGENT OR ANY LENDER MAY BRING ACTION(S) FOR ENFORCEMENT ON
A NONEXCLUSIVE BASIS WHERE ANY COLLATERAL OR ASSETS OF BORROWER EXIST AND THE
BORROWER CONSENT TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURTS. THE BORROWER
EXPRESSLY ACKNOWLEDGES AND AGREES THAT THE FOREGOING CHOICE OF NEW YORK LAW WAS
A MATERIAL INDUCEMENT TO THE AGENT AND THE LENDERS IN ENTERING INTO THIS
AGREEMENT AND IN MAKING THE LOANS HEREUNDER.

§22.    HEADINGS.
The captions in this Agreement are for convenience of reference only and shall
not define or limit the provisions hereof.

§23.    COUNTERPARTS.
This Agreement and any amendment hereof may be executed in several counterparts
and by each party on a separate counterpart, each of which when so executed and
delivered shall be an original, and all of which together shall constitute one
instrument. In proving this Agreement it shall not be necessary to produce or
account for more than one such counterpart signed by the party against whom
enforcement is sought.

§24.    ENTIRE AGREEMENT, ETC.
This Agreement and the Loan Documents are intended by the parties as the final,
complete and exclusive statement of the transactions evidenced by this Agreement
and the Loan Documents. All prior or contemporaneous promises, agreements and
understandings, whether oral or written, are deemed to be superseded by this
Agreement and the Loan Documents, and no party is relying on any promise,
agreement or understanding not set forth in this Agreement and the Loan
Documents.


112

--------------------------------------------------------------------------------





Neither this Agreement nor any term hereof may be changed, waived, discharged or
terminated, except as provided in §27.

§25.    WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS.
EACH OF THE LOAN PARTIES, THE AGENT AND THE LENDERS HEREBY WAIVES ITS RIGHT TO A
JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN
CONNECTION WITH THIS AGREEMENT, ANY NOTE OR ANY OF THE OTHER LOAN DOCUMENTS, ANY
RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE OF SUCH RIGHTS
AND OBLIGATIONS AND AGREE THAT NEITHER PARTY WILL SEEK TO CONSOLIDATE ANY SUCH
ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN
WAIVED. EACH PARTY HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN
ANY SUCH LITIGATION ANY SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES AND TO THE
EXTENT PERMITTED BY APPLICABLE LAW, PUNITIVE OR ANY DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES. EACH PARTY (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVERS AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH
THEY ARE PARTIES BY, AMONG OTHER THINGS, THE WAIVERS AND CERTIFICATIONS
CONTAINED IN THIS §25. EACH PARTY ACKNOWLEDGES THAT IT HAS HAD AN OPPORTUNITY TO
REVIEW THIS §25 WITH LEGAL COUNSEL AND THAT EACH PARTY AGREES TO THE FOREGOING
AS ITS FREE, KNOWING AND VOLUNTARY ACT.

§26.    DEALINGS WITH THE LOAN PARTIES.
The Agent, the Lenders and their affiliates may accept deposits from, extend
credit to, invest in, act as trustee under indentures of, serve as financial
advisor of, and generally engage in any kind of banking, trust or other business
with the Loan Parties and their respective Subsidiaries or any of their
Affiliates regardless of the capacity of the Agent or the Lender hereunder. The
Lenders acknowledge that, pursuant to such activities, KeyBank or its Affiliates
may receive information regarding such Persons (including information that may
be subject to confidentiality obligations in favor of such Person) and
acknowledge that the Agent shall be under no obligation to provide such
information to them.

§27.    CONSENTS, AMENDMENTS, WAIVERS, ETC.
Except as otherwise expressly provided in this Agreement, any consent or
approval required or permitted by this Agreement may be given, and any term of
this Agreement or of any other instrument related hereto or mentioned herein may
be amended, and the performance or observance by the Borrower of any terms of
this Agreement or such other instrument or the continuance of any Default or
Event of Default may be waived (either generally or in a particular instance and
either


113

--------------------------------------------------------------------------------





retroactively or prospectively) with, but only with, the written consent of the
Required Lenders and, with respect to any amendment of any term of this
Agreement or of any other instrument related hereto or mentioned herein, the
Borrower or any Guarantor, as the case may be. Notwithstanding the foregoing,
none of the following may occur without the written consent of each Lender
adversely affected thereby: (a) a reduction in the rate of interest on the Notes
(other than a reduction or waiver of default interest); (b) any increase or
reduction in the amount of the Commitment of a Lender (except as provided in
§2.4 and §18.1); (c) a forgiveness, reduction or waiver of the principal of any
unpaid Loan or any interest thereon or fee payable under the Loan Documents; (d)
a change in the amount of any fee payable to a Lender hereunder; (e) the
postponement of any date fixed for any payment of principal of or interest on
the Loan or any fees payable under the Loan Documents; (f) an extension of the
Revolving Credit Maturity Date; (g) a change in the manner of distribution of
any payments to the Lenders or the Agent; (h) the release of any Loan Party or
any Collateral, or the release of any Guarantor or any reduction of Guarantor’s
liability under the Guaranty except as otherwise provided in §5.4 or §5.6; (i)
an amendment of the definition of Required Lenders or of any requirement for
consent by all of the Lenders; (j) any modification to require a Lender to fund
a pro rata share of a request for an advance of the Loan made by the Borrower
other than based on its Commitment Percentage; (k) an amendment to this §27; or
(l) an amendment of any provision of this Agreement or the Loan Documents which
requires the approval of all of the Lenders or the Required Lenders to require a
lesser number of Lenders to approve such action. Additionally, notwithstanding
the foregoing, any waiver or amendment of the financial and related covenants
set forth in §9, any change in the definition of Borrowing Base Availability (or
any of the corollary definitions with respect thereto, or §8.7) shall require
the approval of the Required Lenders. The provisions of §14 may not be amended
without the written consent of the Agent. There shall be no amendment,
modification or waiver of any provision in the Loan Documents with respect to
Swing Loans without the consent of the Swing Loan Lender, nor any amendment,
modification or waiver of any provision in the Loan Documents with respect to
Letters of Credit without the consent of the Issuing Lender. No waiver shall
extend to or affect any obligation not expressly waived or impair any right
consequent thereon. No course of dealing or delay or omission on the part of the
Agent or any Lender in exercising any right shall operate as a waiver thereof or
otherwise be prejudicial thereto. Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender.
Notwithstanding anything to the contrary in this §27, if the Agent and the
Borrower have jointly identified an ambiguity, omission, mistake or defect in
any provision of this Agreement or an inconsistency between provisions of this
Agreement, the Agent and the Borrower shall be permitted to amend such provision
or provisions to cure such ambiguity, omission, mistake, defect or inconsistency
so long as to do so would not materially adversely affect the interests of the
Lenders and the Issuing Lender. Any such amendment shall become effective
without any further action or


114

--------------------------------------------------------------------------------





consent of any of other party to this Agreement. The Agent shall provide a copy
of each such amendment to the Lenders promptly after execution thereof.

§28.    SEVERABILITY.
The provisions of this Agreement are severable, and if any one clause or
provision hereof shall be held invalid or unenforceable in whole or in part in
any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction, and shall not
in any manner affect such clause or provision in any other jurisdiction, or any
other clause or provision of this Agreement in any jurisdiction.

§29.    TIME OF THE ESSENCE.
Time is of the essence with respect to each and every covenant, agreement and
obligation under this Agreement and the other Loan Documents.

§30.    NO UNWRITTEN AGREEMENTS.
THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES. ANY ADDITIONAL TERMS OF THE AGREEMENT BETWEEN THE PARTIES ARE SET FORTH
BELOW.

§31.    REPLACEMENT NOTES.
Upon receipt of evidence reasonably satisfactory to Borrower of the loss, theft,
destruction or mutilation of any Note, and in the case of any such loss, theft
or destruction, upon delivery of an indemnity agreement reasonably satisfactory
to Borrower or, in the case of any such mutilation, upon surrender and
cancellation of the applicable Note, Borrower will execute and deliver, in lieu
thereof, a replacement Note, identical in form and substance to the applicable
Note and dated as of the date of the applicable Note and upon such execution and
delivery all references in the Loan Documents to such Note shall be deemed to
refer to such replacement Note.

§32.    NO THIRD PARTIES BENEFITED.
This Agreement and the other Loan Documents are made and entered into for the
sole protection and legal benefit of the Loan Parties, the Lenders, the Agent,
the Lender Hedge Provider, and their permitted successors and assigns, and no
other Person shall be a direct or indirect legal beneficiary of, or have any
direct or indirect cause of action or claim in connection with, this Agreement
or any of the other Loan Documents. All conditions to the performance of the
obligations of the Agent and the Lenders under this Agreement, including the
obligation to make Loans and issue Letters of Credit, are imposed solely and
exclusively for the benefit of the Agent and the Lenders, and their permitted
successors and assigns, and no other Person shall have standing to require
satisfaction of such conditions in accordance with their terms or be entitled to
assume that


115

--------------------------------------------------------------------------------





the Agent and the Lenders will refuse to make Loans or issue Letters of Credit
in the absence of strict compliance with any or all thereof and no other Person
shall, under any circumstances, be deemed to be a beneficiary of such
conditions, any and all of which may be freely waived in whole or in part by the
Agent and the Lenders at any time if in their sole discretion they deem it
desirable to do so. In particular, the Agent and the Lenders make no
representations and assume no obligations as to third parties concerning the
quality of the construction by the Borrower or any of its Subsidiaries of any
development or the absence therefrom of defects.

§33.    PATRIOT ACT.
Each Lender and the Agent (for itself and not on behalf of any Lender) hereby
notifies Borrower that, pursuant to the requirements of the Patriot Act, it is
required to obtain, verify and record information that identifies Borrower,
which information includes names and addresses and other information that will
allow such Lender or the Agent, as applicable, to identify the Loan Parties in
accordance with the Patriot Act.

§34.    ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL INSTITUTIONS.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

§35.    JOINT AND SEVERAL LIABILITY.
Each of the Loan Parties covenants and agrees that each and every covenant and
obligation of any Loan Party hereunder and under the other Loan Documents shall
be the joint and several obligations of each Loan Party.


116

--------------------------------------------------------------------------------






§36.    ADDITIONAL AGREEMENTS.

§36.1    Waiver of Automatic or Supplemental Stay. The Borrower represents,
warrants and covenants to the Lenders and Agent that in the event of the filing
of any voluntary or involuntary petition in bankruptcy by or against the other
of the Loan Parties at any time following the execution and delivery of this
Agreement, none of the Loan Parties shall seek a supplemental stay or any other
relief, whether injunctive or otherwise, pursuant to Section 105 of the
Bankruptcy Code or any other provision of the Bankruptcy Code, to stay,
interdict, condition, reduce or inhibit the ability of the Lenders or Agent to
enforce any rights it has by virtue of this Agreement, the Loan Documents, or at
law or in equity, or any other rights the Lenders or Agent has, whether now or
hereafter acquired, against the other Loan Parties or against any property owned
by such other Loan Parties.

§36.2    Waiver of Defenses. To the extent permitted by applicable law, each of
the Loan Parties hereby waives and agrees not to assert or take advantage of any
defense based upon:
(a)    Any right to require Agent or the Lenders to proceed against the other
Loan Parties or any other Person or to proceed against or exhaust any security
held by Agent or the Lenders at any time or to pursue any other remedy in
Agent’s or any Lender’s power or under any other agreement before proceeding
against a Loan Party hereunder or under any other Loan Document;
(b)    The defense of the statute of limitations in any action hereunder or the
payment or performance of any of the Obligations;
(c)    Any defense that may arise by reason of the incapacity, lack of
authority, death or disability of any other Person or Persons or the failure of
Agent or any Lender to file or enforce a claim against the estate (in
administration, bankruptcy or any other proceeding) of any other Person or
Persons;
(d)    Any failure on the part of Agent or any Lender to ascertain the extent or
nature of any Collateral or any insurance or other rights with respect thereto,
or the liability of any party liable under the Loan Documents or the obligations
evidenced or secured thereby;
(e)    Demand, presentment for payment, notice of nonpayment, protest, notice of
protest and all other notices of any kind (except for such notices as are
specifically required to be provided to the Loan Parties pursuant to the Loan
Documents), or the lack of any thereof, including, without limiting the
generality of the foregoing, notice of the existence, creation or incurring of
any new or additional indebtedness or obligation or of any action or non-action
on the part of any Loan Party, Agent, any Lender, any endorser or creditor of
the Loan Parties or on the part of any other Person whomsoever under this or any
other instrument in connection with any obligation or evidence of indebtedness
held by Agent or any Lender;
(f)    Any defense based upon an election of remedies by Agent or any Lender,
including any election to proceed by judicial or nonjudicial foreclosure of any
security, whether real property or personal property security, or by deed in
lieu thereof, and whether or not every aspect of any foreclosure sale is
commercially reasonable, or any election of remedies, including


117

--------------------------------------------------------------------------------





remedies relating to real property or personal property security, which destroys
or otherwise impairs the subrogation rights of a Loan Party or the rights of a
Loan Party to proceed against the other Loan Parties for reimbursement, or both;
(g)    Any right or claim of right to cause a marshaling of the assets of the
Loan Parties;
(h)    Any principle or provision of law, statutory or otherwise, which is or
might be in conflict with the terms and provisions of this Agreement;
(i)    Any duty on the part of Agent or any Lender to disclose to Borrower any
facts Agent or any Lender may now or hereafter know about Loan Parties or the
Collateral, regardless of whether Agent or any Lender has reason to believe that
any such facts materially increase the risk beyond that which each Loan Party
intends to assume or has reason to believe that such facts are unknown to
Borrower or has a reasonable opportunity to communicate such facts to Borrower,
it being understood and agreed that each Loan Party is fully responsible for
being and keeping informed of the financial condition of the other Loan Parties,
of the condition of the Collateral Property or the Collateral and of any and all
circumstances bearing on the risk that liability may be incurred by the Loan
Parties hereunder and under the other Loan Documents;
(j)    Any inaccuracy of any representation made by or on behalf of any Loan
Party contained in any Loan Document;
(k)    Subject to compliance with the provisions of this Agreement, any sale or
assignment of the Loan Documents, or any interest therein;
(l)    Subject to compliance with the provisions of this Agreement, any sale or
assignment by a Loan Party or any other Person of any Collateral, or any portion
thereof or interest therein, not consented to by Agent or any Lender;
(m)    Any invalidity, irregularity or unenforceability, in whole or in part, of
any one or more of the Loan Documents;
(n)    Any deficiencies in the Collateral or any deficiency in the ability of
Agent or any Lender to collect or to obtain performance from any Persons now or
hereafter liable for the payment and performance of any obligation hereby
guaranteed;
(o)    An assertion or claim that the automatic stay provided by 11 U.S.C. §362
(arising upon the voluntary or involuntary bankruptcy proceeding of the other
Loan Parties) or any other stay provided under any other debtor relief law
(whether statutory, common law, case law or otherwise) of any jurisdiction
whatsoever, now or hereafter in effect, which may be or become applicable, shall
operate or be interpreted to stay, interdict, condition, reduce or inhibit the
ability of Agent or any Lender to enforce any of its rights, whether now or
hereafter required, which Agent or any Lender may have against a Loan Party or
the Collateral owned by it;


118

--------------------------------------------------------------------------------





(p)    Any modifications of the Loan Documents or any obligation of the Loan
Parties relating to the Loan by operation of law or by action of any court,
whether pursuant to the Bankruptcy Code, or any other debtor relief law (whether
statutory, common law, case law or otherwise) of any jurisdiction whatsoever,
now or hereafter in effect, or otherwise;
(q)    Any release of a Loan Party or of any other Person from performance or
observance of any of the agreements, covenants, terms or conditions contained in
any of the Loan Documents by operation of law, Agent’s or the Lenders’ voluntary
act or otherwise;
(r)    Any action, occurrence, event or matter consented to by the Loan Parties
under any provision hereof, or otherwise;
(s)    The dissolution or termination of existence of any Loan Party;
(t)    Subject to compliance with the provisions of this Agreement, any renewal,
extension, modification, amendment or another changes in the Obligations,
including but not limited to any material alteration of the terms of payment or
performance of the Obligations;
(u)    Any defense of the Loan Parties, other than that of prior performance,
including without limitation, the invalidity, illegality or unenforceability of
any of the Obligations;
(v)    To the fullest extent permitted by law, any other legal, equitable or
surety defenses whatsoever to which the Loan Parties might otherwise be
entitled, it being the intention that the obligations of Loan Parties hereunder
and under the other Loan Documents are absolute, unconditional and irrevocable;
or
(w)    Subject to compliance with the provisions of this Agreement, any lack of
notice of disposition or manner of disposition of any Collateral except for
notices required by law.

§36.3    Waiver. Each of the Loan Parties waives, to the fullest extent that
each may lawfully so do, the benefit of all appraisement, valuation, stay,
extension, homestead, exemption and redemption laws which such Person may claim
or seek to take advantage of in order to prevent or hinder the enforcement of
any of the Loan Documents or the exercise by Lenders or Agent of any of their
respective remedies under the Loan Documents and, to the fullest extent that the
Loan Parties may lawfully so do, such Person waives any and all right to have
the assets comprised in the security intended to be created by the Security
Documents (including, without limitation, those assets owned by the other of the
Loan Parties) marshaled upon any foreclosure of the lien created by such
Security Documents. Each of the Loan Parties further agrees that the Lenders and
Agent shall be entitled to exercise their respective rights and remedies under
the Loan Documents or at law or in equity in such order as they may elect.
Without limiting the foregoing, each of the Loan Parties further agrees that
upon the occurrence of an Event of Default, the Lenders and Agent may exercise
any of such rights and remedies without notice to either of the Loan Parties
except as required by law or the Loan Documents and agrees that neither the
Lenders nor Agent shall be required to proceed against the other of the Loan
Parties or any other Person or to proceed against or to exhaust any other
security held by the Lenders or Agent at any time or to pursue any other


119

--------------------------------------------------------------------------------





remedy in Lender’s or Agent’s power or under any of the Loan Documents before
proceeding against a Loan Party or its assets under the Loan Documents.

§36.4    Subordination. So long as the Loans are outstanding, each of the Loan
Parties hereby expressly defers and agrees (a) not to assert any right of
contribution from or indemnity against the other, whether at law or in equity,
arising from any payments made by such Person pursuant to the terms of this
Agreement or the Loan Documents, and (b) not to proceed against the other for
reimbursement of any such payments. In connection with the foregoing, each of
the Loan Parties expressly defers and agrees not to assert or take advantage of
(i) any rights of subrogation to the Lenders or Agent against the other of the
Loan Parties, (ii) any rights to enforce any remedy which the Lenders or Agent
may have against the other of the Loan Parties and any rights to participate in
any Collateral or any other assets of the other Loan Parties. In addition to and
without in any way limiting the foregoing, each of the Loan Parties hereby
subordinates any and all indebtedness it may now or hereafter owe to such other
Loan Parties to all indebtedness of the Loan Parties to the Lenders and Agent,
and agrees with the Lenders and Agent that no Loan Party shall claim any offset
or other reduction of such Loan Party’s obligations hereunder because of any
such indebtedness and shall not take any action to obtain any of the Collateral
or any other assets of the other Loan Parties so long as the Loans are
outstanding.

§36.5    Waiver of Rights Under Anti-Deficiency Rules. Without limiting any
other provision of this §36, each Loan Party understands and acknowledges that,
if the Agent forecloses judicially or nonjudicially against any real property
Collateral for the Obligations, such foreclosure could impair or destroy any
right or ability that such Loan Party may have to seek reimbursement,
contribution, or indemnification for any amounts paid by such Loan Party under
this Agreement. Each Loan Party further understands and acknowledges that in the
absence of this waiver such potential impairment or destruction of such Loan
Party’s rights, if any, may entitle such Loan Party to assert a defense to this
Agreement based on California Code of Civil Procedure §580d as interpreted in
Union Bank v. Gradsky, (1968) 265 CA 2d 40, 71 CR 64, on the grounds, among
others, that the Agent or the Lenders should be estopped from pursuing such Loan
Party because their election to foreclose may have impaired or destroyed such
subrogation, reimbursement, contribution, or indemnification rights of such Loan
Party. By execution of this Agreement, each Loan Party intentionally, freely,
irrevocably, and unconditionally: (i) waives and relinquishes that defense and
agrees that such Loan Party will be liable under this Agreement even though the
Agent has foreclosed judicially or nonjudicially against any real or personal
property Collateral for the Obligations; (ii) agrees that such Loan Party will
not assert that defense in any action or proceeding which the Agent or the
Lenders may bring to enforce this Agreement; and (iii) acknowledges and agrees
that until the Obligations have been indefeasibly paid in full, the rights and
defenses waived by such Loan Party in this Agreement include any right or
defense that such Loan Party may have or be entitled to assert based on or
arising out of California Civil Code §2848, to the extent now or hereafter
applicable.

§36.6    Further Waivers. Each Loan Party intentionally, freely, irrevocably and
unconditionally waives and relinquishes all rights which may be available to it
under any provision of California law or under any California judicial decision,
including, without limitation, Section 580a and 726(b) of the California Code of
Civil Procedure, to limit the amount of any deficiency


120

--------------------------------------------------------------------------------





judgment or other judgment which may be obtained against such Loan Party under
this Agreement to not more than the amount by which the unpaid Obligations
exceeds the fair market value or fair value of any real or personal property of
such Loan Party securing the Obligations, including, without limitation, all
rights to an appraisement of, judicial or other hearing on, or other
determination of the value of said property. Each Loan Party acknowledges and
agrees that, as a result of the foregoing waiver, the Agent or the Lenders may
recover from such Loan Party an amount which, when combined with the value of
any real or personal property foreclosed upon by the Agent (or the proceeds of
the sale of which have been received by the Agent and the Lenders) and any sums
collected by the Agent and the Lenders from any other Borrower, the other
guarantors or other Persons, might temporarily exceed the amount of the
Obligations.

§37.    ACKNOWLEDGMENT OF BENEFITS; EFFECT OF AVOIDANCE PROVISIONS.
(a)    Without limiting any other provision of §36, each Subsidiary Guarantor
acknowledges that it has received, or will receive, significant financial and
other benefits, either directly or indirectly, from the proceeds of the Loans
made by the Lenders to the Borrower pursuant to this Agreement; that the
benefits received by such Subsidiary Guarantor are reasonably equivalent
consideration for such Subsidiary Guarantor’s execution of this Agreement and
the other Loan Documents to which it is a party; and that such benefits include,
without limitation, the access to capital afforded to the Borrower pursuant to
this Agreement from which the activities of such Subsidiary Guarantor will be
supported, the refinancing of certain existing indebtedness of such Subsidiary
Guarantor secured by such Subsidiary Guarantor’s Collateral Property from the
proceeds of the Loans, and the ability to refinance that indebtedness at a lower
interest rate and otherwise on more favorable terms than would be available to
it if the Collateral Property owned by such Subsidiary Guarantor were being
financed on a stand-alone basis and not as part of a pool of assets comprising
the security for the Obligations. Each Subsidiary Guarantor is executing this
Agreement and the other Loan Documents in consideration of those benefits
received by it and each Subsidiary Guarantor desires to enter into an allocation
and contribution agreement with each other Subsidiary Guarantor as set forth in
this §37 and agrees to subordinate and subrogate any rights or claims it may
have against other Subsidiary Guarantors as and to the extent set forth in §36.
(b)    Following an Event of Default, in the event any one or more Subsidiary
Guarantors (any such Subsidiary Guarantor, a “Funding Guarantor”) is deemed to
have paid an amount in excess of the principal amount attributable to it (such
principal amount, the “Allocable Principal Balance”) (any deemed payment in
excess of the applicable Allocable Principal Balance, a “Contribution”) as a
result of (a) such Funding Guarantor’s payment of and/or performance on the
Obligations and/or (b) Agent’s and/or any Lender’s realization on the Collateral
owned by such Funding Guarantor (whether by foreclosure, deed in lieu of
foreclosure, private sale or other means), then after payment in full of the
Loans and the satisfaction of all of Subsidiary Guarantors’ other obligations
under the Loan Documents, such Funding Guarantor shall be entitled to
contribution from each benefited Subsidiary Guarantor for the amount of the
Contribution so benefited (any such contribution, a “Reimbursement
Contribution”), up to such benefited Subsidiary Guarantor’s then current
Allocable Principal Balance. Any Reimbursement Contributions required to be made
hereunder shall, subject to §36, be made within ten (10) days after demand
therefor.


121

--------------------------------------------------------------------------------





(c)    If a Subsidiary Guarantor (a “Defaulting Guarantor”) shall have failed to
make a Reimbursement Contribution as hereinabove provided, after the later to
occur of (a) payment of the Loan in full and the satisfaction of all of all
Subsidiary Guarantors’ other obligations to Lenders or (b) the date which is 366
days after the payment in full of the Loans, the Funding Guarantor to whom such
Reimbursement Contribution is owed shall be subrogated to the rights of Lenders
against such Defaulting Guarantor, including the right to receive a portion of
such Defaulting Guarantor’s Collateral in an amount equal to the Reimbursement
Contribution payment required hereunder that such Defaulting Guarantor failed to
make; provided, however, if Agent returns any payments in connection with a
bankruptcy of a Subsidiary Guarantor, all other Subsidiary Guarantors shall
jointly and severally pay to Agent and Lenders all such amounts returned,
together with interest at the Default Rate accruing from and after the date on
which such amounts were returned.
(d)    In the event that at any time there exists more than one Funding
Guarantor with respect to any Contribution (in any such case, the “Applicable
Contribution”), then Reimbursement Contributions from Defaulting Guarantor
pursuant hereto shall be equitably allocated among such Funding Guarantor. In
the event that at any time any Subsidiary Guarantor pays an amount hereunder in
excess of the amount calculated pursuant to this paragraph, that Subsidiary
Guarantor shall be deemed to be a Funding Guarantor to the extent of such excess
and shall be entitled to a Reimbursement Contribution from the other Loan
Parties in accordance with the provisions of this §37.
(e)    It is the intent of each Subsidiary Guarantor, the Agent and the Lenders
that in any proceeding under the Bankruptcy Code or any similar debtor relief
laws, such Subsidiary Guarantor’s maximum obligation hereunder shall equal, but
not exceed, the maximum amount which would not otherwise cause the obligations
of such Subsidiary Guarantor hereunder (or any other obligations of such
Subsidiary Guarantor to the Agent and the Lenders under the Loan Documents) to
be avoidable or unenforceable against such Subsidiary Guarantor in such
proceeding as a result of applicable Laws, including, without limitation, (i)
Section 548 of the Bankruptcy Code and (ii) any state fraudulent transfer or
fraudulent conveyance act or statute applied in such proceeding, whether by
virtue of Section 544 of the Bankruptcy Code or otherwise. The Laws under which
the possible avoidance or unenforceability of the obligations of such Subsidiary
Guarantor hereunder (or any other obligations of such Subsidiary Guarantor to
the Agent and the Lenders under the Loan Documents) shall be determined in any
such proceeding are referred to herein as “Avoidance Provisions”. Accordingly,
to the extent that the obligations of a Subsidiary Guarantor hereunder would
otherwise be subject to avoidance under the Avoidance Provisions, the maximum
Obligations for which such Subsidiary Guarantor shall be liable hereunder shall
be reduced to the greater of (A) the amount which, as of the time any of the
Obligations are deemed to have been incurred by such Subsidiary Guarantor under
the Avoidance Provisions, would not cause the obligations of such Subsidiary
Guarantor hereunder (or any other obligations of such Subsidiary Guarantor to
the Agent and the Lenders under the Loan Documents), to be subject to avoidance
under the Avoidance Provisions or (B) the amount which, as of the time demand is
made hereunder upon such Subsidiary Guarantor for payment on account of the
Obligations, would not cause the obligations of such Subsidiary Guarantor
hereunder (or any other obligations of such Subsidiary Guarantor to the Agent
and the Lenders under the Loan Documents), to be subject to


122

--------------------------------------------------------------------------------





avoidance under the Avoidance Provisions. The provisions of this §37(e) are
intended solely to preserve the rights of the Agent and the Lenders hereunder to
the maximum extent that would not cause the obligations of any Subsidiary
Guarantor hereunder to be subject to avoidance under the Avoidance Provisions,
and no Subsidiary Guarantor or any other Person shall have any right or claim
under this Section as against the Agent and the Lenders that would not otherwise
be available to such Person under the Avoidance Provisions.
[Remainder of page intentionally left blank.]


§38.    

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be
executed by its duly authorized representatives as of the date first set forth
above.
 
BORROWER:


 
WHEELER REIT, L.P., a Virginia limited partnership
By: WHEELER REAL ESTATE INVESTMENT TRUST, INC., a Maryland corporation, its
general partner
By: /s/ Jon S. Wheeler (SEAL) 
Jon S. Wheeler 
Chief Executive Officer
 
 











[SIGNATURES CONTINUE ON FOLLOWING PAGE]


123

--------------------------------------------------------------------------------





SUBSIDIARY GUARANTORS:


WHLR-DARIEN, LLC, a Delaware limited liability company


By:
Wheeler REIT, L.P., a Virginia limited partnership, its Sole Member



By:
Wheeler Real Estate Investment Trust, Inc., a Maryland corporation, its general
partner



By:/s/ Jon S. Wheeler
Jon S. Wheeler, CEO
                        


WHLR-DEVINE STREET, LLC, a Delaware limited liability company


By:
Wheeler REIT, L.P., a Virginia limited partnership, its Sole Member



By:
Wheeler Real Estate Investment Trust, Inc., a Maryland corporation, its general
partner



By:/s/ Jon S. Wheeler
Jon S. Wheeler, CEO




WHLR-GEORGETOWN, LLC, a Delaware limited liability company


By:
Wheeler REIT, L.P., a Virginia limited partnership, its Sole Member



By:
Wheeler Real Estate Investment Trust, Inc., a Maryland corporation, its general
partner



By:/s/ Jon S. Wheeler
Jon S. Wheeler, CEO






[SIGNATURES CONTINUE ON FOLLOWING PAGE]




[Credit Agreement – Signature Page]

--------------------------------------------------------------------------------







WHLR-LADSON CROSSING, LLC, a Delaware limited liability company


By:
Wheeler REIT, L.P., a Virginia limited partnership, its Sole Member



By:
Wheeler Real Estate Investment Trust, Inc., a Maryland corporation, its general
partner



By:/s/ Jon S. Wheeler
Jon S. Wheeler, CEO




WHLR-LAKE GREENWOOD CROSSING, LLC, a Delaware limited liability company


By:
Wheeler REIT, L.P., a Virginia limited partnership, its Sole Member



By:
Wheeler Real Estate Investment Trust, Inc., a Maryland corporation, its general
partner



By:/s/ Jon S. Wheeler
Jon S. Wheeler, CEO




WHLR-LAKE MURRAY, LLC, a Delaware limited liability company


By:
Wheeler REIT, L.P., a Virginia limited partnership, its Sole Member



By:
Wheeler Real Estate Investment Trust, Inc., a Maryland corporation, its general
partner



By:/s/ Jon S. Wheeler
Jon S. Wheeler, CEO








[SIGNATURES CONTINUE ON FOLLOWING PAGE]


[Credit Agreement – Signature Page]

--------------------------------------------------------------------------------





WHLR-LITCHFIELD MARKET VILLAGE, LLC, a Delaware limited liability company


By:
Wheeler REIT, L.P., a Virginia limited partnership, its Sole Member



By:
Wheeler Real Estate Investment Trust, Inc., a Maryland corporation, its general
partner



By:/s/ Jon S. Wheeler
Jon S. Wheeler, CEO
    


WHLR-MONCKS CORNER, LLC, a Delaware limited liability company


By:
Wheeler REIT, L.P., a Virginia limited partnership, its Sole Member



By:
Wheeler Real Estate Investment Trust, Inc., a Maryland corporation, its general
partner



By:/s/ Jon S. Wheeler
Jon S. Wheeler, CEO
 


WHLR-MULLINS SOUTH PARK, LLC, a Delaware limited liability company


By:
Wheeler REIT, L.P., a Virginia limited partnership, its Sole Member



By:
Wheeler Real Estate Investment Trust, Inc., a Maryland corporation, its general
partner



By:/s/ Jon S. Wheeler
Jon S. Wheeler, CEO








[SIGNATURES CONTINUE ON FOLLOWING PAGE]




[Credit Agreement – Signature Page]

--------------------------------------------------------------------------------







WHLR-RIDGELAND, LLC, a Delaware limited liability company


By:
Wheeler REIT, L.P., a Virginia limited partnership, its Sole Member



By:
Wheeler Real Estate Investment Trust, Inc., a Maryland corporation, its general
partner



By:/s/ Jon S. Wheeler
Jon S. Wheeler, CEO




WHLR-SOUTH LAKE POINTE, LLC, a Delaware limited liability company


By:
Wheeler REIT, L.P., a Virginia limited partnership, its Sole Member



By:
Wheeler Real Estate Investment Trust, Inc., a Maryland corporation, its general
partner



By:/s/ Jon S. Wheeler
Jon S. Wheeler, CEO




WHLR-ST. MATTHEWS, LLC, a Delaware limited liability company


By:
Wheeler REIT, L.P., a Virginia limited partnership, its Sole Member



By:
Wheeler Real Estate Investment Trust, Inc., a Maryland corporation, its general
partner



By:/s/ Jon S. Wheeler
Jon S. Wheeler, CEO








[SIGNATURES CONTINUE ON FOLLOWING PAGE]


[Credit Agreement – Signature Page]

--------------------------------------------------------------------------------





WHLR-LABURNUM SQUARE, LLC, a Delaware limited liability company


By:
Wheeler REIT, L.P., a Virginia limited partnership, its Sole Member



By:
Wheeler Real Estate Investment Trust, Inc., a Maryland corporation, its general
partner



By:/s/ Jon S. Wheeler
Jon S. Wheeler, CEO




WHLR-VILLAGE OF MARTINSVILLE, LLC, a Delaware limited liability company


By:
Wheeler REIT, L.P., a Virginia limited partnership, its Sole Member



By:
Wheeler Real Estate Investment Trust, Inc., a Maryland corporation, its general
partner



By:/s/ Jon S. Wheeler
Jon S. Wheeler, CEO




WHLR-NEW MARKET CROSSING, LLC, a Delaware limited liability company


By:
Wheeler REIT, L.P., a Virginia limited partnership, its Sole Member



By:
Wheeler Real Estate Investment Trust, Inc., a Maryland corporation, its general
partner



By:/s/ Jon S. Wheeler
Jon S. Wheeler, CEO










[SIGNATURES CONTINUE ON FOLLOWING PAGE]




[Credit Agreement – Signature Page]

--------------------------------------------------------------------------------





WHLR-SHOPPES AT MYRTLE PARK, LLC, a Delaware limited liability company


By:
Wheeler REIT, L.P., a Virginia limited partnership, its Sole Member



By:
Wheeler Real Estate Investment Trust, Inc., a Maryland corporation, its general
partner



By:/s/ Jon S. Wheeler
Jon S. Wheeler, CEO














[SIGNATURES CONTINUE ON FOLLOWING PAGE]


[Credit Agreement – Signature Page]

--------------------------------------------------------------------------------







 
AGENT AND LENDER:


 
KEYBANK NATIONAL ASSOCIATION,  
as Lender, Issuing Lender, Swing Loan Lender and as Agent
By: /s/ Robert Avil
Name: Robert Avil
Title: Senior Vice President
 
 





KeyBank National Association
1200 Abernathy Road, Suite 1550
Atlanta, Georgia 30328
Attention:     Tom Schmitt
Telephone:    770 510 2109
Facsimile:    770 510 2195














[Credit Agreement – Signature Page]

--------------------------------------------------------------------------------






EXHIBIT A
FORM OF NOTE
$______________    __________, 2017
FOR VALUE RECEIVED, the undersigned (collectively, “Maker”), hereby promise to
pay to ___________________________ (“Payee”), or order, in accordance with the
terms of that certain Credit Agreement, dated as of December __, 2017, as from
time to time in effect, among WHEELER REIT, L.P., the Subsidiary Guarantors,
KeyBank National Association, for itself and as Agent, and such other Lenders as
may be from time to time named therein (the “Credit Agreement”), to the extent
not sooner paid, on or before the Revolving Credit Maturity Date, the principal
sum of ______________________ (_____________), or such amount as may be advanced
by the Payee under the Credit Agreement as a Revolving Credit Loan with daily
interest from the date thereof, computed as provided in the Credit Agreement, on
the principal amount hereof from time to time unpaid, at a rate per annum on
each portion of the principal amount which shall at all times be equal to the
rate of interest applicable to such portion in accordance with the Credit
Agreement, and with interest on overdue principal and, to the extent permitted
by applicable law, on overdue installments of interest and late charges at the
rates provided in the Credit Agreement. Interest shall be payable on the dates
specified in the Credit Agreement, except that all accrued interest shall be
paid at the stated or accelerated maturity hereof or upon the prepayment in full
hereof. Capitalized terms used herein and not otherwise defined herein shall
have the meanings set forth in the Credit Agreement.
Payments hereunder shall be made to the Agent for the Payee at 127 Public
Square, Cleveland, Ohio 44114-1306, or at such other address as Agent may
designate from time to time, or made by wire transfer in accordance with wiring
instructions provided by the Agent.
This Note is one of one or more Revolving Credit Notes evidencing borrowings
under and is entitled to the benefits and subject to the provisions of the
Credit Agreement. The principal of this Note may be due and payable in whole or
in part prior to the Revolving Credit Maturity Date and is subject to mandatory
prepayment in the amounts and under the circumstances set forth in the Credit
Agreement, and may be prepaid in whole or from time to time in part, all as set
forth in the Credit Agreement.
Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law. If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by applicable law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations of the undersigned Maker and to the payment
of interest or, if such excessive interest exceeds the unpaid balance of
principal of the Obligations of the undersigned Maker, such excess


A-1

--------------------------------------------------------------------------------





shall be refunded to the undersigned Maker. All interest paid or agreed to be
paid to the Lenders shall, to the extent permitted by applicable law, be
amortized, prorated, allocated and spread throughout the full period until
payment in full of the principal of the Obligations of the undersigned Maker
(including the period of any renewal or extension thereof) so that the interest
thereon for such full period shall not exceed the maximum amount permitted by
applicable law. This paragraph shall control all agreements between the
undersigned Maker and the Lenders and the Agent.
In case an Event of Default shall occur, the entire principal amount of this
Note may become or be declared due and payable in the manner and with the effect
provided in said Credit Agreement.
This Note shall be governed by the laws of the State of New York, including,
without limitation, New York General Obligations Law Section 5‑1401.
The undersigned Maker and all guarantors and endorsers, to the extent permitted
by applicable law, hereby waive presentment, demand, notice, protest, notice of
intention to accelerate the indebtedness evidenced hereby, notice of
acceleration of the indebtedness evidenced hereby and all other demands and
notices in connection with the delivery, acceptance, performance and enforcement
of this Note, except as specifically otherwise provided in the Credit Agreement,
and assent to extensions of time of payment or forbearance or other indulgence
without notice.


A-2

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.
 
WHEELER REIT, L.P., a Virginia limited partnership


By: ______________
Name: _____________
Title:______________
         (SEAL)



[Signatures Continued On Next Page]


A-3

--------------------------------------------------------------------------------







 
___________________________________ 

By: _________________________________
Name: _________________________________
Title: _________________________________
         (SEAL)
 
 
 
___________________________________ 

By: _________________________________
Name: _________________________________
Title: _________________________________
         (SEAL)
 
 
 
___________________________________ 

By: _________________________________
Name: _________________________________
Title: _________________________________
         (SEAL)
 
 











A-4

--------------------------------------------------------------------------------






EXHIBIT B
FORM OF SWING LOAN NOTE


$________________    _____________, 2017
FOR VALUE RECEIVED, the undersigned (collectively, “Maker”), hereby promise to
pay to ________________ __________________ (“Payee”), or order, in accordance
with the terms of that certain Credit Agreement, dated as of December __, 2017,
as from time to time in effect, among WHEELER REIT, L.P., the Guarantors,
KeyBank National Association, for itself and as Agent, and such other Lenders as
may be from time to time named therein (the “Credit Agreement”), to the extent
not sooner paid, on or before the Revolving Credit Maturity Date, such amount as
may be advanced by the Payee under the Credit Agreement as a Swing Loan with
daily interest from the date thereof, computed as provided in the Credit
Agreement, on the principal amount hereof from time to time unpaid, at a rate
per annum on each portion of the principal amount which shall at all times be
equal to the rate of interest applicable to such portion in accordance with the
Credit Agreement, and with interest on overdue principal and, to the extent
permitted by applicable law, on overdue installments of interest and late
charges at the rates provided in the Credit Agreement. Interest shall be payable
on the dates specified in the Credit Agreement, except that all accrued interest
shall be paid at the stated or accelerated maturity hereof or upon the
prepayment in full hereof. Capitalized terms used herein and not otherwise
defined herein shall have the meanings set forth in the Credit Agreement.
Payments hereunder shall be made to the Agent for the Payee at 127 Public
Square, Cleveland, Ohio 44114-1306, or at such other address as Agent may
designate from time to time or made by wire transfer in accordance with wiring
instructions provided by the Agent.
This Note is one of one or more Swing Loan Notes evidencing borrowings under and
is entitled to the benefits and subject to the provisions of the Credit
Agreement. The principal of this Note may be due and payable in whole or in part
prior to the Revolving Credit Maturity Date and is subject to mandatory
prepayment in the amounts and under the circumstances set forth in the Credit
Agreement, and may be prepaid in whole or from time to time in part, all as set
forth in the Credit Agreement.
Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law. If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by applicable law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations of the undersigned Maker and to the payment
of interest or, if such excessive interest


B-1

--------------------------------------------------------------------------------





exceeds the unpaid balance of principal of the Obligations of the undersigned
Maker, such excess shall be refunded to the undersigned Maker. All interest paid
or agreed to be paid to the Lenders shall, to the extent permitted by applicable
law, be amortized, prorated, allocated and spread throughout the full period
until payment in full of the principal of the Obligations of the undersigned
Maker (including the period of any renewal or extension thereof) so that the
interest thereon for such full period shall not exceed the maximum amount
permitted by applicable law. This paragraph shall control all agreements between
the undersigned Maker and the Lenders and the Agent.
In case an Event of Default shall occur, the entire principal amount of this
Note may become or be declared due and payable in the manner and with the effect
provided in said Credit Agreement.
This Note shall be governed by the laws of the State of New York, including,
without limitation, New York General Obligations Law Section 5‑1401.
The undersigned Maker and all guarantors and endorsers, to the extent permitted
by applicable law, hereby waive presentment, demand, notice, protest, notice of
intention to accelerate the indebtedness evidenced hereby, notice of
acceleration of the indebtedness evidenced hereby and all other demands and
notices in connection with the delivery, acceptance, performance and enforcement
of this Note, except as specifically otherwise provided in the Credit Agreement,
and assent to extensions of time of payment or forbearance or other indulgence
without notice.
IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.


 
WHEELER REIT, L.P., a Virginia limited partnership


By: _________________________________
Name: _________________________________
Title: _________________________________
         (SEAL)



[Signatures Continued On Next Page]


B-2

--------------------------------------------------------------------------------







 
___________________________________ 

By: _________________________________
Name: _________________________________
Title: _________________________________
         (SEAL)
 
 
 
___________________________________ 

By: _________________________________
Name: _________________________________
Title: _________________________________
         (SEAL)
 
 
 
___________________________________ 

By: _________________________________
Name: _________________________________
Title: _________________________________
         (SEAL)
 
 











B-3

--------------------------------------------------------------------------------






EXHIBIT C
FORM OF JOINDER AGREEMENT
THIS JOINDER AGREEMENT (“Joinder Agreement”) is executed as of
__________________, 201__, by _______________________________, a
__________________________ (“Joining Party”), and delivered to KeyBank National
Association, as Agent, pursuant to §5.5 of the Credit Agreement dated as of
December __, 2017, as from time to time in effect (the “Credit Agreement”),
among WHEELER REIT, L.P. (the “Borrower”), the Guarantors, KeyBank National
Association, for itself and as Agent, and the other Lenders from time to time
party thereto. Terms used but not defined in this Joinder Agreement shall have
the meanings defined for those terms in the Credit Agreement.
RECITALS
A.    Joining Party is required, pursuant to §5.5 of the Credit Agreement, to
become an additional Subsidiary Guarantor under the Credit Agreement, the Notes,
and the Indemnity Agreement.
B.    Joining Party expects to realize direct and indirect benefits as a result
of the availability to Borrower of the credit facilities under the Credit
Agreement.
NOW, THEREFORE, Joining Party agrees as follows:
AGREEMENT
Joinder. By this Joinder Agreement, Joining Party hereby becomes a “Subsidiary
Guarantor” under the Credit Agreement, the Notes, the Indemnity Agreement, and
the other Loan Documents with respect to all the Obligations of Borrower now or
hereafter incurred under the Credit Agreement and the other Loan Documents.
Joining Party agrees that Joining Party is and shall be bound by, and hereby
assumes, all representations, warranties, covenants, terms, conditions, duties
and waivers applicable to a Subsidiary Guarantor under the Credit Agreement, the
Notes, the Indemnity Agreement and the other Loan Documents.
Representations and Warranties of Joining Party. Joining Party represents and
warrants to Agent that, as of the Effective Date (as defined below), except as
disclosed in writing by Joining Party to Agent on or prior to the date hereof
and approved by the Agent in writing (which disclosures shall be deemed to amend
the Schedules and other disclosures delivered as contemplated in the Credit
Agreement), the representations and warranties contained in the Credit Agreement
and the other Loan Documents are true and correct in all material respects as
applied to Joining Party as a Subsidiary Guarantor on and as of the Effective
Date as though made on that date, except where any such representation and
warranty is limited to a specific date prior to the Effective Date or where the
failure would not have a Material Adverse Effect. As of the Effective Date, all
covenants and agreements in the Loan Documents of the Subsidiary Guarantors are
true and correct with respect to Joining Party and no Default or Event of
Default shall exist or might exist upon the Effective Date in the event that
Joining Party becomes a Subsidiary Guarantor.


C-1

--------------------------------------------------------------------------------





Joint and Several. Joining Party hereby agrees that, as of the Effective Date,
the Credit Agreement, the Indemnity Agreement and the other Loan Documents
heretofore delivered to the Agent and the Lenders shall be a joint and several
obligation of Joining Party to the same extent as if executed and delivered by
Joining Party, and upon request by Agent, will promptly become a party to the
Credit Agreement, the Notes, the Indemnity Agreement and the other Loan
Documents to confirm such obligation.
Further Assurances. Joining Party agrees to execute and deliver such other
instruments and documents and take such other action, as the Agent may
reasonably request, in connection with the transactions contemplated by this
Joinder Agreement.
GOVERNING LAW. THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACTUAL OBLIGATION
UNDER, AND SHALL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1401,
BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK.
Counterparts. This Agreement may be executed in any number of counterparts which
shall together constitute but one and the same agreement.
The effective date (the “Effective Date”) of this Joinder Agreement is
_________________, 20__.
IN WITNESS WHEREOF, Joining Party has executed this Joinder Agreement under seal
as of the day and year first above written.
“JOINING PARTY”
_________________________________________, a ________________________________
By:    

Name:    

Title:    
[SEAL]
ACKNOWLEDGED:
KEYBANK NATIONAL ASSOCIATION, as Agent
By:                    


C-2

--------------------------------------------------------------------------------








Its:                    
[Printed Name and Title]




C-3

--------------------------------------------------------------------------------






EXHIBIT D
FORM OF REQUEST FOR REVOLVING CREDIT LOAN
KeyBank National Association, as Agent
1200 Abernathy Road, Suite 1550
Atlanta, Georgia 30328
Attention: Tom Schmitt

Ladies and Gentlemen:
Pursuant to the provisions of §2.7 of the Credit Agreement dated as of December
__, 2017 (as the same may hereafter be amended, the “Credit Agreement”), among
Wheeler REIT, L.P. (the “Borrower”), the Guarantors, KeyBank National
Association for itself and as Agent, and the other Lenders from time to time
party thereto, the undersigned Borrower hereby requests and certifies as
follows:
1.    Revolving Credit Loan. The undersigned Borrower hereby requests a
[Revolving Credit Loan under §2.7 of the Credit Agreement]:
Principal Amount: $__________
Type (LIBOR Rate, Base Rate):
Drawdown Date:
Interest Period for LIBOR Rate Loans:
by credit to the general account of the Borrower with the Agent at the Agent’s
Head Office.
[If the requested Loan is a Swing Loan and the Borrower desires for such Loan to
be a LIBOR Rate Loan following its conversion as provided in §2.5(d), specify
the Interest Period following conversion:_________________]
Use of Proceeds. Such Loan shall be used for purposes permitted by the Credit
Agreement.
No Default. The undersigned Authorized Officer or chief financial officer or
chief accounting officer of Borrower certifies that the Borrower is and will be
in compliance with all covenants under the Loan Documents after giving effect to
the making of the Loan requested hereby and no Default or Event of Default has
occurred and is continuing. Attached hereto is a Borrowing Base Availability
Certificate setting forth a calculation of the Borrowing Base Availability after
giving effect to the Loan requested hereby. Except as set forth on Schedule 1
attached hereto, no condemnation proceedings are pending or, to the undersigned
knowledge, threatened against any Collateral Property.
Representations True. The undersigned Authorized Officer or chief financial
officer or chief accounting officer of Borrower certifies, represents and agrees
that each of the representations and warranties made by or on behalf of the Loan
Parties or their respective Subsidiaries (if applicable), contained in the
Credit Agreement, in the other Loan Documents or in any document or instrument


D-1

--------------------------------------------------------------------------------





delivered pursuant to or in connection with the Credit Agreement was true in all
material respects as of the date on which it was made and, is true in all
material respects as of the date hereof and shall also be true at and as of the
Drawdown Date for the Loan requested hereby, with the same effect as if made at
and as of such Drawdown Date, except to the extent of changes resulting from
transactions permitted by the Loan Documents or except to the extent it would
not have a Material Adverse Effect (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct only as of such specified date). .
Other Conditions. The undersigned Authorized Officer, chief financial officer or
chief accounting officer of Borrower certifies, represents and agrees that all
other conditions to the making of the Loan requested hereby set forth in the
Credit Agreement have been satisfied.
Definitions. Terms defined in the Credit Agreement are used herein with the
meanings so defined.
The undersigned is providing the certifications and other statements set forth
herein solely in the undersigned’s representative capacity and not in the
undersigned’s personal capacity.
IN WITNESS WHEREOF, the undersigned has duly executed this request this _____
day of _____________, 201__.


 
WHEELER REIT, L.P., a Virginia limited partnership


By: _________________________________
Name: _________________________________
Title: _________________________________
         (SEAL)











D-2

--------------------------------------------------------------------------------






EXHIBIT E
FORM OF LETTER OF CREDIT REQUEST


[DATE]
KeyBank National Association, as Agent
1200 Abernathy Road, Suite 1550
Atlanta, Georgia 30328
Attn: Tom Schmitt
Re:
Letter of Credit Request under Credit Agreement dated as of __________, December
__, 2017

Ladies and Gentlemen:
Pursuant to §2.10 of the Credit Agreement dated as of December __, 2017, among
you, certain other Lenders, WHEELER REIT, L.P. (“Borrower”), and the Guarantors
(the “Credit Agreement”), we hereby request that you issue a Letter of Credit as
follows:
(i)
Name and address of beneficiary:

(ii)
Face amount: $

(iii)
Proposed Issuance Date:

(iv)
Proposed Expiration Date:

(v)
Other terms and conditions as set forth in the proposed form of Letter of Credit
attached hereto.

(vi)
Purpose of Letter of Credit:

This Letter of Credit Request is submitted pursuant to, and shall be governed
by, and subject to satisfaction of, the terms, conditions and provisions set
forth in §2.10 of the Credit Agreement.
The undersigned Authorized Officer or chief financial officer or chief
accounting officer of Borrower certifies that the Borrower is and will be in
compliance with all covenants under the Loan Documents after giving effect to
the issuance of the Letter of Credit requested hereby and no Default or Event of
Default has occurred and is continuing. Attached hereto is a Borrowing Base
Availability Certificate setting forth a calculation of the Borrowing Base
Availability after giving effect to the Letter of Credit requested hereby.
Except as set forth on Schedule 1, no condemnation proceedings are pending or,
to the undersigned knowledge, threatened against any Collateral Property.
We also understand that if you grant this request this request obligates us to
accept the requested Letter of Credit and pay the issuance fee and Letter of
Credit fee as required by §2.10(e).


E-1

--------------------------------------------------------------------------------





All capitalized terms defined in the Credit Agreement and used herein without
definition shall have the meanings set forth in §1.1 of the Credit Agreement.
The undersigned Authorized Officer or chief financial officer or chief
accounting officer of Borrower certifies, represents and agrees that each of the
representations and warranties made by or on behalf of the Borrower or its
respective Subsidiaries (if applicable), contained in the Credit Agreement, in
the other Loan Documents or in any document or instrument delivered pursuant to
or in connection with the Credit Agreement was true in all material respects as
of the date on which it was made, is true as of the date hereof and shall also
be true at and as of the proposed issuance date of the Letter of Credit
requested hereby, with the same effect as if made at and as of the proposed
issuance date, except to the extent of changes resulting from transactions
permitted by the Loan Documents or except to the extent it would not have a
Material Adverse Effect (it being understood and agreed that any representation
or warranty which by its terms is made as of a specified date shall be required
to be true and correct only as of such specified date).
The undersigned is providing the certifications and other statements set forth
herein solely in the undersigned’s representative capacity and not in the
undersigned’s personal capacity.
Very truly yours,
 
WHEELER REIT, L.P., a Virginia limited partnership


By: __________________________________
Name: __________________________________
Title: __________________________________


         (SEAL)









E-2

--------------------------------------------------------------------------------






EXHIBIT F
FORM OF BORROWING BASE AVAILABILITY CERTIFICATE
[See Attached]








F-1

--------------------------------------------------------------------------------






EXHIBIT G
FORM OF COMPLIANCE CERTIFICATE


KeyBank National Association, as Agent
1200 Abernathy Road, Suite 1550
Atlanta, Georgia 30328
Attn: Tom Schmitt
Ladies and Gentlemen:
Reference is made to the Credit Agreement dated as of December __, 2017 (as the
same may hereafter be amended, the “Credit Agreement”) by and among WHEELER
REIT, L.P. (‘Borrower”), the Guarantors, KeyBank National Association for itself
and as Agent, and the other Lenders from time to time party thereto. Terms
defined in the Credit Agreement and not otherwise defined herein are used herein
as defined in the Credit Agreement.
Pursuant to the Credit Agreement, REIT is furnishing to you herewith (or have
most recently furnished to you) the consolidated financial statements of REIT
for the most recently available quarter end (the “Balance Sheet Date”). Such
financial statements have been prepared in accordance with GAAP and present
fairly the consolidated financial position in all material respects of REIT at
the date thereof and the results of its operations for the periods covered
thereby.
This certificate is submitted in compliance with requirements of §2.11(d),
§5.4(b), §7.4(c), §7.5(e), §8.1, §10.12 or §11.3 of the Credit Agreement. If
this certificate is provided under a provision other than §7.4(c), the
calculations provided below are made using the consolidated financial statements
of REIT as of the Balance Sheet Date adjusted in the best good faith estimate of
REIT to give effect to the making of a Loan, issuance of a Letter of Credit,
acquisition or disposition of property or other event that occasions the
preparation of this certificate; and the nature of such event and the estimate
of REIT of its effects are set forth in reasonable detail in an attachment
hereto. The undersigned is an Authorized Officer or chief financial officer or
chief accounting officer of Borrower.
The undersigned has no knowledge of any Default or Event of Default. (Note: If
the signer does have knowledge of any Default or Event of Default, the form of
certificate should be revised to specify the Default or Event of Default, the
nature thereof and the actions taken, being taken or proposed to be taken by the
Borrower with respect thereto.)
The undersigned is providing the attached information to demonstrate compliance
as of the date hereof with the covenants described in the attachment hereto. The
undersigned is providing this certification solely in the undersigned's
representative capacity and not in the undersigned's personal capacity.


G-1

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have duly executed this Compliance
Certificate this _____ day of ___________, 201_.


 
WHEELER REIT, L.P., a Virginia limited partnership


By: __________________________________
Name: __________________________________
Title: __________________________________


         (SEAL)







G-2

--------------------------------------------------------------------------------





APPENDIX TO COMPLIANCE CERTIFICATE




G-3

--------------------------------------------------------------------------------







WORKSHEET














G-4

--------------------------------------------------------------------------------






EXHIBIT H
FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT
THIS ASSIGNMENT AND ACCEPTANCE AGREEMENT (this “Agreement”) dated
____________________, by and between ____________________________ (“Assignor”),
and ____________________________ (“Assignee”).
W I T N E S S E T H:
WHEREAS, Assignor is a party to that certain Credit Agreement, dated December
__, 2017, by and among WHEELER REIT, L.P. (“Borrower”), the Guarantors, the
other lenders that are or may become a party thereto, and KEYBANK NATIONAL
ASSOCIATION, individually and as Agent (the “Loan Agreement”); and
WHEREAS, Assignor desires to transfer to Assignee [Describe assigned Commitment]
under the Loan Agreement and its rights with respect to the Commitment assigned
and its Outstanding Loans with respect thereto;
NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10) and other good and valuable considerations, the receipt and sufficiency of
which are hereby acknowledged, Assignor and Assignee hereby agree as follows:
1.    Definitions. Terms defined in the Loan Agreement and used herein without
definition shall have the respective meanings assigned to such terms in the Loan
Agreement.
Assignment.
Subject to the terms and conditions of this Agreement and in consideration of
the payment to be made by Assignee to Assignor pursuant to Paragraph 5 of this
Agreement, effective as of the “Assignment Date” (as defined in Paragraph 7
below), Assignor hereby irrevocably sells, transfers and assigns to Assignee,
without recourse, a portion of its Revolving Credit Note in the amount of
$_______________ representing a $_______________ Revolving Credit Commitment,
and a corresponding interest in and to all of the other rights and obligations
under the Loan Agreement and the other Loan Documents relating thereto (the
assigned interests being hereinafter referred to as the “Assigned Interests”),
including Assignor’s share of all outstanding Revolving Credit Loans with
respect to the Assigned Interests and the right to receive interest and
principal on and all other fees and amounts with respect to the Assigned
Interests, all from and after the Assignment Date, all as if Assignee were an
original Lender under and signatory to the Loan Agreement having a Revolving
Credit Commitment Percentage equal to the amount of the respective Assigned
Interests.
Assignee, subject to the terms and conditions hereof, hereby assumes all
obligations of Assignor with respect to the Assigned Interests from and after
the Assignment Date as if Assignee were an original Lender under and signatory
to the Loan Agreement, which obligations shall include, but shall not be limited
to, the obligation to make Revolving Credit Loans to the Borrower with respect
to the Assigned Interests and to indemnify the Agent as provided therein (such
obligations,


H-1

--------------------------------------------------------------------------------





together with all other obligations set forth in the Loan Agreement and the
other Loan Documents are hereinafter collectively referred to as the “Assigned
Obligations”). Assignor shall have no further duties or obligations with respect
to, and shall have no further interest in, the Assigned Obligations or the
Assigned Interests.
Representations and Requests of Assignor.
Assignor represents and warrants to Assignee (i) that it is legally authorized
to, and has full power and authority to, enter into this Agreement and perform
its obligations under this Agreement; (ii) that as of the date hereof, before
giving effect to the assignment contemplated hereby the principal face amount of
Assignor’s Revolving Credit Note is $____________, and (iii) that it has
forwarded to the Agent the Revolving Credit Note held by Assignor. Assignor
makes no representation or warranty, express or implied, and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Loan Documents or the execution, legality,
validity, enforceability, genuineness or sufficiency of any Loan Document or any
other instrument or document furnished pursuant thereto or in connection with
the Loan, the collectability of the Loans, the continued solvency of the
Borrower or the continued existence, sufficiency or value of the Collateral or
any assets of the Borrower which may be realized upon for the repayment of the
Loans, or the performance or observance by the Borrower of any of their
respective obligations under the Loan Documents to which it is a party or any
other instrument or document delivered or executed pursuant thereto or in
connection with the Loan; other than that it is the legal and beneficial owner
of, or has the right to assign, the interests being assigned by it hereunder and
that such interests are free and clear of any adverse claim.
Assignor requests that the Agent obtain replacement notes for each of Assignor
and Assignee as provided in the Loan Agreement.
Representations of Assignee. Assignee makes and confirms to the Agent, Assignor
and the other Lenders all of the representations, warranties and covenants of a
Lender under Articles 14 and 18 of the Loan Agreement. Without limiting the
foregoing, Assignee (a) represents and warrants that it is legally authorized
to, and has full power and authority to, enter into this Agreement and perform
its obligations under this Agreement; (b) confirms that it has received copies
of such documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Agreement; (c) agrees that it
has and will, independently and without reliance upon Assignor, any other Lender
or the Agent and based upon such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in evaluating
the Loans, the Loan Documents, the creditworthiness of the Borrower and the
value of the assets of the Borrower, and taking or not taking action under the
Loan Documents; (d) appoints and authorizes the Agent to take such action as
agent on its behalf and to exercise such powers as are reasonably incidental
thereto pursuant to the terms of the Loan Documents; (e) agrees that, by this
Assignment, Assignee has become a party to and will perform in accordance with
their terms all the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender; (f) represents and warrants that
Assignee does not control, is not controlled by, is not under common control
with and is otherwise free from influence or control by, the Borrower or any
Guarantor, (g) represents and warrants that Assignee is subject to control,
regulation or examination by a state or


H-2

--------------------------------------------------------------------------------





federal regulatory agency, and (h) agrees that if Assignee is not incorporated
under the laws of the United States of America or any State, it has on or prior
to the date hereof delivered to Borrower and Agent certification as to its
exemption (or lack thereof) from deduction or withholding of any United States
federal income taxes. Assignee agrees that Borrower may rely on the
representation contained in §4.1.
Payments to Assignor. In consideration of the assignment made pursuant to
Paragraph 1 of this Agreement, Assignee agrees to pay to Assignor on the
Assignment Date, an amount equal to $____________ representing the aggregate
principal amount outstanding of the Loans owing to Assignor under the Loan
Agreement and the other Loan Documents with respect to the Assigned Interests.
Payments by Assignor. Assignor agrees to pay the Agent on the Assignment Date
the registration fee required by §18.2 of the Loan Agreement.
Effectiveness.
(a)    The effective date for this Agreement shall be _______________ (the
“Assignment Date”). Following the execution of this Agreement, each party hereto
shall deliver its duly executed counterpart hereof to the Agent for acceptance
and recording in the Register by the Agent.
(b)    Upon such acceptance and recording and from and after the Assignment
Date, (i) Assignee shall be a party to the Loan Agreement and, to the extent of
the Assigned Interests, have the rights and obligations of a Lender thereunder,
and (ii) Assignor shall, with respect to the Assigned Interests, relinquish its
rights and be released from its obligations under the Loan Agreement.
(c)    Upon such acceptance and recording and from and after the Assignment
Date, the Agent shall make all payments in respect of the rights and interests
assigned hereby accruing after the Assignment Date (including payments of
principal, interest, fees and other amounts) to Assignee.
(d)    All outstanding LIBOR Rate Loans shall continue in effect for the
remainder of their applicable Interest Periods and Assignee shall accept the
currently effective interest rates on its Assigned Interest of each LIBOR Rate
Loan.
Notices. Assignee specifies as its address for notices and its Lending Office
for all assigned Loans, the offices set forth below:
Notice Address:
                    
                    
                    
                    
Attn:                    
Facsimile:

Domestic Lending Office:
Same as above

Eurodollar Lending Office:
Same as above



H-3

--------------------------------------------------------------------------------





Payment Instructions. All payments to Assignee under the Loan Agreement shall be
made as provided in the Loan Agreement in accordance with the separate
instructions delivered to Agent.
Governing Law. THIS AGREEMENT IS INTENDED TO TAKE EFFECT AS A SEALED INSTRUMENT
FOR ALL PURPOSES AND TO BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO CONFLICT OF LAWS).
Counterparts. This Agreement may be executed in any number of counterparts which
shall together constitute but one and the same agreement.
Amendments. This Agreement may not be amended, modified or terminated except by
an agreement in writing signed by Assignor and Assignee, and consented to by
Agent.
Successors. This Agreement shall inure to the benefit of the parties hereto and
their respective successors and assigns as permitted by the terms of Loan
Agreement.
[signatures on following page]


H-4

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, intending to be legally bound, each of the undersigned has
caused this Agreement to be executed on its behalf by its officers thereunto
duly authorized, as of the date first above written.
ASSIGNEE:


By:        

Title:


ASSIGNOR:


By:        

Title:
RECEIPT ACKNOWLEDGED AND
ASSIGNMENT CONSENTED TO BY:
KEYBANK NATIONAL ASSOCIATION, as Agent
By:

Title:













H-5

--------------------------------------------------------------------------------






EXHIBIT I
FORM OF LETTER OF CREDIT APPLICATION
dedcreditimage1a01.jpg [dedcreditimage1a01.jpg]




I-1

--------------------------------------------------------------------------------





ndedcreditaimage2a01.jpg [ndedcreditaimage2a01.jpg]


I-2

--------------------------------------------------------------------------------







mendedcreditaimage3a01.jpg [mendedcreditaimage3a01.jpg]




I-3

--------------------------------------------------------------------------------









endedcreditaimage4a01.jpg [endedcreditaimage4a01.jpg]


I-4

--------------------------------------------------------------------------------







dcreditaimage5a01.jpg [dcreditaimage5a01.jpg]




I-5

--------------------------------------------------------------------------------





edcreditaimage6a01.jpg [edcreditaimage6a01.jpg]


I-6

--------------------------------------------------------------------------------





endedcreditamage7a01.jpg [endedcreditamage7a01.jpg]


I-7

--------------------------------------------------------------------------------





dedcreditaage8a01.jpg [dedcreditaage8a01.jpg]






I-8

--------------------------------------------------------------------------------











I-9

--------------------------------------------------------------------------------






EXHIBIT J-1


[FORM OF] U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Amended and Restated Credit Agreement dated as
of [December __], 2017 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among WHEELER REIT, L.P. (“Borrower”), KEYBANK
NATIONAL ASSOCIATION, as administrative agent for the lenders, and each lender
from time to time party thereto.
Pursuant to the provisions of §4.4 of the Credit Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) it is not a bank within the meaning of
Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder of
the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Agent and the Borrower with a certificate of
its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E (or successor form).
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Agent, and (2) the undersigned shall have at all
times furnished the Borrower and the Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]
By:
 
Name:
 
Title:

Date: ________ __, 20[ ]




Exhibit I-1 - 1

--------------------------------------------------------------------------------






EXHIBIT J-2


[FORM OF] U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Amended and Restated Credit Agreement dated as
of [December __], 2017 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among WHEELER REIT, L.P. (“Borrower”), KEYBANK
NATIONAL ASSOCIATION, as administrative agent for the lenders, and each lender
from time to time party thereto.
Pursuant to the provisions of §4.4 of the Credit Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate, (ii) it is
not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is
not a ten percent shareholder of the Borrower within the meaning of Section
871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E (or successor form). By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]
By:
 
Name:
 
Title:

Date: ________ __, 20[ ]




Exhibit J-2 - 1

--------------------------------------------------------------------------------






EXHIBIT J-3


[FORM OF] U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Amended and Restated Credit Agreement dated as
of [December __], 2017 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among WHEELER REIT, L.P. (“Borrower”), KEYBANK
NATIONAL ASSOCIATION, as administrative agent for the lenders, and each lender
from time to time party thereto.
Pursuant to the provisions of §4.4 of the Credit Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the participation in
respect of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such participation, (iii)
with respect such participation, neither the undersigned nor any of its direct
or indirect partners/members is a bank extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct or
indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY (or
successor form) accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E (or successor form) or (ii) an IRS Form W-8IMY (or
successor form) accompanied by an IRS Form W-8BEN or W-8BEN-E (or successor
form) from each of such partner’s/member’s beneficial owners that is claiming
the portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]
By:
 
Name:
 
Title:

Date: ________ __, 20[ ]




Exhibit J-3 - 1

--------------------------------------------------------------------------------






EXHIBIT J-4


[FORM OF] U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Amended and Restated Credit Agreement dated as
of [December __], 2017 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among WHEELER REIT, L.P. (“Borrower”), KEYBANK
NATIONAL ASSOCIATION, as administrative agent for the lenders, and each lender
from time to time party thereto.
Pursuant to the provisions of §4.4 of the Credit Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the Loan(s) (as well as
any Note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate, (ii) its direct or indirect partners/members are the sole
beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Agent and the Borrower with IRS Form W-8IMY
(or successor form) accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E (or successor form) or (ii) an IRS Form W-8IMY (or
successor form) accompanied by an IRS Form W-8BEN or W-8BEN-E (or successor
form) from each of such partner’s/member’s beneficial owners that is claiming
the portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:
 
Name:
 
Title:
Date: ________ __, 20[ ]







Exhibit J-4 - 1

--------------------------------------------------------------------------------






SCHEDULE 1.1
LENDERS AND COMMITMENTS
Name and Address
 
Commitment


Commitment Percentage
KeyBank National Association 
1200 Abernathy Road, Suite 1550 Atlanta, Georgia 30328 
Attention: Tom Schmitt
Telephone: 770-510-2109 
Facsimile: 770-510-2195 

$68,032,250.00
100%











Schedule 1.1 – Page 1

--------------------------------------------------------------------------------






SCHEDULE 1.2
ELIGIBLE REAL ESTATE QUALIFICATION DOCUMENTS
With respect to any parcel of Real Estate of Borrower or a Subsidiary Guarantor
proposed to be included in the Collateral, each of the following:
Description of Property. A narrative description of the Real Estate, the
improvements thereon and the tenants and Leases relating to such Real Estate,
including a rent roll.
Security Documents. Such Security Documents relating to such Real Estate as the
Agent shall reasonably and customarily require, duly executed and delivered by
the respective parties thereto. Without limiting the foregoing, executed,
acknowledged, and/or sworn to, as required, counterparts of the Mortgages shall
have been delivered to the Title Company and released for recordation in the
official records of the city or county in which such Real Estate is located,
with the Agent agreeing that the principal amount secured by any Mortgage
recorded in a jurisdiction with a material mortgage or similar tax shall be
limited to an amount reasonably approved by the Agent, and (ii) UCC-1 financing
statements which shall have been furnished for filing in all filing offices that
Agent may reasonably require;
Enforceability Opinion. If required by the Agent, the favorable legal opinion of
counsel to Borrower or such Subsidiary Guarantor, from counsel reasonably
acceptable to the Agent and qualified to practice in the State in which such
Real Estate is located, addressed to the Lenders and the Agent covering the
enforceability of such Security Documents and such other matters as the Agent
shall reasonably request.
Perfection of Liens. Evidence reasonably satisfactory to the Agent that the
Security Documents are effective to create in favor of the Agent a legal, valid
and enforceable first lien or security title and security interest in such Real
Estate and that all filings, recordings, deliveries of instruments and other
actions necessary or desirable to protect and preserve such liens or security
title or security interests have been duly effected.
Survey and Taxes. The Survey of such Real Estate, together with the Surveyor
Certification and evidence of payment of all real estate taxes, assessments and
municipal charges on such Real Estate which on the date of determination are
required to have been paid under §7.8.
Title Insurance; Title Exception Documents. The Title Policy (or “marked”
commitment/pro forma policy for a Title Policy) covering such Real Estate,
including all endorsements thereto, and together with proof of payment of all
fees and premiums for such policy, and true and accurate copies of all documents
listed as exceptions under such policy and a copy of any applicable ground
lease.
UCC Certification. A certification from the Title Insurance Company, records
search firm, or counsel satisfactory to the Agent that a search of the
appropriate public records disclosed no conditional sales contracts, security
agreements, chattel mortgages, leases of personalty, financing statements or
title retention agreements which affect any property, rights or interests of
Borrower


Schedule 1.2 – Page 1    

--------------------------------------------------------------------------------





or such Subsidiary Guarantor that are or are intended to be subject to the
security interest, security title, assignments, and mortgage liens created by
the Security Documents relating to such Real Estate except to the extent that
the same are discharged and removed prior to or simultaneously with the
inclusion of the Real Estate in the Collateral.
Management Agreement. A true copy of the Management Agreement, if any, relating
to such Real Estate, which shall be in form and substance reasonably
satisfactory to the Agent.
Leases. True copies of all Leases relating to such Real Estate as the Agent or
the Required Lenders may request and a Rent Roll for such Real Estate certified
by Borrower or Subsidiary Guarantor as accurate and complete in all material
respects as of a recent date, each of which shall be in form and substance
reasonably satisfactory to the Required Lenders.
If such Real Estate is held pursuant to a Ground Lease (which must be acceptable
in form and substance to the Agent and the Lenders): (i) true and correct copies
of such acceptable Ground Lease and any Guarantees thereof; and (ii) to the
extent required by the Agent or the Required Lenders in their reasonable
discretion, recognition agreements and estoppel certificates executed by the
lessor under such acceptable Ground Lease, in form and content reasonably
satisfactory to Agent or the Required Lenders, as applicable;
Lease Form. The form of Lease, if any, to be used by Borrower or such Subsidiary
Guarantor in connection with future leasing of such Collateral Property, which
shall be in form and substance reasonably satisfactory to the Agent.
Subordination Agreements. Unless any applicable Lease is by its terms
subordinate to the Lender’s Mortgage or Deed of Trust, a Subordination,
Attornment and Non-Disturbance Agreement as provided in§7.13.
Estoppel Certificates. Estoppel certificates from tenants of such Real Estate as
reasonably required by Agent, such certificates to be dated not more than thirty
(30) days prior to the inclusion of such Real Estate in the Collateral, each
such estoppel certificate to be in form and substance reasonably satisfactory to
the Agent and in the form provided in the respective Leases for such Real Estate
if such Lease includes a customary form.
Certificates of Insurance. Each of (i) a current certificate of insurance as to
the insurance maintained by Borrower or such Subsidiary Guarantor on such Real
Estate (including flood insurance if necessary) from the insurer or an
independent insurance broker dated as of the date of determination, identifying
insurers, types of insurance, insurance limits, and policy terms; (ii) certified
copies of all policies evidencing such insurance (or certificates therefor
signed by the insurer or an agent authorized to bind the insurer); and (iii)
such further information and certificates from Borrower or such Subsidiary
Guarantor, its insurers and insurance brokers as the Agent may reasonably
request, all of which shall be in compliance with the requirements of this
Agreement.
Property Condition Report. A property condition report, together with any
seismic probable maximum loss assessment to the extent customarily required for
similar property, with appropriate reliance letters if such reports or not
addressed to the Agent, from a firm or firms of professional


Schedule 1.2 – Page 2    

--------------------------------------------------------------------------------





engineers or architects selected by Borrower and reasonably acceptable to Agent
(the “Inspector”) reasonably satisfactory in form and content to the Agent and
the Required Lenders, dated not more than ninety (90) days prior to the
inclusion of such Real Estate in the Collateral, addressing such matters as the
Agent and the Required Lenders may reasonably require.
Hazardous Substance Assessments. A hazardous waste site assessment report
addressed to the Agent (or the subject of a reliance letter addressed to, and in
a form reasonably satisfactory to, the Agent) concerning Hazardous Substances
and asbestos on such Real Estate dated or updated not more than ninety (90) days
prior to the inclusion of such Real Estate in the Collateral, from the
Environmental Engineer, such report to contain no qualifications except those
that are acceptable to the Required Lenders in their reasonable discretion and
to otherwise be in form and substance reasonably satisfactory to the Agent in
its sole discretion.
Zoning and Land Use Compliance. Such evidence regarding zoning and land use
compliance as the Agent may reasonably request.
Certificate of Occupancy. A copy of the certificate(s) of occupancy issued to
Borrower or any Subsidiary Guarantor for such parcel of Real Estate permitting
the use and occupancy of the Building thereon (or a copy of the certificates of
occupancy issued for such parcel of Real Estate and evidence satisfactory to the
Agent that any previously issued certificate(s) of occupancy is not required to
be reissued to Borrower or any Subsidiary Guarantor), or a legal opinion or
certificate from the appropriate authority reasonably satisfactory to the Agent
that no certificates of occupancy are necessary to the use and occupancy
thereof.
Appraisal. An Appraisal of such Real Estate, in form and substance satisfactory
to the Agent and the Required Lenders as provided in §5.2 and dated not more
than ninety (90) days prior to the inclusion of such Real Estate in the
Collateral.
Budget. An operating and capital expenditure budget for such Real Estate in form
and substance reasonably satisfactory to the Agent.
Operating Statements. Operating statements for such Real Estate in the form of
such statements delivered to the Lenders under §7.4(e) covering each of the four
fiscal quarters ending immediately prior to the addition of such Real Estate to
the Collateral, to the extent available.
Environmental Disclosure. Such evidence regarding compliance with §6.20(d) as
Agent may reasonably require.
Subsidiary Guarantor Documents. With respect to Real Estate owned by a
Subsidiary, the Joinder Agreement and such other documents, instruments,
reports, assurances, or opinions as the Agent may reasonably require.
Additional Documents. Such other agreements, documents, certificates, reports or
assurances as the Agent may reasonably require.




Schedule 1.2 – Page 3    

--------------------------------------------------------------------------------






SCHEDULE 6.3
LIST OF ALL ENCUMBRANCES ON COLLATERAL PROPERTIES




None








Schedule 6.3 – Page 1

--------------------------------------------------------------------------------






SCHEDULE 6.5
NO MATERIAL CHANGES


None








Schedule 6.5 – Page 1    

--------------------------------------------------------------------------------






SCHEDULE 6.7
Schedule of Current Litigation as of Effective Date




None












Schedule 6.7 – Page 1    

--------------------------------------------------------------------------------






SCHEDULE 6.15
CERTAIN TRANSACTIONS


None








Schedule 6.15 – Page 1    

--------------------------------------------------------------------------------






SCHEDULE 6.20
ENVIRONMENTAL MATTERS


None






Schedule 6.20 – Page 1    

--------------------------------------------------------------------------------






SCHEDULE 6.21(a)
SUBSIDIARY GUARANTOR




Subsidiary Guarantor
Owner of Subsidiary Guarantor
WHLR-DARIEN, LLC, a Delaware limited liability company
Wheeler REIT, L.P., a Virginia limited partnership
WHLR-DEVINE STREET, LLC, a Delaware limited liability company
Wheeler REIT, L.P., a Virginia limited partnership
WHLR-GEORGETOWN, LLC, a Delaware limited liability company
Wheeler REIT, L.P., a Virginia limited partnership
WHLR-LADSON CROSSING, LLC, a Delaware limited liability company
Wheeler REIT, L.P., a Virginia limited partnership
WHLR-LAKE GREENWOOD CROSSING, LLC, a Delaware limited liability company
Wheeler REIT, L.P., a Virginia limited partnership
WHLR-LAKE MURRAY, LLC, a Delaware limited liability company
Wheeler REIT, L.P., a Virginia limited partnership
WHLR-LITCHFIELD MARKET VILLAGE, LLC, a Delaware limited liability company
Wheeler REIT, L.P., a Virginia limited partnership
WHLR-MONCKS CORNER, LLC, a Delaware limited liability company
Wheeler REIT, L.P., a Virginia limited partnership
WHLR-MULLINS SOUTH PARK, LLC, a Delaware limited liability company
Wheeler REIT, L.P., a Virginia limited partnership
WHLR-RIDGELAND, LLC, a Delaware limited liability company
Wheeler REIT, L.P., a Virginia limited partnership
WHLR-SHOPPES AT MYRTLE PARK, LLC, a Delaware limited liability company
Wheeler REIT, L.P., a Virginia limited partnership
WHLR-SOUTH LAKE POINTE, LLC, a Delaware limited liability company
Wheeler REIT, L.P., a Virginia limited partnership
WHLR-ST. MATTHEWS, LLC, a Delaware limited liability company
Wheeler REIT, L.P., a Virginia limited partnership
WHLR-LABURNUM SQUARE, LLC, a Delaware limited liability company
Wheeler REIT, L.P., a Virginia limited partnership
WHLR-VILLAGE OF MARTINSVILLE, LLC, a Delaware limited liability company
Wheeler REIT, L.P., a Virginia limited partnership
WHLR-NEW MARKET CROSSING, LLC, a Delaware limited liability company
Wheeler REIT, L.P., a Virginia limited partnership















Schedule 6.21(a) – Page 1    

--------------------------------------------------------------------------------






SCHEDULE 6.22
EXCEPTIONS TO RENT ROLL


None










Schedule 6.22 – Page 1    

--------------------------------------------------------------------------------






SCHEDULE 6.23
PROPERTY CONDITION


None other than what was disclosed in the Engineering reports provided to the
Agent.










Schedule 6.23 – Page 1    

--------------------------------------------------------------------------------






SCHEDULE 6.25
MATERIAL LOAN AGREEMENTS


None.












Schedule 6.25 – Page 1    

--------------------------------------------------------------------------------








SCHEDULE 8.14
MANAGEMENT FEES




None














Schedule 8.14 – Page 1    

--------------------------------------------------------------------------------






SCHEDULE 19


NOTICE ADDRESSES


If to the Agent or KeyBank:


KeyBank National Association
1200 Abernathy Road, Suite 1550
Atlanta, Georgia 30328
Attn Tom Schmitt
E-mail: Tom_Schmitt @keybank.com
Fax: 770-510-2195


and


Riemer & Braunstein LLP
Three Center Plaza
Boston, Massachusetts 02108
Attn: Kevin J. Lyons, Esquire
E-mail: klyons@riemerlaw.com
Fax: (617) 692-3433


If to Guarantor or the Borrower:


c/o Wheeler Real Estate Investment Trust Inc.
Riversedge North
2529 Virginia Beach Boulevard
Virginia Beach, VA 23452
Attention: Jon S. Wheeler
E-mail: jon@whlr.us
Fax: (757) 627-9081


With a copy to:


Wheeler Real Estate Investment Trust Inc.
Riversedge North
2529 Virginia Beach Boulevard
Virginia Beach, VA 23452
Attention: Jon S. Wheeler
E-mail: jon@whlr.us
Fax: (757) 627-9081




Schedule 19 – Page 1    

--------------------------------------------------------------------------------





With a copy to:


Kaufman & Canoles, P.C.
150 W. Main Street, Suite 2100
Norfolk, Virginia 23510
Attn: Charles E. Land, Esquire
E-mail: celand@kaufcan.com
Fax: (757) 624-3169


to any other Lender which is a party hereto, at the address for such Lender set
forth on its signature page hereto, and to any Lender which may hereafter become
a party to this Agreement, at such address as may be designated by such Lender.




Schedule 19 – Page 2    

--------------------------------------------------------------------------------





SCHEDULE PRP


PENDING REFINANCE PROPERTIES




ndedcreditamage9a01.gif [ndedcreditamage9a01.gif]






Schedule 19 – Page 3    

--------------------------------------------------------------------------------





SCHEDULE CP


TO BE ATTACHED-


untitled7.jpg [untitled7.jpg]


2219547.8


Schedule 19 – Page 4    